Exhibit 10.2

 

--------------------------------------------------------------------------------

STONEMOR GP LLC,

STONEMOR PARTNERS L.P.,

STONEMOR OPERATING LLC, and

EACH OF THE SUBSIDIARY ISSUERS

LISTED ON THE SIGNATURE PAGES HEREOF

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

Dated as of August 15, 2007

Up to $150,000,000 Uncommitted Private Shelf Facility

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page 1.   AMENDMENT AND RESTATEMENT; AUTHORIZATION OF SHELF NOTES;
THE GUARANTEES AND
SECURITY FOR THE SHELF NOTES    2   1.1.    Prior Issuances    2   1.2.   
Authorization of Amendment and Restatement of Existing Note Agreement    2  
1.3.    Exchange of Existing Series A Notes    2   1.4.    Authorization of
Issue of Series B Notes    3   1.5.    Authorization of Issue of Shelf Notes   
3   1.6.    The General Partner/Parent Guarantee    4   1.7.    Security for the
Shelf Notes    4 2.   PURCHASE AND SALE OF SHELF NOTES    4   2.1.    Facility
   4   2.2.    Issuance Period    5   2.3.    Periodic Spread Information    5  
2.4.    Request for Purchase    6   2.5.    Rate Quotes    6   2.6.   
Acceptance    7   2.7.    Market Disruption    7   2.8.    Facility Closings   
8   2.9.    Fees    9 3.   PURCHASE OF SERIES B NOTES; THE CLOSING    12 4.  
CONDITIONS TO CLOSING    12   4.1.    Amendment and Restatement; Series B Notes
Closing    12   4.2.    Conditions to Closing Each Purchase of Shelf Notes
Following the Series B Closing Date    17 5.   REPRESENTATIONS AND WARRANTIES   
19   5.1.    Existence, Qualification and Power    19   5.2.    Authorization;
No Contravention    19   5.3.    Governmental Authorization; Other Consents   
20   5.4.    Binding Effect    20   5.5.    Financial Statements; No Material
Adverse Effect    21   5.6.    Litigation    21   5.7.    No Default    22  
5.8.    Ownership of Property; Liens; Investments    22   5.9.    Environmental
Compliance    23   5.10.    Insurance    23   5.11.    Taxes    24   5.12.   
ERISA Compliance    24

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page   5.13.    Subsidiaries; Equity Interests; Credit Parties   
25   5.14.    Use of Proceeds; Margin Regulations; Investment Company Act;
Federal Power Act    26   5.15.    Disclosure    26   5.16.    Compliance with
Laws    27   5.17.    Intellectual Property; Licenses, Etc.    27   5.18.   
Solvency    27   5.19.    Casualty, Etc.    27   5.20.    Labor Matters    27  
5.21.    Security Documents    28   5.22.    Capitalization    28   5.23.   
Common Enterprise    28   5.24.    Compliance with Cemetery Laws    29   5.25.
   Private Offering by the Company    29   5.26.    Foreign Assets Control
Regulations, etc.    29 6.   REPRESENTATIONS OF THE PURCHASERS    30   6.1.   
Purchase for Investment    30   6.2.    Source of Funds    30 7.   INFORMATION
AS TO THE PARENT AND THE ISSUERS    32   7.1.    Information Covenants    32  
7.2.    Certificates; Other Information    33   7.3.    Notices    35   7.4.   
Inspection    36 8.   PAYMENT AND PREPAYMENT OF SHELF NOTES    36   8.1.   
Payment at Maturity    36   8.2.    Mandatory Prepayment From Available Proceeds
   37   8.3.    Optional Prepayments    39   8.4.    Notice of Prepayments    40
  8.5.    Allocation of Partial Prepayments    40   8.6.    Maturity; Surrender,
etc.    40   8.7.    Shelf Note Purchase Prohibition    40   8.8.    Make-Whole
Amount    41 9.   AFFIRMATIVE COVENANTS    42   9.1.    Payment of Obligations
   42   9.2.    Preservation of Existence, Etc.    42   9.3.    Maintenance of
Properties    42   9.4.    Maintenance of Insurance    43   9.5.    Compliance
with Laws    43   9.6.    Books and Records    44

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page   9.7.    Use of Proceeds    44   9.8.    Covenant to Become
Issuer and Give Security    44   9.9.    Compliance with Environmental Laws   
46   9.10.    Preparation of Environmental Reports    47   9.11.    Further
Assurances    47   9.12.    Compliance with Terms of Leaseholds    47   9.13.   
Material Contracts    48   9.14.    Maintenance of Company Separateness    48  
9.15.    Maintenance of Trust Funds and Trust Accounts    48   9.16.   
Amendment to Credit Agreement Documents Covenants    48 10.   NEGATIVE COVENANTS
   49   10.1.    Liens    49   10.2.    Indebtedness    50   10.3.   
Investments    52   10.4.    Fundamental Changes    54   10.5.    Dispositions
   55   10.6.    Restricted Payments; Equity Issuances    56   10.7.    Change
in Nature of Business    57   10.8.    Transactions with Affiliates    57  
10.9.    Burdensome Agreements    57   10.10.    Use of Proceeds    57   10.11.
   Financial Covenants    58   10.12.    Amendment of Partnership Units and
Organizational Documents    58   10.13.    Accounting Changes    58   10.14.   
Prepayments, Etc. of Indebtedness    58   10.15.    Amendment of Finance
Documents and Indebtedness    59   10.16.    Holding Company    59   10.17.   
Trust Funds    60 11.   EVENTS OF DEFAULT    60 12.   REMEDIES ON DEFAULT, ETC.
   63   12.1.    Acceleration    63   12.2.    Other Remedies    63   12.3.   
Rescission    63   12.4.    No Waivers or Election of Remedies, Expenses, etc.
   64 13.   REGISTRATION; EXCHANGE; SUBSTITUTION OF SHELF NOTES    64   13.1.   
Registration of Shelf Notes    64   13.2.    Transfer and Exchange of Shelf
Notes    64   13.3.    Replacement of Shelf Notes    65

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page 14.   PAYMENTS ON SHELF NOTES    65   14.1.    Place of
Payment    65   14.2.    Note Payments    65 15.   EXPENSES, ETC.    66   15.1.
   Transaction Expenses, etc.    66   15.2.    Survival    67 16.   SURVIVAL OF
REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT    67 17.   AMENDMENT AND
WAIVER    67   17.1.    Requirements    67   17.2.    Solicitation of Holders of
Shelf Notes    68   17.3.    Binding Effect, etc.    68   17.4.    Shelf Notes
held by Issuers, etc.    68 18.   NOTICES    69 19.   REPRODUCTION OF DOCUMENTS
   69 20.   CONFIDENTIAL INFORMATION    70 21.   SUBSTITUTION OF PURCHASER    71
22.   MISCELLANEOUS    71   22.1.    Successors and Assigns    71   22.2.   
Payments Due on Non-Business Days    71   22.3.    Jurisdiction and Process;
Waiver of Jury Trial    71   22.4.    Construction    72   22.5.    Counterparts
   72   22.6.    Accounting Terms; Changes in GAAP    72   22.7.   
Indemnification    73   22.8.    Governing Law    74   22.9.    Severability   
74 23.   ISSUERS’ LIABILITY FOR PAYMENTS    75   23.1.    Joint and Several
Liability    75   23.2.    Rights of Contribution    75   23.3.    Interest Rate
Limitation    76

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SCHEDULE A

   —   

Information Relating to Purchasers

SCHEDULE A-1

   —   

Information Relating to Existing Series A Notes

SCHEDULE B

   —   

Defined Terms

SCHEDULE B-1

   —   

Authorized Officers

SCHEDULE 2.9

   —   

Fee Payment Instructions

SCHEDULE 4.1(d)(iii)

   —   

Local Counsel

SCHEDULE 5.8(c)

   —   

Real Property Owned By Each Credit Party and its Subsidiaries

SCHEDULE 5.8(d)(i)

   —   

Real Property Under Which A Credit Party or its Subsidiaries is a Lessee

SCHEDULE 5.8(d)(ii)

   —   

Real Property Under Which a Credit Party or its Subsidiaries is a Lessor

SCHEDULE 5.8(e)

   —   

Existing Investments

SCHEDULE 5.9

   —   

Environmental Compliance

SCHEDULE 5.12(d)

   —   

Multiemployer Plans

SCHEDULE 5.13(a)

   —   

Subsidiaries of the Credit Parties

Ownership of Subsidiary Equity Interests

Organization of Credit Parties

SCHEDULE 5.13(c)

   —   

Ownership of Issuer Equity Interests

SCHEDULE 5.14(a)

     

Existing Indebtedness

SCHEDULE 5.17

   —   

Intellectual Property; Licenses, etc.

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

EXHIBIT A-1

   —   

Form of 7.66% Series A Senior Secured Note due September 20, 2009

EXHIBIT A-2

   —   

Form of 9.34% Series B Senior Secured Note due August 15, 2012

EXHIBIT A-3

   —   

Form of Shelf Note

EXHIBIT 1.6

   —   

General Partner/Parent Guarantee

EXHIBIT 1.7(a)

   —   

Security Agreement

EXHIBIT 1.7(b)

   —   

Pledge Agreement

EXHIBIT 2.4

   —   

Form of Request for Purchase

EXHIBIT 2.6

   —   

Form of Confirmation of Acceptance

EXHIBIT 4.1(d)(ii)

   —   

Form of Opinion of Blank Rome LLP, Counsel for the Credit Parties

EXHIBIT 4.1(d)(iii)

   —   

Form of Opinion of Each Local Counsel to the Credit Parties

EXHIBIT 4.1(e)

   —   

Form of Confirmation and Reaffirmation of General Partner/Parent Guarantee

EXHIBIT 4.1(g)

   —   

Form of Amended and Restated Intercreditor Agreement

EXHIBIT 4.1(h)(i)

   —   

Form of Confirmation Agreement

EXHIBIT 4.1(h)(ii)

   —   

Form of Modification

EXHIBIT 4.1(k)(iv)

   —   

Form of Compliance Certificate

EXHIBIT 4.2(a)(v)

     

Form of Shelf Opinion

EXHIBIT 10.2(h)

   —   

Form of Subordination Provisions in respect of Seller Subordinated Debt

 

vi



--------------------------------------------------------------------------------

STONEMOR GP LLC,

STONEMOR PARTNERS L.P.,

STONEMOR OPERATING LLC, and

EACH OF THE SUBSIDIARY ISSUERS

LISTED ON THE SIGNATURE PAGES HEREOF

155 Rittenhouse Circle

Bristol, PA 19007

(215) 826-2800

AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

Up to $150,000,000 Uncommitted Private Shelf Facility

New York, New York

as of August 15, 2007

Prudential Investment Management Inc.

The Prudential Insurance Company of America

Prudential Retirement Insurance and Annuity Company

Each Affiliate (as hereinafter defined) of Prudential

Investment Management Inc. which becomes bound

by certain provisions of this Agreement (as hereinafter defined)

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

iStar Financial Inc.

SFT I, Inc.

Each Affiliate of iStar Financial Inc. which becomes

bound by certain provisions of this Agreement

1114 Avenue of the Americas

New York, NY 10036

Ladies and Gentlemen:

The undersigned, STONEMOR GP LLC, a Delaware limited liability company (the
“General Partner”), STONEMOR PARTNERS L.P., a Delaware limited partnership (the
“Parent”), STONEMOR OPERATING LLC, a Delaware limited liability company (the
“Company”), and each other Subsidiary of the Parent listed on the signature
pages hereof under the heading “Subsidiary Issuers” (individually a “Subsidiary
Issuer” and collectively the “Subsidiary Issuers”; and the Subsidiary Issuers
and the Company individually an “Issuer” and collectively the “Issuers”) hereby
agree with each of you (individually a “Purchaser” and collectively the



--------------------------------------------------------------------------------

“Purchasers”) as set forth below. Certain capitalized terms used in this
Agreement are defined in Schedule B; references to a “Schedule” or an “Exhibit”
are, unless otherwise specified, to a Schedule or an Exhibit attached to this
Agreement; references to Sections are, unless otherwise specified, to Sections
of this Agreement.

 

1. AMENDMENT AND RESTATEMENT; AUTHORIZATION OF SHELF NOTES; THE GUARANTEES AND
SECURITY FOR THE SHELF NOTES.

 

  1.1. Prior Issuances.

Pursuant to that certain Note Purchase Agreement, dated as of September 20,
2004, by and between the Company and each of the parties listed on Schedule A
thereto as holders of the Series A Notes (the “Series A Holders”) (as amended by
that certain First Amendment to Note Purchase Agreement, dated as of
November 12, 2004 and as in effect immediately prior to the Series B Closing
Date, the “Existing Note Agreement”), the Company issued $80,000,000 aggregate
principal amount of its 7.66% Senior Secured Notes due September 20, 2009 (the
“Existing Series A Notes”). The Existing Series A Notes are currently
outstanding and held (beneficially or of record) by the Series A Holders. The
Company has requested that the Series A Holders agree to amend various
provisions of the Existing Note Agreement. The Series A Holders have, subject to
the satisfaction of the conditions set forth in Section 4 of this Agreement,
consented to such request. The mutual agreement of the parties as to such
matters is set forth in the amendment and restatement of the Existing Note
Agreement and the Existing Series A Notes provided for in this Agreement.

 

  1.2. Authorization of Amendment and Restatement of Existing Note Agreement.

Subject to the satisfaction of the conditions precedent set forth in Section 4
of this Agreement, each Series A Holder, by its execution of this Agreement,
hereby agrees and consents to the amendment and restatement in its entirety of
the Existing Note Agreement by this Agreement, and the Existing Note Agreement
shall be deemed so amended and restated. Subject to the satisfaction of the
conditions set forth in Section 4 of this Agreement, each Series A Holder, by
its execution of this Agreement, hereby agrees and consents to the amendment and
restatement in their entirety of the Existing Series A Notes, on the terms set
forth in Section 1.3. Notwithstanding the foregoing, the representations and
warranties set forth in Section 5 and Section 6 of the Existing Note Agreement
shall be deemed to survive the amendment and restatement of the Existing Note
Agreement, and the representations and warranties set forth in Section 5 and
Section 6 of this Agreement shall be deemed to be additional representations and
warranties made as of the date of this Agreement. The provisions of Section 1
through 3 (inclusive) of the Existing Note Agreement, insofar as they apply to
the original issuance of the Existing Series A Notes on the Effective Date,
shall be deemed to survive the amendment and restatement of the Existing Note
Agreement.

 

  1.3. Exchange of Existing Series A Notes.

The Existing Series A Notes, as amended and restated by Exhibit A-1 to this
Agreement, shall be hereinafter referred to, individually, as a “Series A Note”
and, collectively, as the “Series A Notes.” Any Series A Note issued on or after
the Series B Closing Date shall be in the form of Exhibit A-1 to this Agreement.

 

2



--------------------------------------------------------------------------------

On or before the Series B Closing Date, the Issuers will deliver to the holders’
special counsel, Bingham McCutchen LLP at One State Street, Hartford, CT 06103,
one or more Series A Notes, in the denominations specified below such Series A
Holder’s name on Schedule A-1 hereto, dated as of the most recent interest
payment in respect thereof, and payable to such Series A Holder or as otherwise
indicated on Schedule A hereto, against delivery by such Series A Holders of the
Existing Series A Notes identified as held by such Series A Holder on Schedule
A-1 hereto (or notice of lost note in accordance with Section 13.3) on or before
the Series B Closing Date to Bingham McCutchen LLP at One State Street,
Hartford, CT 06103. On the Series B Closing Date, Bingham McCutchen LLP will
forward each of the Series A Notes to the Series A Holders as directed in
Schedule A hereto and the Existing Series A Notes (or the notice of lost note)
to the Company for cancellation. All amounts owing under, and evidenced by, the
Existing Series A Notes as of the Series B Closing Date shall continue to be
outstanding under, and shall after the Series B Closing Date be evidenced by,
the Series A Notes, and shall be repayable in accordance with this Agreement and
the Series A Notes.

 

  1.4. Authorization of Issue of Series B Notes.

The Issuers will authorize the issue of their senior secured promissory notes
(the “Series B Notes”) in the aggregate principal amount of $35,000,000, to be
dated the date of issue thereof, to mature August 15, 2012, to bear interest on
the unpaid balance thereof from the date thereof until the principal thereof
shall have become due and payable at the rate of 9.34% per annum and on overdue
principal, Make-Whole Amount and interest at the rate specified therein, and to
be substantially in the form of Exhibit A-2 attached hereto. The Series B Notes
shall constitute Shelf Notes hereunder and the terms “Series B Note” and “Series
B Notes” as used herein shall include each Series B Note delivered pursuant to
any provision of this Agreement and each Series B Note delivered in substitution
or exchange for any such Series B Note pursuant to any such provision.

 

  1.5. Authorization of Issue of Shelf Notes.

The Issuers will authorize the issue of their senior promissory notes (the
“Shelf Notes”) in the aggregate principal amount of up to $150,000,000
(inclusive of the Series A Notes and the Series B Notes), to be dated the date
of issue thereof, to mature, in the case of each Shelf Note so issued, no more
than 5 years after the date of original issuance thereof, to have an average
life, in the case of each Shelf Note so issued, of no more than 5 years after
the date of original issuance thereof, to bear interest on the unpaid balance
thereof from the date thereof at the rate per annum, and to have such other
particular terms, as shall be set forth, in the case of each Shelf Note so
issued, in the Confirmation of Acceptance with respect to such Shelf Note
delivered pursuant to Section 2.6, and to be substantially in the form of
Exhibit A-3 attached hereto. The terms “Shelf Note” and “Shelf Notes” as used
herein shall include, collectively, each Series A Note, each Series B Note and
each other Shelf Note, as applicable, delivered pursuant to any provision of
this Agreement (it being understood that the Series A Notes and the Series B
Notes shall contain the terms set forth therein and shall have been issued on or
prior to the Series B Closing Date), and each Shelf Note delivered in
substitution or exchange for any such Shelf Note pursuant to

 

3



--------------------------------------------------------------------------------

any such provision. Shelf Notes which have (i) the same final maturity, (ii) the
same principal prepayment dates, (iii) the same principal prepayment amounts (as
a percentage of the original principal amount of each Shelf Note), (iv) the same
interest rate, (v) the same interest payment periods and (vi) the same date of
issuance (which, in the case of a Shelf Note issued in exchange for another
Shelf Note, shall be deemed for these purposes to be the date on which such
Shelf Note’s ultimate predecessor Shelf Note was issued), are herein called a
“Series” of Shelf Notes.

 

  1.6. The General Partner/Parent Guarantee.

The obligations of the Issuers under this Agreement and the Shelf Notes will be
unconditionally guaranteed by the General Partner and the Parent (of which the
Company is a wholly-owned subsidiary) pursuant to a guarantee in the form of
Exhibit 1.6 (“General Partner/Parent Guarantee”).

 

  1.7. Security for the Shelf Notes.

The Shelf Notes will be secured by the Collateral on the terms set forth in the
Security Documents, including, inter alia (a) that certain Security Agreement,
dated the Effective Date, between the Credit Parties and the Collateral Agent,
in the form of Exhibit 1.7(a) (as amended by the Confirmation Agreement and as
further amended, restated, modified, extended, renewed, replaced or supplemented
from time to time, the “Security Agreement”), (b) that certain Pledge Agreement,
dated the Effective Date, between the Credit Parties and the Collateral Agent,
in the form of Exhibit 1.7(b) (as amended by the Confirmation Agreement and as
further amended, restated, modified, extended, renewed, replaced or supplemented
from time to time, the “Pledge Agreement”) and (c) the Mortgages, and the
respective rights of the holders of the Shelf Notes and the Lenders with respect
to the Collateral and other matters shall be governed by the Intercreditor
Agreement.

 

2. PURCHASE AND SALE OF SHELF NOTES.

 

  2.1. Facility.

Prudential and iStar are willing to consider, in their respective sole
discretion and within limits which may be authorized for purchase by them or
their Affiliates from time to time following the Series B Closing Date, the
purchase of Shelf Notes by them or their Affiliates pursuant to this Agreement.
The willingness of Prudential and iStar to consider such purchase of Shelf Notes
is herein called the “Facility”. With respect to purchases by Prudential or
Prudential Affiliates, at any time, the remainder of $75,000,000 minus the
aggregate principal amount of Shelf Notes purchased and sold to Prudential or
one of its Affiliates pursuant to this Agreement prior to such time minus the
aggregate principal amount of Accepted Notes (as hereinafter defined) which have
not yet been purchased and sold hereunder to Prudential or one of its Affiliates
prior to such time, is herein called the “Prudential Available Facility Amount”
at such time, and with respect to purchases by iStar or one of its Affiliates at
any time, the remainder of $75,000,000, minus the aggregate principal amount of
Shelf Notes purchased and sold to iStar or one of its Affiliates pursuant to
this Agreement prior to such time minus the aggregate principal amount of
Accepted Notes (as hereinafter defined) which have not yet been purchased and
sold hereunder to iStar or one of its Affiliates prior to such time, is herein
called

 

4



--------------------------------------------------------------------------------

the “iStar Available Facility Amount” at such time. Notwithstanding the
foregoing, in determining the Prudential Available Facility Amount or the iStar
Available Facility Amount, as applicable, the Series A Notes that have been paid
or prepaid in full or in part shall, to the extent of such payment or
prepayment, be excluded from the determination of the aggregate principal amount
of Shelf Notes purchased hereunder.

NOTWITHSTANDING THE WILLINGNESS OF PRUDENTIAL AND iSTAR TO CONSIDER PURCHASES OF
SHELF NOTES BY THEM OR THEIR AFFILIATES, THIS AGREEMENT IS ENTERED INTO ON THE
EXPRESS UNDERSTANDING THAT NEITHER PRUDENTIAL, iSTAR NOR ANY OF THEIR RESPECTIVE
AFFILIATES SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE SHELF NOTES,
OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC PURCHASES OF
SHELF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A COMMITMENT BY
PRUDENTIAL, iSTAR OR ANY OF THEIR RESPECTIVE AFFILIATES.

 

  2.2. Issuance Period.

Shelf Notes may be issued and sold pursuant to this Agreement from time to time
following the Series B Closing Date until the earlier of (a) the third
anniversary of the date of this Agreement (or if such anniversary is not a
Business Day, the Business Day next preceding such anniversary) and (b) the
thirtieth day after either Prudential or iStar shall have given to the Company
and either Prudential or iStar (whichever shall not have given such notice), or
the Company shall have given to both Prudential and iStar, written notice
stating that it elects to terminate the issuance and sale of Shelf Notes
pursuant to this Agreement (or if such thirtieth day is not a Business Day, the
Business Day next preceding such thirtieth day). The period during which Shelf
Notes may be issued and sold pursuant to this Agreement is herein called the
“Issuance Period”.

 

  2.3. Periodic Spread Information.

Provided no Default or Event of Default exists, not later than 9:30 A.M. (New
York City local time) on a Business Day during the Issuance Period, the Company
may request by telecopier or telephone, and each of Prudential, if there is a
Prudential Availability Facility Amount on such Business Day, and iStar, if
there is an iStar Availability Facility Amount on such Business Day, will, to
the extent reasonably practicable, provide to the Company on such Business Day
(or, if such request is received after 9:30 A.M. (New York City local time) on
such Business Day, on the following Business Day), information (by telecopier or
telephone) with respect to various spreads at which Prudential, iStar or any of
their respective Affiliates might be interested in purchasing Shelf Notes of
different average lives; provided, however, that the Company may not make such
requests more frequently than once in every ten Business Days or such other
period as shall be mutually agreed to by the Company, Prudential and iStar. The
amount and content of information so provided shall be in the separate sole
discretion of each of Prudential and iStar but it is the intent of both to
provide information which will be of use to the Company in determining whether
to initiate procedures for use of the Facility. Information so provided shall
not constitute an offer to purchase Shelf Notes, and neither Prudential, iStar
nor any of their respective Affiliates shall be obligated to purchase Shelf
Notes at the spreads

 

5



--------------------------------------------------------------------------------

specified. Information so provided shall be representative of potential interest
only for the period commencing on the day such information is provided and
ending on the earlier of the fifth Business Day after such day and the first day
after such day on which further spread information is provided. Each of
Prudential and iStar may suspend or terminate providing information pursuant to
this Section 2.3 for any reason, including its determination that the credit
quality of any Issuer has declined since the date of this Agreement.

 

  2.4. Request for Purchase.

The Company may from time to time during the Issuance Period make requests for
purchases of Shelf Notes by delivering a completed request substantially in the
form of Exhibit 2.4 (each such request being herein called a “Request for
Purchase”). Each Request for Purchase shall be made to each of Prudential and
iStar by telecopier or overnight delivery service, and shall (a) specify the
aggregate principal amount of Shelf Notes covered thereby, which shall not be
less than the lesser of $5,000,000 and the undrawn portion of the Available
Facility Amount if less than $5,000,000, and not be greater than the Prudential
Available Facility Amount, in the case of Prudential, or the iStar Available
Facility Amount, in the case of iStar, at the time such Request for Purchase is
made, (b) specify the principal amounts, final maturities and principal
prepayment dates and amounts of the Shelf Notes covered thereby, (c) specify the
use of proceeds of such Shelf Notes, (d) specify the proposed day for the
closing of the purchase and sale of such Shelf Notes, which shall be a Business
Day during the Issuance Period not less than 10 days and not more than 25 days
after the making of such Request for Purchase, (e) specify the number of the
account and the name and address of the depository institution to which the
purchase prices of such Shelf Notes are to be transferred on the Closing Day for
such purchase and sale, (f) certify that the representations and warranties
contained in Section 5 are true on and as of the date of such Request for
Purchase and that there exists on the date of such Request for Purchase no Event
of Default or Default, and (g) be substantially in the form of Exhibit 2.4
attached hereto. Each Request for Purchase shall be in writing and shall be
deemed made when received by both Prudential and iStar. For the avoidance of
doubt, the terms of the Requests for Purchase delivered to Prudential and iStar
in respect of a particular issuance of Shelf Notes shall be identical.

 

  2.5. Rate Quotes.

Not later than five Business Days after the Company shall have given both
Prudential and iStar a Request for Purchase pursuant to Section 2.4, each of
Prudential and iStar may, but shall be under no obligation to, provide to the
Company by telephone or telecopier, in each case between 9:30 A.M. and 1:30 P.M.
New York City local time (or such later time as either may elect) interest rate
quotes for the several principal amounts, maturities and principal prepayment
schedules of Shelf Notes specified in such Request for Purchase. Each quote
shall represent the interest rate per annum payable on such Shelf Notes at which
Prudential, iStar or one or more of their respective Affiliates would be willing
to purchase such Shelf Notes at 100% of the principal amount thereof. If in
response to a Request for Purchase, both Prudential and iStar provide interest
rate quotes, then the quotes from Prudential and iStar must be identical or the
Company may not accept such quotes pursuant to Section 2.6. If such quotes are
not identical, then Prudential and iStar will consult with one another and the
Company in an effort to conform the quotes, and will endeavor to provide
identical quotes as promptly as possible, provided, however, neither Prudential
nor iStar shall have any obligation to agree on or provide identical quotes.

 

6



--------------------------------------------------------------------------------

  2.6. Acceptance.

Within 30 minutes after both Prudential and iStar shall have provided any
interest rate quotes pursuant to Section 2.5 or such shorter period as either
may specify to the Company (such period herein called the “Acceptance Window”),
the Company may, subject to Section 2.7, elect to accept such interest rate
quotes as to not less than $5,000,000 (or such lesser amount as is equal to the
undrawn portion of the Available Facility Amount) aggregate principal amount of
the Shelf Notes specified in the related Request for Purchase. Such election
shall be made by an Authorized Officer of the Company notifying Prudential and
iStar by telephone or telecopier within the Acceptance Window that the Company
elects to accept such interest rate quotes, specifying the Shelf Notes (each
such Shelf Note being herein called an “Accepted Note”) as to which such
acceptance (herein called an “Acceptance”) relates, provided that if both
Prudential and iStar have provided interest rate quotes, and there is sufficient
availability in both Available Facility Amounts, then the Company must accept
50% of such principal amount from Prudential and 50% from iStar. If there is
availability in both Available Facility Amounts, but not sufficient availability
for the Company to comply with the preceding sentence, then it shall accept the
full amount of the availability from either Prudential or iStar, whichever has
the smaller Available Facility Amount, and the balance from the other. If either
Prudential or iStar has not provided interest rate quotes and the other has, or
there is remaining availability in one Available Facility Amount, but not the
other, then the Company may accept the interest rate quotes that have been
provided up to the remaining availability in the applicable Available Facility
Amount. The day the Company notifies an Acceptance with respect to any Accepted
Notes is herein called the “Acceptance Day” for such Accepted Notes. Any
interest rate quotes as to which Prudential and iStar do not receive an
Acceptance within the Acceptance Window shall expire, and no purchase or sale of
Shelf Notes hereunder shall be made based on such expired interest rate quotes.
Subject to Section 2.7 and the other terms and conditions hereof, the Issuers
agree to sell to Prudential, iStar or one or more of their respective
Affiliates, and Prudential and iStar agree to purchase or cause the purchase by
one or more of their respective Affiliates of, the Accepted Notes at 100% of the
principal amount of such Shelf Notes. As soon as practicable following the
Acceptance Day, the Company and each Purchaser which is to purchase any such
Accepted Notes will execute a confirmation of such Acceptance substantially in
the form of Exhibit 2.6 attached hereto (herein called a “Confirmation of
Acceptance”). If the Company should fail to execute and return to Prudential and
iStar, within three Business Days following receipt thereof a Confirmation of
Acceptance with respect to any Accepted Notes, either Prudential or iStar may at
its election at any time prior to its receipt thereof cancel the closing with
respect to such Accepted Notes by so notifying the Company and Prudential or
iStar (whichever should not be canceling such closing) in writing. If the
Company shall execute a Confirmation of Acceptance with respect to such Accepted
Notes, the third preceding sentence shall apply.

 

  2.7. Market Disruption.

Notwithstanding the provisions of Section 2.6, if Prudential and iStar shall
have provided interest rate quotes pursuant to Section 2.5 and thereafter, prior
to the time an Acceptance with respect to such quotes shall have been notified
to Prudential and iStar in accordance with Section

 

7



--------------------------------------------------------------------------------

2.6, the domestic market for U.S. Treasury securities or other financial
instruments shall have closed or there shall have occurred a general suspension,
material limitation, or significant disruption of trading in securities
generally on the New York Stock Exchange or in the domestic market for U.S.
Treasury securities or other financial instruments, then such interest rate
quotes shall expire, and no purchase or sale of Shelf Notes hereunder shall be
made based on such expired interest rate quotes. If the Company thereafter
notifies Prudential or iStar of the Acceptance of any such interest rate quotes,
such Acceptance shall be ineffective for all purposes of this Agreement, and
Prudential and/or iStar (whichever shall have received such Acceptance) shall
promptly notify the Company that the provisions of this Section 2.7 are
applicable with respect to such Acceptance.

 

  2.8. Facility Closings.

Not later than 11:30 A.M. (New York City local time) on the Closing Day for any
Accepted Notes, the Issuers will deliver to each Purchaser listed in the
Confirmation of Acceptance relating thereto at the offices of the Prudential
Capital Group specified on the first page hereof, if such Purchaser is
Prudential or one of its Affiliates, or at the offices of iStar specified on the
first page hereof, if such Purchaser is iStar or one of its Affiliates, the
Accepted Notes to be purchased by such Purchaser in the form of one or more
Shelf Notes in such authorized denominations as such Purchaser may request for
each Series of Accepted Notes to be purchased on the Closing Day, dated the
Closing Day and registered in such Purchaser’s name (or in the name of its
nominee), against payment of the purchase price thereof by transfer of
immediately available funds for credit to the account specified by the Company
in the Request for Purchase of such Shelf Notes. If the Issuers fail to tender
to any Purchaser the Accepted Notes to be purchased by such Purchaser on the
scheduled Closing Day for such Accepted Notes as provided above in this
Section 2.8 or any of the conditions specified in Section 4 shall not have been
fulfilled by the time required on such scheduled Closing Day, the Company shall,
prior to 1:00 P.M., New York City local time, on such scheduled Closing Day
notify Prudential and iStar (which notification shall be deemed received by each
Purchaser) in writing whether (i) such closing is to be rescheduled (such
rescheduled date to be a Business Day during the Issuance Period not less than
one Business Day and not more than 10 Business Days after such scheduled Closing
Day (the “Rescheduled Closing Day”)) and certify to Prudential and iStar (which
certification shall be for the benefit of each Purchaser) that the Company
reasonably believes that it will be able to comply with the conditions set forth
in Section 4 on such Rescheduled Closing Day and that the Company will pay the
Delayed Delivery Fee in accordance with Section 2.9(c) or (ii) such closing is
to be canceled. In the event that the Company shall fail to give such notice
referred to in the preceding sentence, either Prudential or iStar (on behalf of
each Purchaser) may at its election, at any time after 1:00 P.M., New York City
local time, on such scheduled Closing Day, notify the Company in writing that
such closing is to be canceled. Notwithstanding anything to the contrary
appearing in this Agreement, the Company may elect to reschedule a closing with
respect to any given Accepted Notes on not more than two occasions, unless
Prudential and iStar shall have otherwise consented in writing.

 

8



--------------------------------------------------------------------------------

  2.9. Fees.

(a) Facility Fee. On the Series B Closing Date, the Company will pay to
Prudential and iStar in immediately available funds, a fee (herein called the
“Facility Fee”) in the aggregate amount of $100,000, half of which shall be paid
to Prudential and half to iStar.

(b) Issuance Fee The Company will pay to each Purchaser in immediately available
funds a fee (herein called the “Issuance Fee”) on each Closing Day (including,
without limitation, the Series B Closing Date) in an amount equal to 1% of the
aggregate principal amount of Shelf Notes sold to and purchased by such
Purchaser on such Closing Day. For the avoidance of doubt, no issuance fee will
be payable in respect of the Existing Series A Notes.

(c) Delayed Delivery Fee. If the closing of the purchase and sale of any
Accepted Note following the Series B Closing Date is delayed for any reason
beyond the original Closing Day for such Accepted Note, the Company will pay to
the Purchaser of such Accepted Note (a) on the Cancellation Date or actual
closing date of such purchase and sale and (b) if earlier, the next Business Day
following 90 days after the Acceptance Day for such Accepted Note and on each
Business Day following 90 days after the prior payment hereunder, a fee (herein
called the “Delayed Delivery Fee”) calculated as follows:

(BEY - MMY) X DTS/360 X PA

where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; “MMY” means Money Market Yield, i.e., the yield per
annum on a commercial paper investment of the highest quality selected by
Prudential and iStar on the date Prudential and iStar receive notice of the
delay in the closing for such Accepted Note having a maturity date or dates the
same as, or closest to, the Rescheduled Closing Day or Rescheduled Closing Days
(a new alternative investment being selected by Prudential and iStar each time
such closing is delayed); “DTS” means Days to Settlement, i.e., the number of
actual days elapsed from and including the original Closing Day with respect to
such Accepted Note (in the case of the first such payment with respect to such
Accepted Note) or from and including the date of the next preceding payment (in
the case of any subsequent Delayed Delivery Fee payment with respect to such
Accepted Note) to but excluding the date of such payment; and “PA” means
Principal Amount, i.e., the principal amount of the Accepted Note for which such
calculation is being made. In no case shall the Delayed Delivery Fee be less
than zero. Nothing contained herein shall obligate any Purchaser to purchase any
Accepted Note on any day other than the Closing Day for such Accepted Note, as
the same may be rescheduled from time to time in compliance with Section 2.8.

(d) Cancellation Fee. If the Company at any time notifies Prudential and iStar
in writing that the Company is canceling the closing of the purchase and sale of
any Accepted Note following the Series B Closing Date, or if Prudential, iStar
or any of their respective Affiliates notifies the Company in writing under the
circumstances set forth in the penultimate sentence of Section 2.6 or the
penultimate sentence of Section 2.8 that the closing of the purchase and sale of
such Accepted Note is to be canceled, or if the closing of the purchase and sale
of such Accepted Note is not consummated on or prior to the last day of the
Issuance Period (the date of any such notification, or the last day of the
Issuance Period, as the case may be, being herein called the

 

9



--------------------------------------------------------------------------------

“Cancellation Date”), the Company will pay the Purchasers in immediately
available funds an amount (the “Cancellation Fee”) calculated as follows:

PI X PA

where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by
Prudential and iStar) of the Hedge Treasury Note(s) on the Cancellation Date
over the bid price (as determined by Prudential and iStar) of the Hedge Treasury
Notes(s) on the Acceptance Day for such Accepted Note by (b) such bid price; and
“PA” has the meaning ascribed to it in Section 2.9(c). The foregoing bid and ask
prices shall be as reported by TradeWeb LLC (or, if such data for any reason
ceases to be available through TradeWeb LLC, any publicly available source of
similar market data). Each price shall be rounded to the second decimal place.
In no case shall the Cancellation Fee be less than zero.

 

10



--------------------------------------------------------------------------------

(e) Non-Renewal Fee.

(i) For purposes of this Section 2.9(e) only, at the written request of the
Company, each of Prudential and iStar agrees that it will, on or about
August 20, 2009, send a written notice to the Company setting forth the
indicative spread for a fixed rate senior secured note of the Company with a
five year bullet maturity (a “Quote”). Without limiting the obligations of the
parties set forth in the other provisions of this Agreement (including, without
limitation those set forth in Section 2) and for purposes of this Section 2.9(e)
only, each of Prudential and iStar agrees, upon written request of the Company,
to use its good faith efforts in the next thirty (30) days to provide the
Company one or more additional Quotes using substantially similar methodology to
that used to determine the Quote provided above, subject to market conditions at
the time of making such additional Quote or Quotes.

(ii) If, on or before September 20, 2009, the Company does not sell Shelf Notes
hereunder, the proceeds of which are used to repay the Series A Notes in full,
then the Company, on September 20, 2009, shall pay to each of Prudential and
iStar its portion of a fee (the “Non-Renewal Fee”) in a total amount equal to 3%
of $80,000,000 (one-half payable to Prudential and one-half payable to iStar),
unless either of the following shall have occurred: (A) subject to clause
(iii) and clause (iv) of this Section 2.9(e), Prudential or iStar, as the case
may be, shall be unwilling or unable to provide Quotes to the Company as set
forth in Section 2.9(e)(i) or to purchase any such Shelf Notes or (B) the Quote
provided by Prudential or iStar, as the case may be, on or about August 20,
2009, is not substantially similar to Quotes which other QIBs in the
institutional private placement market would be willing to offer at such time to
other issuers operating in the death care industry with substantially similar
credit ratings as the Company (or if there are not at least three similarly
rated issuers operating in the death care industry at such time, issuers which
have substantially similar credit ratings as the Company and operate in one or
more service industries specified by iStar and Prudential which are viewed by
the credit markets as being reasonably similar to the death care industry).

(iii) The failure of either Prudential or iStar to fulfill its obligations set
forth in this Section 2.9(e) will not excuse the Company from its obligations
(A) to repay to all holders of the Series A Notes in accordance with their
terms, or (B) to pay the portion of the Non-Renewal Fee that is due to either
Prudential or iStar if it shall have performed its obligations set forth in this
Section 2.9(e), regardless of whether the other shall have so performed.

(iv) Notwithstanding anything in this Section 2.9(e) to the contrary, nothing in
this Section 2.9(e) creates, or is intended to create, a commitment on the part
of either Prudential or iStar to provide financing to the Company. For the
avoidance of doubt it is agreed and understood that, if either Prudential or
iStar, or both of them, is unwilling or unable to perform its obligations set
forth in Section 2.9(e)(i), then the only consequence of its failure is that it
shall be ineligible to receive its portion of the Non-Renewal Fee as
contemplated above.

 

11



--------------------------------------------------------------------------------

3. PURCHASE OF SERIES B NOTES; THE CLOSING.

Subject to the terms of this Agreement, the Issuers hereby agree to issue and
sell to each Purchaser specified in Schedule A hereto (each Purchaser of Series
B Notes, a “Series B Purchaser”), and each Series B Purchaser agrees to purchase
from the Issuers, Series B Notes in the aggregate principal amount set forth
opposite its name in Schedule A hereto at a price of 100% of the principal
amount thereof. The Series B Purchasers’ obligations hereunder are several and
not joint obligations and no Series B Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Series B Purchaser hereunder.

The closing of the sale and purchase of the Series B Notes to be purchased under
this Agreement shall occur at the offices of Bingham McCutchen LLP, 399 Park
Avenue, New York, NY 10022, at 10:00 A.M., New York City time, on August 15,
2007, or at such other location or on such later date as shall be mutually
satisfactory to the Company and the Series B Purchasers (the “Series B Closing
Date”). On the Series B Closing Date the Issuers will deliver to each Series B
Purchaser the Notes to be purchased by it in the form of a single Note (or such
greater number of Shelf Notes in denominations of at least $100,000 as such
Series B Purchaser may request prior to such closing), registered in such Series
B Purchaser’s name or the name of its nominee and dated the Series B Closing
Date against delivery by such Series B Purchaser to the Issuers or their order
of the purchase price therefor by wire transfer of immediately available funds
for the account of Bank of America, N.A., 225 N. Calvert Street, Baltimore, MD
21202-3575, ABA NO. 026009593, Credit to: StoneMor Operating LLC Concentration
Account Acct. No. 003921313200. If at such closing the Issuers shall fail to
tender such Shelf Notes to any Series B Purchaser as provided above in this
Section 3, or any of the conditions specified in Section 4 shall not have been
fulfilled to such Series B Purchaser’s satisfaction, such Series B Purchaser
shall, at such Series B Purchaser’s election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such Series
B Purchaser may have by reason of such failure or such nonfulfillment.

 

4. CONDITIONS TO CLOSING.

 

  4.1. Amendment and Restatement; Series B Notes Closing.

The amendment and restatement of the Existing Note Agreement, and the obligation
of each Series B Purchaser to purchase the Series B Notes to be purchased by it
hereunder, shall be subject to the fulfillment to the satisfaction of such
Series A Holder or Series B Purchaser on or before the Series B Closing Date of
the following conditions (the Series A Holders and the Series B Purchaser being
referred to collectively as the “Series A/B Noteholders”):

(a) Representations and Warranties. The representations and warranties of the
Credit Parties in this Agreement and in the other Finance Documents shall
(except as expressly affected by the transactions contemplated hereby) be
correct on the Series B Closing Date.

(b) Performance; No Default. Each of the Credit Parties shall have performed and
complied with all agreements and conditions contained in this Agreement and the
other Finance Documents on their respective parts required to be performed or
complied with under this Agreement and the other Finance Documents on or prior
to the Series B Closing Date; since

 

12



--------------------------------------------------------------------------------

December 31, 2006, no Credit Party shall have consolidated with, merged into, or
sold, leased, transferred or otherwise disposed of its properties as an entirety
or substantially as an entirety to, any Person other than another Credit Party,
and after giving effect to the issue and sale of the Series B Notes (and the
substantially concurrent application of the proceeds thereof to repay
Indebtedness as contemplated by Section 5.14), no Default or Event of Default
shall have occurred and be continuing.

(c) Certificates.

(i) Officer’s Certificates. Each Credit Party shall have delivered to each
Series A/B Noteholder an Officer’s Certificate, dated the Series B Closing Date,
certifying that the conditions specified in Sections 4.1(a) and 4.1(b) have been
fulfilled and that the Credit Parties, on a consolidated basis, will be Solvent
after giving effect to the Transaction.

(ii) Secretary’s Certificates. Each Credit Party shall have delivered to each
Series A/B Noteholder a certificate (i) either (1) attaching a certified copy of
each Credit Party’s Organizational Documents or (2) certifying that no changes
have been made to the copies delivered under the Existing Note Agreement,
(ii) attaching resolutions authorizing the Transaction, each, in form and
substance satisfactory to the Series A/B Noteholders, and (iii) attaching
incumbency certificates and/or other certificates of Responsible Officers of
each Credit Party as the Series A/B Noteholders may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Finance Documents to which such Credit Party is a party or is to be a party.

(iii) Other Certifications. Such documents and certifications as the Series A/B
Noteholders may reasonably require to evidence that each Credit Party is duly
organized or formed, and that each Credit Party is validly existing, in good
standing and qualified to engage in business in (i) its jurisdiction of
incorporation or organization and (ii) each other jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.

(d) Opinions of Counsel. Each Series A/B Noteholder shall have received opinions
of counsel, each dated the Series B Closing Date and addressed to it, from

(i) Bingham McCutchen LLP, who are acting as the Series A/B Noteholders’ special
counsel in connection with this transaction, in form and substance satisfactory
to such Series A/B Noteholder,

(ii) Blank Rome LLP, counsel for the Credit Parties, substantially in the form
of Exhibit 4.1(d)(ii), and

(iii) each firm listed on Schedule 4.1(d)(iii), substantially in the form of
Exhibit 4.1(d)(iii) hereto (with appropriate variations for each state, as
contemplated by said Exhibit and such other variations as may be approved by
each Series A/B Noteholder or its counsel), and each such opinion shall cover
such other matters incident to this

 

13



--------------------------------------------------------------------------------

transaction as such Series A/B Noteholder may reasonably request. The Credit
Parties hereby instruct such counsel referred to in clauses (ii) and (iii) to
deliver their respective opinions to the Series A/B Noteholders.

(e) Confirmation and Reaffirmation of General Partner/Parent Guarantee. Each
Series A/B Noteholder shall have received a confirmation and reaffirmation of
General Partner/ Parent Guarantee, dated on or before the Series B Closing Date
(“Confirmation and Reaffirmation of General Partner/Parent Guarantee”), duly
executed and delivered by the General Partner and the Parent in the form of
Exhibit 4.1(e) hereto.

(f) Credit Agreement The Credit Parties shall have entered into the Credit
Agreement in form and substance satisfactory to such Series A/B Noteholder, and
the Issuers shall have satisfied the conditions precedent to the initial Credit
Extensions (as defined in the Credit Agreement) other than the effectiveness of
the amendment and restatement of the Existing Note Agreement contemplated by
this Agreement. Such Series A/B Noteholder shall have received true and complete
copies of the Credit Agreement, each certificate, opinion or other writing then
or theretofore delivered to any party to the Credit Agreement in respect of the
satisfaction of such conditions precedent (without duplication as to conditions
specifically set forth in this Section 4.1).

(g) Intercreditor Agreement Each Series A/B Noteholder shall have received the
Intercreditor Agreement, dated the Series B Closing Date, duly executed and
delivered in the form attached hereto as Exhibit 4.1(g) and such Series A/B
Noteholder shall have received a counterpart thereof executed by the Collateral
Agent.

(h) Other Security Documents. Each of the following shall have occurred:

(i) Each Series A/B Noteholder shall have received the Confirmation Agreement,
duly executed and delivered in the form attached hereto as Exhibit 4.1(h)(i),
together with:

(A) stamped receipt copies of proper financing statements, duly filed on or
before the Series B Closing Date under the Uniform Commercial Code of all
jurisdictions that the Series A/B Noteholders may deem necessary or desirable in
order to perfect the Liens created under the Security Agreement, covering the
Collateral described in the Security Agreement, to the extent not previously
received by the Series A/B Noteholders pursuant to the Existing Note Agreement,

(B) completed UCC lien search requests, not earlier than one hundred fifty
(150) days prior to the Series B Closing Date, for such Credit Parties as may be
agreed to between the Issuers and the Series A/B Noteholders, in their
reasonable discretion,

(C) evidence of the completion of all other actions, recordings and filings of
or with respect to the Security Agreement that the Series A/B Noteholders may
deem necessary or desirable in order to perfect the Lien created thereby, and

 

14



--------------------------------------------------------------------------------

(D) evidence that all other actions that any Series A/B Noteholder may deem
necessary or desirable in order to perfect the Liens created under the Security
Documents has been taken.

(ii) the Collateral Agent shall have received modifications to the existing
Mortgages, in substantially the form of Exhibit 4.1(h)(ii) (with such changes as
may be satisfactory to the Series A/B Noteholders and their counsel to account
for local law matters) and covering the properties identified as mortgaged on
Schedules 5.8(c), (d)(i) and (d)(ii) (the “Modifications”), duly executed by the
appropriate Credit Party, together with:

(A) evidence that counterparts of the Modifications have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Series A/B Noteholders may deem
necessary or desirable in order to create, together with the Mortgages, a valid
and subsisting Lien on the property described therein in favor of the Collateral
Agent and that all applicable filing, documentary, stamp, intangible and
recording taxes and fees have been paid or an amount equal thereto has been
remitted to the title insurers described in clause (B) below;

(B) modifications to the Mortgage Policies, with endorsements and in amounts
acceptable to the Series A/B Noteholders, issued, coinsured and reinsured by
title insurers acceptable to the Series A/B Noteholders, insuring the Mortgages,
as modified by the Modifications, to be valid first and subsisting Liens on the
property described therein, free and clear of all defects (including, but not
limited to, mechanics’ and materialmen’s Liens) and encumbrances, excepting only
Permitted Encumbrances and other Liens permitted under the Finance Documents,
and providing for such other affirmative insurance (including endorsements for
future advances under the Finance Documents, for mechanics’ and materialmen’s
Liens and for zoning of the applicable property), affidavits of no change with
respect to surveys and such other documents as the Series A/B Noteholders or
title insurer may deem necessary or desirable; and

(C) evidence that all other action that the Series A/B Noteholders may deem
necessary or desirable in order to create valid subsisting Liens on the property
described in the Mortgages has been taken, subject only to Permitted
Encumbrances.

(i) Solvency. Such Series A/B Noteholder shall have such evidence reasonably
requested by such Series A/B Noteholder of the solvency of the Credit Parties on
a consolidated basis after giving effect to the Transaction.

(j) Legality. On the Series B Closing Date the purchase of Shelf Notes by such
Series A/B Noteholder shall (a) be permitted by the laws and regulations of each
jurisdiction to which it is subject, without recourse to provisions (such as
Section 1405(a)(8) of the New York Insurance Law) permitting limited investments
by insurance companies without restriction as to the character of the particular
investment, (b) not violate any applicable law or regulation

 

15



--------------------------------------------------------------------------------

(including, without limitation, Regulation T, U or X of the Board of Governors
of the Federal Reserve System) and (c) not subject such Series A/B Noteholder to
any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof. If
requested by such Series A/B Noteholder, it shall have received an Officer’s
Certificate of the Company certifying as to such matters of fact as it may
reasonably specify to enable it to determine whether such purchase is so
permitted.

(k) Other Documents. Each Series A/B Noteholder shall have received the
following:

(i) Audited Financial Statements, in form and substance reasonably satisfactory
to such Series A/B Noteholder;

(ii) a certificate signed by a Responsible Officer of the Issuers certifying,
(a) that there has been no event or circumstance since December 31, 2006, that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect; (b) all materials and information provided
to the Series A/B Noteholders by the Credit Parties in connection with the
Transaction was, at the time provided, and continues to be complete and correct
in all material respects as of the Series B Closing Date; and (c) either
(i) attaching copies of all consents, licenses and approvals required in
connection with the consummation by the Credit Parties of the Transaction and
the execution, delivery and performance by each such Credit Party and the
validity against each such Credit Party of the Finance Documents to which it is
a party, and such consents, licenses and approvals shall be in full force and
effect, or (ii) stating that no such consents, licenses or approvals are so
required;

(iii) evidence that all insurance required to be maintained pursuant to the
Finance Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Collateral Agent, on behalf of the Series
A/B Noteholders, as a mortgagee, additional insured or loss payee, as the case
may be, under all insurance policies maintained with respect to the assets and
properties of the Credit Parties that constitutes Collateral; and

(iv) such other assurances, certificates, documents, consents or opinions as the
any Series A/B Noteholder may reasonably may require.

(l) Private Placement Number. A private placement number shall have been
obtained with respect to the Series B Notes from S&P’s CUSIP Service Bureau.

(m) Payment of Special Counsel Fees. Without limiting the provisions of
Section 15.1, the Issuers shall have paid on or before the Series B Closing Date
the fees, charges and disbursements of the Series A/B Noteholders’ special
counsel referred to in Section 4.1(d)(i) to the extent reflected in a statement
of such counsel rendered to the Company at least one Business Day prior to the
Series B Closing Date.

(n) Funding Instructions. At least three Business Days prior to the Series B
Closing Date such Series A/B Noteholder shall have received written instructions
signed by a

 

16



--------------------------------------------------------------------------------

Responsible Officer of the Company on letterhead of the Company reciting the
details as specified in Section 3 of the manner of payment of the purchase price
for the Series B Notes to be purchased on the Series B Closing Date.

(o) Other Purchases. All Series B Purchasers (other than such Series A/B
Noteholder if it is a Series B Purchaser) shall have purchased Series B Notes in
the respective principal amounts to be purchased by them under this Agreement as
specified in Schedule A.

(p) Facility Fee. The Company shall have paid the Facility Fee pursuant to
Section 2.9(a) in immediately available funds to the account or accounts of the
holders of Notes as specified below such holders’ name in Schedule 2.9 attached
hereto.

(q) Issuance Fee. The Company shall have paid the Issuance Fee pursuant to
Section 2.9(b) in immediately available funds to the account or accounts of the
holders of Notes as specified below such holders’ name in Schedule 2.9 attached
hereto.

(r) Proceedings Satisfactory. All proceedings taken in connection with the
amendment and restatement of the Existing Note Agreement and the Existing Series
A Notes, the issue of the Series B Notes and the consummation of the
transactions contemplated hereby and by the other Finance Documents and all
documents and instruments incident to such transactions shall be satisfactory to
such Series A/B Noteholder and its special counsel, and such Series A/B
Noteholder and its special counsel shall have received all such counterpart
originals or certified or other copies of such documents, all in form and
substance satisfactory to such Series A/B Noteholder and the Series A/B
Noteholders’ special counsel, as such Series A/B Noteholder or such special
counsel may reasonably request in connection therewith.

 

  4.2. Conditions to Closing Each Purchase of Shelf Notes Following the Series B
Closing Date.

The obligation of any Purchaser to purchase and pay for any Shelf Notes
following the Series B Closing Date is subject to the satisfaction, on or before
the Closing Day for such Shelf Notes, of the following conditions:

(a) Certain Documents. Such Purchaser shall have received the following, each
dated the applicable Closing Day:

(i) the Shelf Note(s) to be purchased by such Purchaser;

(ii) certified copies of the resolutions of the board of directors or managing
members of the Issuers authorizing the execution, delivery and issuance of the
Shelf Notes, and of all documents evidencing other necessary corporate action
and governmental approvals, if any, with respect to the Shelf Notes;

(iii) a certificate of the Secretary or an Assistant Secretary and one other
officer of the Issuers certifying the names and true signatures of the officers
of the Issuers authorized to sign the Shelf Notes and the other documents to be
delivered hereunder;

 

17



--------------------------------------------------------------------------------

(iv) a certificate (i) either (1) attaching a certified copy of each Credit
Party’s Organizational Documents or (2) certifying that no changes have been
made to the copies delivered under this Agreement since the Series B Closing
Date;

(v) a favorable opinion of Blank Rome LLP, special counsel of the Issuers (or
such other counsel designated by the Issuers and acceptable to the Purchaser(s))
satisfactory to such Purchaser and substantially in the form of Exhibit
4.2(a)(v) attached hereto and as to such other matters as such Purchaser may
reasonably request. Each of the Credit Parties hereby directs such counsel to
deliver such opinion, agrees that the issuance and sale of any Shelf Notes will
constitute a reconfirmation of such direction, and understands and agrees that
each Purchaser receiving such an opinion will and is hereby authorized to rely
on such opinion;

(vi) a Private Placement Number issued by S&P’s CUSIP Service Bureau (in
connection with the Securities Valuation Office of the National Association of
Insurance Commissioners) for the Shelf Notes to be purchased; and

(vii) additional documents or certificates with respect to legal matters or
corporate or other proceedings related to the transactions contemplated hereby
as may be reasonably requested by such Purchaser.

(b) Opinion of Purchaser’s Special Counsel. Such Purchaser shall have received
from Bingham McCutchen LLP or such other counsel who is acting as special
counsel for it in connection with the issuance of such Shelf Notes, a favorable
opinion satisfactory to such Purchaser as to such matters incident to the
matters herein contemplated as it may reasonably request.

(c) Representations and Warranties; No Default. The representations and
warranties contained in Section 5 shall be true on and as of such Closing Day,
except to the extent of changes caused by the transactions herein contemplated;
there shall exist on such Closing Day no Event of Default or Default; and the
Credit Parties shall have delivered to such Purchaser an Officer’s Certificate,
dated such Closing Day, to both such effects.

(d) Purchase Permitted by Applicable Laws. The purchase of and payment for the
Shelf Notes to be purchased by such Purchaser on the terms and conditions herein
provided (including the use of the proceeds of such Shelf Notes by the Issuers)
shall not violate any applicable law or governmental regulation (including,
without limitation, Section 5 of the Securities Act or Regulation T, U or X of
the Board of Governors of the Federal Reserve System) and shall not subject such
Purchaser to any tax, penalty, liability or other onerous condition under or
pursuant to any applicable law or governmental regulation, and such Purchaser
shall have received such certificates or other evidence as it may request to
establish compliance with this condition.

 

18



--------------------------------------------------------------------------------

(e) Payment of Fees. The Company shall have paid the Issuance Fee due to such
Purchaser pursuant to Section 2.9(b) in respect of its purchase of such Shelf
Notes, as well as any Delayed Delivery Fee due pursuant to Section 2.9(c).

(f) Payment of Closing Expenses. The Issuers shall have paid at the closing the
fees and disbursements of the special counsel to the Purchasers as presented by
such counsel in a statement on the Closing Day and for which the Issuers are
responsible in accordance with Section 15.1.

(g) Proceedings. All proceedings taken or to be taken in connection with the
transactions contemplated hereby and all documents incident thereto shall be
satisfactory in form and substance to such Purchaser, and such Purchaser shall
have received all such counterpart originals or certified or other copies of
such documents as it may reasonably request.

 

5. REPRESENTATIONS AND WARRANTIES.

Each Credit Party represents and warrants to the Purchasers that:

 

  5.1. Existence, Qualification and Power.

Each of the Credit Parties and its Subsidiaries (a) is a duly organized or
formed, validly existing and as applicable, in good standing under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Credit Agreement
Documents to which it is a party and consummate the Transaction, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

  5.2. Authorization; No Contravention.

Neither the execution, delivery or performance by any Credit Party of the
Finance Documents or the Credit Agreement Documents to which it is a party, nor
compliance by any Credit Party with the terms and provisions thereof, nor the
consummation of the transactions contemplated herein or therein:

(a) on the Series B Closing Date, (i) will contravene, conflict with or result
in a breach or default under any applicable Law, statute, rule or regulation, or
any order, writ, injunction, judgment, ruling or decree of any court, arbitrator
or governmental instrumentality, (ii) will contravene, constitute a default
under, conflict or be inconsistent with or result in any breach of, any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
(other than pursuant to the Security Documents) result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of any Credit Party pursuant to the terms of any indenture,
mortgage, deed of trust, loan agreement, credit agreement or any other agreement
or instrument to which any Credit Party is a party or by which it or any of its
property or

 

19



--------------------------------------------------------------------------------

assets are bound or to which it may be subject or (iii) will contravene or
violate any provision of the certificate of incorporation, by-laws, certificate
of partnership, partnership agreement, certificate of limited liability company,
limited liability company agreement or equivalent organizational document, as
the case may be, of any Credit Party;

(b) at any time after the Series B Closing Date, (i) will contravene, conflict
with or result in a breach or default under any material provisions of any
material applicable Law, statute, rule or regulation, or any order, writ,
injunction, judgment, ruling or decree of any court, arbitrator or governmental
instrumentality, (ii) will contravene, constitute a default under, conflict or
be inconsistent with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or (other than
pursuant to the Security Documents) result in the creation or imposition of (or
the obligation to create or impose) any Lien upon any of the property or assets
of any Credit Party pursuant to the terms of any material indenture, mortgage,
deed of trust, loan agreement, credit agreement or any other material agreement
or instrument to which any Credit Party is a party or by which it or any of its
property or assets are bound or to which it may be subject or (iii) will
contravene or violate any provision of the certificate of incorporation,
by-laws, certificate of partnership, partnership agreement, certificate of
limited liability company, limited liability company agreement or equivalent
organizational document, as the case may be, of any Credit Party; or

(c) will at any time, contravene, conflict with or result in a breach or default
under any registration, license, permit or certificate to conduct any cemetery
or funeral home business issued by any Governmental Authority.

 

  5.3. Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Credit Party of this Agreement or any other Finance
Document, or for the consummation of the Transaction, (b) the grant by any
Credit Party of the Liens granted by it pursuant to the Security Documents,
(c) the perfection or maintenance of the Liens created under the Security
Documents, or (d) the priority of such Liens required under the Finance
Documents.

 

  5.4. Binding Effect.

This Agreement has been, and each other Finance Document, when delivered
hereunder, will have been, duly executed and delivered by each Credit Party that
is party thereto. This Agreement constitutes, and each other Finance Document
when so delivered will constitute, a legal, valid and binding obligation of such
Credit Party, enforceable against each Credit Party that is party thereto in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable Debtor Relief Laws and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

 

20



--------------------------------------------------------------------------------

  5.5. Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Parent and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) to the extent required by GAAP,
show all material indebtedness and other liabilities, direct or contingent, of
the Parent and its Subsidiaries as of the date thereof, including liabilities
for taxes, material commitments and Indebtedness.

(b) The unaudited consolidated balance sheet of the Parent and its Subsidiaries
dated March 31, 2007, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of the Parent and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) The consolidated budgets of the Parent and its Subsidiaries for 2007
delivered pursuant to the Existing Note Agreement were prepared in good faith on
the basis of the assumptions stated therein, which assumptions were fair in
light of the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, the Parent’s best estimate of its and its
Subsidiaries future financial condition and performance, it being recognized by
the Purchasers that such forecasts are not to be viewed as facts and that actual
results during the period or periods covered by any such forecasts may differ
from the projected results contained therein and such differences may be
material.

 

  5.6. Litigation.

There are no actions, suits, proceedings or investigations pending or, to any
Credit Party’s knowledge, threatened against or affecting, nor has any Credit
Party received any notices of a claim, (a) with respect to any Finance Document
or Credit Agreement Document, or any portion of the Transaction, or (b) against
any Credit Party (i) as of the Series B Closing Date, as to which the amount in
controversy is in excess of the Threshold Amount or (ii) that if adversely
determined could, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect. Additionally, there does not exist any
judgment, order or injunction prohibiting or imposing material adverse
conditions upon the occurrence of the purchase and sale of the Shelf Notes or
the other transactions contemplated hereby or by any other Finance Document.

 

21



--------------------------------------------------------------------------------

  5.7. No Default.

Neither any Credit Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Finance Document.

 

  5.8. Ownership of Property; Liens; Investments.

(a) Each of the Credit Parties and its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(b) The property of each Credit Party and each of its Subsidiaries is subject to
no Liens other than Permitted Liens.

(c) Schedule 5.8(c) sets forth a complete and accurate list of all real property
owned by each of the Credit Parties and its Subsidiaries as of the Series B
Closing Date, showing as of the date hereof the street address, county or other
relevant jurisdiction, state and record owner thereof. Each of the Credit
Parties and its Subsidiaries has good, marketable and insurable fee simple title
to the real property owned by such Credit Party or such Subsidiary, free and
clear of all Liens, other than Permitted Liens.

(d) (i) Schedule 5.8(d)(i) sets forth a complete and accurate list of all leases
of real property under which any Credit Party or any Subsidiary of a Credit
Party is the lessee as of the Series B Closing Date (other than intercompany
leases among the Credit Parties), showing as of such date the street address,
county or other relevant jurisdiction, state, lessor, lessee and expiration date
thereof. Each such lease is the legal, valid and binding obligation of the
lessor thereof, enforceable in accordance with its terms, except to the extent
that the enforceability thereof may be limited by applicable Debtor Relief Laws
and by equitable principles (regardless of whether enforcement is sought in
equity or at law) and (ii) Schedule 5.8(d)(ii) sets forth a complete and
accurate list of all leases of real property under which any Credit Party or any
Subsidiary of a Credit Party is the lessor as of the Series B Closing Date
(other than intercompany leases among the Credit Parties), showing as of such
date the street address, county or other relevant jurisdiction, state, lessor,
lessee and expiration date thereof. Each such lease is the legal, valid and
binding obligation of the lessee thereof, enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable Debtor Relief Laws and by equitable principles (regardless of whether
enforcement is sought in equity or at law).

(e) Except as set forth on Schedule 5.8(e), no Credit Party or Subsidiary
thereof maintains any Investments other than Investments permitted under
Section 10.3 hereof.

 

22



--------------------------------------------------------------------------------

  5.9. Environmental Compliance.

(a) The Credit Parties and their respective Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Credit Parties have reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) Except as (i) could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or (ii) otherwise set forth in
Schedule 5.9: (A) none of the properties currently or formerly owned or operated
by any Credit Party or any of its Subsidiaries is listed or proposed for listing
on the NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; (B) there are no and never have been any
underground or above-ground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned or operated by
any Credit Party or any of its Subsidiaries or, to the best of the knowledge of
the Credit Parties, on any property formerly owned or operated by any Credit
Party or any of its Subsidiaries; (C) there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Credit Party or any of its Subsidiaries; and (D) Hazardous Materials have not
been released, discharged or disposed of on any property currently or formerly
owned or operated by any Credit Party or any of its Subsidiaries.

(c) Except as (i) could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or (ii) otherwise set forth on
Schedule 5.9: (A) neither any Credit Party nor any of its Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and (B) all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by any Credit Party or any of
its Subsidiaries have been disposed of in a manner not reasonably expected to
result in material liability to any Credit Party or any of its Subsidiaries.

 

  5.10.  Insurance.

The properties of each Issuer and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of any Credit Party, in
such amounts, with such deductibles and covering such risks as (a) are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Issuer or the applicable Subsidiary
operates and (b) are necessary to ensure that Uninsured Liabilities of any
Credit Party and/or any Subsidiary are not reasonably likely to result in a
Material Adverse Effect.

 

23



--------------------------------------------------------------------------------

  5.11.  Taxes.

The Credit Parties and their Subsidiaries have filed all Federal and other
material tax returns and reports required to be filed, and have paid all Federal
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except for (a) the filing of tax returns (other than Federal tax
returns), the failure of which to file could not reasonably be expected to be
material in relation to the business, properties, assets, operations,
liabilities, prospects or financial condition of the Credit Parties taken as a
whole, and (b) the payment of taxes and assessments (i) the amount of which is
not individually, or in the aggregate, material in relation to the business,
properties, assets, operations, liabilities, prospects or financial condition of
the Credit Parties taken as a whole or (ii) which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no material
action, suit, proceeding, investigation, audit, or claim now pending or, to the
knowledge of any Credit Party, threatened by any authority regarding any taxes
relating to any Credit Party. No Credit Party knows of any basis for any other
taxes or assessments that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. No Credit Party has entered into an
agreement or waiver or been requested to enter into an agreement or waiver
extending any statute of limitations relating to the payment or collection of
taxes of any Credit Party, or is aware of any circumstances that would cause the
taxable years or other taxable periods of any Credit Party not to be subject to
the normally applicable statute of limitations. The income of the Parent, of the
Company and of the Subsidiaries of the Company that are intended by the Parent
to be treated as disregarded entities pursuant to Treas. Reg.
Section 301.7701-3, is not subject to federal income tax at the company level.
Neither any Credit Party nor any Subsidiary thereof is party to any Tax
Allocation Agreement.

 

  5.12.  ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter, or a favorable opinion letter in the case of a prototype
Plan from the IRS or an application for such a letter is currently being
processed by the IRS with respect thereto and, to the best knowledge of the
Issuers, nothing has occurred which would prevent, or cause the loss of, such
qualification. Each Issuer and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Issuers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

24



--------------------------------------------------------------------------------

(c) (i) No ERISA Event has occurred or could reasonably be expected to occur,
which would result in liabilities, individually or in the aggregate, in excess
of the Threshold Amount; (ii) no Pension Plan has any Unfunded Pension Liability
in excess of the Threshold Amount; (iii) neither any Issuer nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability in excess
of the Threshold Amount under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iv) neither the Parent, its Subsidiaries nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability in excess of the Threshold Amount
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; and (v) neither the Parent, its
Subsidiaries nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.

(d) Except as provided on Schedule 5.12(d), none of the Plans is a Multiemployer
Plan. Schedule 5.12(d) sets forth, as of the Series B Closing Date, the total
number of employees of any Issuer or ERISA Affiliate who are participants in
each such Multiemployer Plan listed on Schedule 5.12(d) and the total number of
participants in each such Multiemployer Plan.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Shelf Notes hereunder will not involve any transaction that is subject to
the prohibitions of section 406 of ERISA or in connection with which a tax could
be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation
by the Credit Parties to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds used to
pay the purchase price of the Shelf Notes to be purchased by such Purchaser.

 

  5.13 . Subsidiaries; Equity Interests; Credit Parties.

(a) No Credit Party has any Subsidiaries other than those (i) specifically
disclosed in Schedule 5.13(a) or (ii) formed or acquired after the Series B
Closing Date in accordance with Section 10.3, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and, to
the extent applicable, non-assessable and are owned by a Credit Party in the
amounts specified on Schedule 5.13(a) (or any update thereto) free and clear of
all Liens except those created under the Security Documents. Schedule 5.13(a) is
a complete and accurate list of all Credit Parties as of the Series B Closing
Date, showing (as to each such Credit Party) the jurisdiction of its
incorporation, the address of its principal place of business and its U.S.
taxpayer identification number.

(b) No Credit Party has any equity investments in any other corporation or
entity (other than a Subsidiary) other than those (i) specifically disclosed in
Schedule 5.8(e) or (ii) formed or acquired after the Series B Closing Date in
accordance with Section 10.3.

 

25



--------------------------------------------------------------------------------

(c) All of the outstanding Equity Interests in the Issuers have been validly
issued, are fully paid and, to the extent applicable, non-assessable and are
owned by the Credit Parties and in the amounts specified on Schedule 5.13(c)
free and clear of all Liens except those created under the Security Documents.

(d) The copy of the Organizational Documents of each Credit Party, and each
amendment thereto, provided pursuant to the Existing Credit Agreement and this
Agreement, is a true and correct copy of each such document, each of which is
valid and in full force and effect.

 

  5.14.  Use of Proceeds; Margin Regulations; Investment Company Act; Federal
Power Act.

(a) The proceeds of the Series B Notes shall be utilized by the Issuers to repay
a portion of the Existing Indebtedness under the Existing Credit Agreement and
fees and expenses incurred in connection with the Transaction.

(b) No Credit Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(c) None of the Issuers, any Person Controlling any Issuer, or any Subsidiary is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940.

 

  5.15.  Disclosure.

(a) The Credit Parties have disclosed to the Purchasers all agreements,
instruments and corporate or other restrictions to which any Credit Party is
subject, and all other matters known to any of them, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.

(b) As of the Series B Closing Date, no Material Contracts (other than the
Credit Agreement Documents), Shareholders’ Agreements or Tax Allocation
Agreements exist, and no Management Agreements exist other than Cemetery
Management Agreements.

(c) The reports, financial statements, certificates and other factual
information, taken as a whole, furnished (whether in writing or orally) by or on
behalf of any Credit Party to any Purchaser in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Finance Document (in each case as modified or supplemented by
other information so furnished) do not contain any material misstatement of fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Credit
Parties represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time, it being recognized

 

26



--------------------------------------------------------------------------------

by the Purchasers that such projections are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results contained therein and such differences may be
material.

 

  5.16.  Compliance with Laws.

Each of the Credit Parties and its Subsidiaries is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

  5.17.  Intellectual Property; Licenses, Etc.

Each of the Credit Parties and its Subsidiaries owns, or possesses the right to
use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect, and Schedule 5.17 sets forth a complete and
accurate list of (a) all such IP Rights owned by any Credit Party and registered
with any Governmental Authority (other than trade names), and (b) all material
trade names of the Credit Parties (whether or not registered), each as of the
Series B Closing Date. To the best knowledge of the Credit Parties, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by any Credit Party
or any of its Subsidiaries infringes upon any rights held by any other Person.
No claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Issuers, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

  5.18.  Solvency.

Each of the Parent and the Company is, individually and together with its
Subsidiaries on a consolidated basis, in each case taking into account any
rights of subrogation and contribution among the Credit Parties, Solvent.

 

  5.19.  Casualty, Etc.

Neither the businesses nor the properties of any Credit Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

  5.20.  Labor Matters.

No Credit Party is engaged in any unfair labor practice that has had or could
reasonably be expected to have, a Material Adverse Effect. There is no
(a) unfair labor practice complaint

 

27



--------------------------------------------------------------------------------

pending against any Credit Party or, to the knowledge of any Credit Party,
threatened against any of them, before the National Labor Relations Board, and
no grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against any Credit Party or, to the knowledge
of any Credit Party, threatened against any of them, (b) strike, labor dispute,
slowdown or stoppage pending against any Credit Party or, to the knowledge of
any Credit Party, threatened against any Credit Party and (c) union
representation question existing with respect to the employees of any Credit
Party and no union organizing activities are taking place, except (with respect
to any matter specified in clause (a), (b) or (c) above, either individually or
in the aggregate) such as has not had and could not reasonably be expected to
have, a Material Adverse Effect.

 

  5.21.  Security Documents.

The provisions of the Security Documents are effective to create in favor of the
Collateral Agent a legal, valid and enforceable first priority Lien (subject to
Permitted Liens) on all right, title and interest of the respective Credit
Parties in the Collateral described therein. Except for filings completed on or
prior to the Series B Closing Date and as contemplated hereby and by the
Security Documents, no filing or other action will be necessary to perfect or
protect such Liens.

 

  5.22.  Capitalization.

On the Series B Closing Date and after giving effect to the Transaction and the
other transactions contemplated hereby, the outstanding Equity Interests in the
Parent shall consist of (i) the general partner interest in the Parent, (ii) the
“incentive distribution rights” (as defined in the Partnership Agreement) issued
to the General Partner in connection with the transfer of all of its membership
interests in the Company to the Parent, (iii) 4,795,750 Partnership Common
Units, (iv) 4,239,782 Partnership Subordinated Units and (v) rights of
directors, consultants and employees of the General Partner to acquire
Partnership Common Units or their equivalent pursuant to the Parent’s Long Term
Incentive Plan. On the Series B Closing Date, and after giving effect to the
Transaction and the other transactions contemplated hereby, all outstanding
Equity Interests in the Parent have been duly and validly issued and are fully
paid and free of any preemptive rights. As of the Series B Closing Date, the
Parent does not have outstanding any securities convertible into or exchangeable
for its units or outstanding any rights to subscribe for or to purchase, or any
options for the purchase of, or any agreement providing for the issuance
(contingent or otherwise) of, or any calls, commitments or claims for the
issuance of the Partnership Common Units.

 

  5.23.  Common Enterprise.

Each Issuer is engaged solely in a Permitted Business as of the Series B Closing
Date. These operations require financing on a basis such that the credit
supplied can be made available from time to time to the Issuers, as required for
the continued successful operation of the Issuers as a whole. The Issuers have
requested the Purchasers to purchase the Shelf Notes hereunder for the purposes
set forth in Section 5.14(a). Each Credit Party expects to derive benefit,
directly or indirectly, from a proceeds of the Shelf Notes hereunder, both in
its separate capacity and as a member of the group of companies, since the
successful operation and condition of the Credit Parties is dependent on the
continued successful performance of the functions of the group as a

 

28



--------------------------------------------------------------------------------

whole. The Credit Parties acknowledge that, but for the agreement by each of the
Credit Parties to execute and deliver this Agreement, the Purchasers would not
purchase the Shelf Notes on the terms set forth herein.

 

  5.24.  Compliance with Cemetery Laws.

Each of the Credit Parties has complied in all material respects with, and on
each Closing Day is in material compliance with, all applicable Laws governing
the operation of its cemeteries and funeral homes, the providing of cemetery and
funeral services, and the sale of Cemetery Property and other cemetery and
funeral merchandise, including, without limitation: (a) obtaining and
maintaining valid registrations, licenses, permits, and certificates to conduct
each cemetery and funeral home business from each applicable Governmental
Authority; (b) employing qualified representatives, employees, and sales agents
who are registered with the appropriate governmental authorities; (c) submitting
all required notices, records, statements, affidavits, financial reports and
other documents, each in form and substance satisfactory to the appropriate
Governmental Authorities; (d) making all required disclosures in accordance with
applicable Laws; (e) using contracts, agreements, and other documents in form,
wording and substance that comply with applicable Laws; (f) establishing,
funding and administering trust or escrow accounts, including, but not limited
to, Trust Accounts, in accordance with applicable Laws; (g) appointing qualified
trustees and escrow agents to manage and administer trust funds established
under applicable Laws; (h) maintaining and caring for cemeteries with the
standard of care required by applicable Laws; (i) constructing columbaria and
mausoleums in accordance with applicable Laws; (j) canceling contracts for
cemetery and funeral services and merchandise, including making refunds to
consumers, in accordance with applicable Laws; (k) owning no more than the
maximum amount of land permitted for cemetery and burial use under applicable
Laws; and (l) establishing cemeteries in areas permitted by applicable Laws.
Furthermore, there are no material pending or, to the knowledge of any Credit
Party, threatened claims or suspensions against any Credit Party, by any Person,
entity or Governmental Authority which relate to the operation of any cemetery
or funeral home, the providing of any cemetery or funeral services or the sale
of any Cemetery Property or other cemetery or funeral merchandise.

 

  5.25.  Private Offering by the Company.

Neither the Issuers nor anyone acting on their behalf has offered the Series B
Notes or any similar securities for sale to, or solicited any offer to buy any
of the same from, or otherwise approached or negotiated in respect thereof with,
any Person other than the Purchasers, each of which has been offered the Series
B Notes at a private sale for investment. Neither the Issuers nor anyone acting
on their behalf has taken, or will take, any action that would subject the
issuance or sale of the Shelf Notes to the registration requirements of
Section 5 of the Securities Act.

 

  5.26.  Foreign Assets Control Regulations, etc.

Neither the amendment and restatement of the Existing Note Agreement, the sale
of the Series B Notes or the Shelf Notes by the Issuers hereunder nor any
Issuer’s use of the proceeds thereof will violate (a) the Trading with the Enemy
Act, as amended, or (b) any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter

 

29



--------------------------------------------------------------------------------

V, as amended) or any enabling legislation or executive order relating thereto.
Without limiting the foregoing, no Credit Party (a) is or will become a person
whose property or interests in property are blocked pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) or (b) knowingly engages or will engage in any
dealings or transactions, or be otherwise associated, with any such person. The
Issuers are in compliance with the Uniting And Strengthening America By
Providing Appropriate Tools Required To Intercept And Obstruct Terrorism Act
(USA Patriot Act of 2001).

 

6. REPRESENTATIONS OF THE PURCHASERS

 

  6.1. Purchase for Investment.

Each Purchaser severally represents that it is purchasing the Shelf Notes to be
purchased by it for its own account or for one or more separate accounts
maintained by it or for the account of one or more pension or trust funds and
not with a view to the distribution thereof, provided that the disposition of
its or their property shall at all times be within its or their control. Each
Purchaser understands that the Shelf Notes have not been registered under the
Securities Act or any applicable state securities or “blue sky” laws and may be
resold only if registered pursuant to the provisions of the Securities Act or if
an exemption from registration is available (including, without limitation, a
sale to qualified institutional buyers pursuant to (and as such term is defined
in) Rule 144A under the Securities Act), except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Issuers are not required to register the Shelf Notes.

 

  6.2. Source of Funds.

Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by it to pay the purchase price of the Shelf Notes to be purchased by
it hereunder:

(a) the Source is an “insurance company general account”, as such term is
defined in Prohibited Transaction Exemption (“PTE”) 95-60 (issued July 12,
1995), and there is no employee benefit plan with respect to which the aggregate
amount of such general account’s reserves and liabilities for the contracts held
by or on behalf of such plan and all other employee benefit plans maintained by
the same employer (and affiliates thereof as defined in section V(a)(1) of PTE
95-60) or by the same employee organization (in each case determined in
accordance with PTE 95-60) exceeds or will exceed 10% of the total of all
reserves and liabilities of such general account (determined in accordance with
PTE 95-60, exclusive of separate account liabilities, plus any applicable
surplus as set forth in the National Association of Insurance Commissioners
Annual Statement filed in such Purchaser’s state of domicile) as of the Series B
Closing Date; or

(b) the Source is a separate account that is maintained solely in connection
with its fixed contractual obligations under which the amounts payable, or
credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any

 

30



--------------------------------------------------------------------------------

participant or beneficiary of such plan (including any annuitant)) are not
affected in any manner by the investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990), or (ii) a bank
collective investment fund, within the meaning of the PTE 91-38 (issued July 12,
1991) and, except as disclosed by such Purchaser to the Company in writing
pursuant to this paragraph (c), no employee benefit plan or group of plans
maintained by the same employer or employee organization beneficially owns more
than 10% of all assets allocated to such pooled separate account or collective
investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part V of the QPAM Exemption) managed by a “qualified professional asset
manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption), no
employee benefit plan’s assets that are included in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, neither the QPAM nor a person controlling or controlled by the
QPAM (applying the definition of “control” in Section V(e) of the QPAM
Exemption) owns a 5% or more interest in the Parent and (i) the identity of such
QPAM and (ii) the names of all employee benefit plans whose assets are included
in such investment fund have been disclosed to the Company in writing pursuant
to this paragraph (d); or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of Section
IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset manager”
or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(h) of the INHAM Exemption) owns a 5%
or more interest in the Parent and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this paragraph (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this paragraph (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in section 3 of ERISA.

 

31



--------------------------------------------------------------------------------

7. INFORMATION AS TO THE PARENT AND THE ISSUERS.

 

  7.1. Information Covenants.

So long as any of the Shelf Notes remain outstanding or the Facility is
available, the Parent will furnish, or will cause to be furnished, to each
holder of Shelf Notes that is an Institutional Investor, in form and detail
reasonably satisfactory to such holder:

(a) as soon as available, but in any event within 95 days after the end of each
fiscal year of the Parent, a consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of Deloitte & Touche LLP
or another independent certified public accountant of nationally recognized
standing reasonably acceptable to such holder, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Parent, a
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Parent’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Parent as fairly presenting in
all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Parent and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

(c) as soon as available, but in any event within 35 days after the end of each
month (or 45 days after the end of each month ending a fiscal quarter) of each
fiscal year of the Parent, a consolidated balance sheet of the Parent and its
Subsidiaries as of the end of such month, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
month and for the portion of the Parent fiscal year then ended setting forth in
each case in comparative form for the corresponding month of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and duly certified by the chief executive officer, chief
financial officer, treasurer or controller of the Parent; and

(d) as soon as available, but in any event not later than 60 days after the end
of each fiscal year of the Parent, an annual business plan and budget of the
Parent and its Subsidiaries on a consolidated basis, including forecasts
prepared by management of the Parent, in form reasonably satisfactory to such
holder, of consolidated balance sheets and statements of income or operations
and cash flows of the Parent and its Subsidiaries on a quarterly basis for the
immediately following fiscal year.

As to any information contained in materials furnished pursuant to
Section 7.2(d), the Issuers shall not be separately required to furnish such
information under Section 7.1(a) or (b)

 

32



--------------------------------------------------------------------------------

above, but the foregoing shall not be in derogation of the obligation of the
Issuers to furnish the information and materials described in Sections 7.1(a)
and (b) above at the times specified therein.

 

  7.2. Certificates; Other Information.

So long as any of the Shelf Notes remain outstanding or the Facility is
available, the Parent shall furnish or will cause to be furnished to each holder
of Shelf Notes that is an Institutional Investor, in form and detail reasonably
satisfactory to such holder:

(a) concurrently with the delivery of the financial statements referred to in
Section 7.1(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
under the financial covenants set forth herein or, if any such Default or Event
of Default shall exist, stating the nature and status of such event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 7.1(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Parent;

(c) promptly after any request by such holder, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of any Credit Party
by independent accountants in connection with the accounts or books of any
Credit Party or any of its Subsidiaries, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the holders of
the Parent Common Units, and copies of all annual, regular, periodic and special
reports and registration statements which the Parent may file or be required to
file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, or with any national securities exchange, and in any case not otherwise
required to be delivered to the holders pursuant hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Credit Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the holders pursuant to
Section 7.1 or any other clause of this Section 7.2;

(f) promptly after any request by such holder, a report summarizing the
insurance coverage (specifying type, amount and carrier) in effect for each
Credit Party and its Subsidiaries and containing such additional information as
the requesting Person may reasonably specify;

(g) promptly, and in any event within five Business Days after receipt thereof
by any Credit Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Credit Party or any Subsidiary thereof;

 

33



--------------------------------------------------------------------------------

(h) not later than five Business Days after receipt thereof by any Credit Party
or any Subsidiary thereof, copies of all notices, requests and other documents
(including amendments, waivers and other modifications) so received under or
pursuant to any Credit Agreement Document and, from time to time upon request by
such holder, such information and reports regarding the Credit Agreement
Documents and other Material Contracts as such holder may reasonably request;

(i) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Credit Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to (i) have a Material Adverse Effect, (ii) result in
cleanup, removal or remedial costs in excess of the Threshold Amount or
(iii) cause any property described in the Mortgages to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law;

(j) promptly after any request by such holder, (i) a report supplementing any of
the real property-related Schedules described in Section 5.8, including an
identification of all owned and leased real property disposed of by the Parent
or any Subsidiary thereof since such Schedules were previously delivered, a list
and description (including the street address, county or other relevant
jurisdiction, state and record owner thereof and, in the case of leases of
property, lessor, lessee and expiration date thereof) of all real property
acquired or leased since such Schedules were previously delivered and a
description of such other changes in the information included in such Schedules
as may be necessary for such Schedules to be accurate and complete; (ii) a
report supplementing Schedule 5.17, setting forth (A) a list of registration
numbers for all patents, trademarks, service marks, trade names and copyrights
awarded to any Credit Party or any Subsidiary thereof since such Schedule was
previously delivered and (B) a list of all patent applications, trademark
applications, service mark applications, trade name applications and copyright
applications submitted by any Credit Party or any Subsidiary thereof since such
Schedule was previously delivered and the status of each such application; and
(iii) a report supplementing any other Schedules described in Section 5.8 and
Section 5.13 containing a description of all changes in the information included
in such Schedules as may be necessary for such Schedules to be accurate and
complete if made as of the date of such request, each such report to be signed
by a Responsible Officer of the Issuers and to be in a form reasonably
satisfactory to such holder;

(k) as soon as available, but in any event within 30 days after the end of each
month, a summary describing all investments of Trust Funds as at the end of such
month, duly certified by the Parent’s investment advisors; and

(l) promptly after any request by such holder, such additional information
regarding the business, financial, legal or corporate affairs of any Credit
Party or any Subsidiary thereof, or compliance with the terms of the Finance
Documents, as such holder may from time to time reasonably request.

Documents required to be delivered pursuant to Section 7.1(a) or (b) or
Section 7.2(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website

 

34



--------------------------------------------------------------------------------

on the Internet at the following website address: www.stonemor.com; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each holder has access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Issuers shall deliver paper copies of such documents to any holder
that requests in writing that the Issuers deliver such paper copies until a
written request to cease delivering paper copies is given by the such holder and
(ii) the Issuers shall notify each holder (by telecopier or electronic mail) of
the posting of any such documents and provide to the holders by electronic mail
electronic versions (i.e., soft copies) of such documents, if requested by such
holder. Notwithstanding anything contained herein, in every instance the Issuers
shall be required to provide paper copies of the Compliance Certificates
required by Section 7.2(b) to the holders.

 

  7.3. Notices.

So long as any of the Shelf Notes remain outstanding or the Facility remains
available, the Credit Parties shall promptly notify each holder:

(a) of the occurrence of any Default or Event of Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including, to the extent applicable, (i) breach or
non-performance of, or any default under, a Contractual Obligation of any Credit
Party or any Subsidiary; (ii) any dispute, litigation, investigation, proceeding
or suspension between any Credit Party or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Credit Party or any Subsidiary, including
pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) any change or intended change in the individual holding any Senior Manager
position;

(e) of any material change in accounting policies or financial reporting
practices by any Credit Party or any Subsidiary thereof,

(f) of the occurrence of any Prepayment Event;

(g) of the occurrence of any action, suit, proceeding or investigation pending
or, to any Credit Party’s knowledge, threatened against or affecting, any Credit
Party in which the amount in controversy is in excess of the Threshold Amount;

(h) of any Issuer or ERISA Affiliate becoming obligated to contribute to any
Multiemployer Plan that is not set forth on Schedule 5.12(d);

(i) of any Issuer or any ERISA Affiliate failing to make an installment payment
with respect to its withdrawal liability under any Multiemployer Plan, on the
date such payment is due, provided that the failure to make such installment
payment prior to the expiration of the sixty-day (60) time period described in
Section 4219(c)(5)(A) of ERISA could reasonably be expected to result in the
acceleration of withdrawal liability pursuant to Section 4219(c)(5) of ERISA,
individually or in the aggregate, in excess of the Threshold Amount;

 

35



--------------------------------------------------------------------------------

(j) of any Issuer or any ERISA Affiliate failing to make a required employer
contribution under any Multiemployer Plan, on the date such payment is due,
provided that such required employer contribution exceeds the Threshold Amount;
and

(k) of any IP Rights that are reasonably necessary for the operation of any
Credit Party’s respective businesses or material trade names of the Credit
Parties, to the extent not otherwise set forth on Schedule 5.17.

Each notice pursuant to this Section 7.3 (other than Section 7.3(e) or (f))
shall be accompanied by a statement of a Responsible Officer of the Issuers
setting forth details of the occurrence referred to therein and stating what
action the Issuers have taken and propose to take with respect thereto. Each
notice pursuant to Section 7.3(a) shall describe with particularity any and all
provisions of this Agreement and any other Finance Document that have been
breached. Each notice pursuant to Section 7.3(h) shall be made within fifteen
(15) Business Days prior to incurring such contribution obligation. Each notice
pursuant to Section 7.3(i) or 7.3(j) shall be made within ten (10) Business Days
following the date such installment payment or contribution was otherwise due.
Each notice pursuant to Section 7.3(k) shall be made within thirty (30) days
following the date such IP Right or trade name is created or acquired (or, if
later, becomes necessary or material).

 

  7.4. Inspection.

So long as any of the Shelf Notes remain outstanding or the Facility is
available, without limiting any additional similar requirements set forth in any
Security Document, the Parent will, and will cause each of its Subsidiaries to,
permit representatives and independent contractors of the holders of the Shelf
Notes to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Issuers and up to twice in any calendar year at the
expense of the Issuers with respect to all reasonable out-of-pocket expenses of
the holders of the Shelf Notes; provided, however, that when an Event of Default
exists any holder of Shelf Notes (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Issuers at any
time during normal business hours and without advance notice.

 

8. PAYMENT AND PREPAYMENT OF SHELF NOTES.

 

  8.1. Payment at Maturity.

(a) The entire unpaid principal amount of the Series A Notes and the Series B
Notes shall be due and payable at the respective final maturity dates set forth
therein.

(b) Each Series of Shelf Notes shall be subject to required prepayments, if any,
set forth in the Shelf Notes of such Series.

 

36



--------------------------------------------------------------------------------

(c) Any prepayments of the Shelf Notes pursuant to Section 8.2 or Section 8.3,
to the extent applied to prepayment of Shelf Note, shall be applied pro rata in
satisfaction of any remaining required payments of principal.

 

  8.2. Mandatory Prepayment From Available Proceeds.

(a) The Issuers will, promptly upon the occurrence of a Prepayment Event (except
as provided in Section 8.2(b)), and in any event within five days thereafter,
give written notice thereof to the holders of the Shelf Notes, which notice
shall contain an irrevocable offer by the Issuers to apply to the prepayment of
the Shelf Notes an amount (rounded to the nearest $1,000) equal to the Available
Proceeds (as below defined), such prepayment to be made on a date (an “Available
Proceeds Prepayment Date”) specified in such notice (which date shall be a
Business Day not less than 15 days and not more than 30 days after the date of
such notice), in each case at the principal amount so to be prepaid, together
with accrued interest on such principal amount to the Available Proceeds
Prepayment Date and the Make-Whole Amount determined for the prepayment date
with respect to such principal amount. Each holder of a Shelf Note may reject
such offer (in whole but not in part with respect to any Shelf Note) and shall
be deemed to have accepted such offer unless such holder shall have rejected
such offer by notice delivered to the Company in writing or by facsimile (or by
telephone promptly confirmed in writing or by facsimile) at least five Business
Days prior to the Available Proceeds Prepayment Date. If any such holder shall
have rejected such prepayment offer, such holder shall not be deemed to have
waived its rights under this Section 8.2 with respect to any later prepayment
offer. A holder of more than one Shelf Note may accept or reject a prepayment
offer under this Section 8.2 in respect of all or any one of its Shelf Notes. If
any such holder rejects such prepayment offer in respect of any Shelf Note, then
the Issuers shall promptly offer to all non-rejecting holders to prepay Shelf
Notes on the Available Proceeds Prepayment Date in an additional principal
amount (rounded to the nearest $1,000) equal to such non-rejecting holder’s
ratable share (determined by reference to the principal amount of Shelf Notes
held by such non-rejecting holder as a percentage of the principal amount of
Shelf Notes held by all non-rejecting holders) of such Available Proceeds
attributable to the Shelf Notes in respect of which such prepayment offer has
been rejected by all rejecting holders. Unless a non-rejecting holder rejects
such offer within one Business Day after receiving the same, such non-rejecting
holder shall be deemed to have accepted such offer in respect of its pro rata
share of such offer allocable among all non-rejecting holders.

(b) Notwithstanding Section 8.2(a):

(i) the aggregate Net Cash Proceeds from Dispositions received during any fiscal
year may be retained by the Parent and its Subsidiaries without giving rise to
an obligation to offer to prepay the Shelf Notes under Section 8.2(a), so long
as no Default or Event of Default exists at the time such Net Cash Proceeds are
received and a Responsible Officer of the Parent has delivered a certificate to
the holders of Shelf Notes on or prior to such date stating that such Net Cash
Proceeds (1) shall be used to purchase operating assets used or to be used in
the businesses permitted pursuant to Section 10.7 or (2) to fund a Permitted
Acquisition, so long as within 180 days after receipt of such Net Cash Proceeds,
(A) such purchase or such Permitted Acquisition shall have been consummated or
(B) a definitive agreement to consummate such purchase or Permitted

 

37



--------------------------------------------------------------------------------

Acquisition within 180 days of the date of such agreement shall have been
entered into. If all or any portion of such Net Cash Proceeds not required to be
used to make an offer to prepay Shelf Notes under this Section 8.2(b)(i) are not
so applied within the applicable period, the Issuers shall make an offer to
prepay the Shelf Notes under Section 8.2(a) with such remaining portion on the
last day of such applicable period (or such earlier date, if any, as the board
of directors (or equivalent) of the Parent or such Subsidiary, as the case may
be, determines not to so apply the Net Cash Proceeds relating to such
Disposition as set forth above); and

(ii)(A) So long as no Event of Default shall have occurred and be continuing and
the Net Cash Proceeds of any Extraordinary Receipt do not exceed $500,000, such
proceeds shall not give rise to an obligation to offer to prepay the Shelf Notes
under Section 8.2(a), if a Responsible Officer of the Credit Party receiving
such proceeds has delivered a certificate to the holders on or prior to such
date stating that such proceeds shall be applied or shall be committed to be
applied within 180 days after the receipt thereof to replace or repair the
equipment, fixed assets or real property in respect of which such proceeds were
received (which certificate shall set forth the estimates of the proceeds to be
so expended), and (B) so long as no Default or Event of Default shall have
occurred and be continuing, if (x) the Net Cash Proceeds of any such
Extraordinary Receipt exceed $500,000, and (y) a Responsible Officer of such
Credit Party has delivered to the holders and the Collateral Agent a certificate
(in the form described above in this clause (ii)) on or prior to the date
prepayment of the Shelf Notes would otherwise be required pursuant to
Section 8.2(a), then the entire amount of such proceeds and not just the portion
in excess of $500,000 shall be deposited with the Collateral Agent pursuant to a
cash collateral arrangement reasonably satisfactory to the Required Holders and
the Collateral Agent whereby such proceeds shall be disbursed to such Credit
Party from time to time as needed to pay or reimburse such Credit Party in
connection with the replacement or restoration of the respective properties or
assets (pursuant to such certification requirements as may be established by the
Required Holders and the Collateral Agent), provided further, that at any time
while a Default or an Event of Default has occurred and is continuing, the
Required Holders may, subject to the terms of the Intercreditor Agreement,
direct the Collateral Agent (in which case the Collateral Agent shall, and is
hereby authorized by the Credit Parties to, follow said directions) to apply any
or all proceeds then on deposit in such collateral account to the prepayment of
the Shelf Notes pursuant to Section 8.2(a), and provided further, that if all or
any portion of the Net Cash Proceeds of any Extraordinary Receipt not required
to be applied as a mandatory repayment pursuant to subclause (A) or (B) of this
clause (ii) are not applied as provided in such subclauses within 180 days after
(1) the date received or (2) the date so committed to be used pursuant to a
definitive agreement entered into within 180 days of the date received, then
such remaining portion not used shall be applied on the final date of such 180
day period to the prepayment of the Shelf Notes pursuant to Section 8.2(a).

(c) The Company will, at least one Business Day prior to an Available Proceeds
Prepayment Date, give each holder of Shelf Notes a notice specifying (i) the
aggregate principal amount of all Shelf Notes to be prepaid on such Available
Proceeds Prepayment Date, and (ii) the principal amount, if any, of each Shelf
Note held by such holder to be prepaid on such Available Proceeds Prepayment
Date.

 

38



--------------------------------------------------------------------------------

(d) As used in this Section 8.2:

“Available Proceeds” means, at any date of determination with respect to a
Prepayment Event, an amount equal to the Pro Rata Share of the holders of the
Shelf Notes in respect of the Net Cash Proceeds resulting from such Prepayment
Event.

“Prepayment Event” means (a) any Credit Party or any of its Subsidiaries
receives Net Cash Proceeds from any Disposition (other than a Disposition
permitted by any of Sections 10.5(a) to (i), inclusive, or Section 10.5(k)),
(b) the Parent or any of its Subsidiaries issues or sells any Equity Interests
(other than any sales or issuances of Equity Interests (i) to the Parent or any
of its Subsidiaries, (ii) required by the express terms of the Partnership
Agreement, (iii) for the express purpose of financing all or a portion of any
Permitted Acquisition completed within 180 days before or 365 days after receipt
of such Net Cash Proceeds, (iv) to the General Partner in order for the General
Partner to continue to hold two percent (2%) of the issued Partnership Common
Units, or (v) to directors, consultants and employees of the General Partner
pursuant to the Parent’s Long Term Incentive Plan) or (c) any Credit Party or
any of its Subsidiaries receives or is paid (directly or for its account) any
Extraordinary Receipt.

“Pro Rata Share” means, in relation to any amount, with respect to the holders
of the Shelf Notes, a share of such amount determined by multiplying such amount
by a fraction, the numerator of which shall be the aggregate unpaid principal
amount of Shelf Notes at the time outstanding plus any Make-Whole Amount then
due, and the denominator of which shall be the sum of (a) the aggregate unpaid
principal amount of the Shelf Notes at the time outstanding plus any Make-Whole
Amount then due plus (b) the aggregate principal amount of outstanding loans
under the Acquisition Facility. For purposes of determination of the principal
amount of the outstanding loans under the Acquisition Facility, a portion of the
Current Swap Obligations (as defined in the Intercreditor Agreement) shall be
deemed to be principal in the manner contemplated by the definition of “Pro Rata
Basis” in the Intercreditor Agreement.

The Company will furnish to the holders of the Shelf Notes, concurrently with
the financial statements and other information furnished pursuant to Sections
7.1(a) and (b), a certificate of a Senior Financial Officer of the Company
containing computations in reasonable detail showing whether any Net Cash
Proceeds existed during the fiscal period covered by such financial statements,
the source of such Net Cash Proceeds and the resulting amount or amounts of
Available Proceeds.

(e) Anything contained in Section 8.2 to the contrary notwithstanding, so long
as any Indebtedness is outstanding under any Credit Agreement Document, if the
Intercreditor Agreement governs the initial application of any Net Cash
Proceeds, the terms of the Intercreditor Agreement with regard to such
application shall apply.

 

  8.3. Optional Prepayments.

The Issuers may, at their option, upon notice as provided in Section 8.4, prepay
at any time all, or from time to time any part (in a principal amount not less
than $1,000,000 and in

 

39



--------------------------------------------------------------------------------

integral multiples of $100,000) of the Shelf Notes, at the principal amount so
to be prepaid together with accrued interest on such principal amount to the
date of such prepayment and the Make-Whole Amount determined for the prepayment
date with respect to such principal amount.

 

  8.4. Notice of Prepayments.

The Company will give each holder of Shelf Notes written notice of each
prepayment under Section 8.3 not less than 30 days and not more than 60 days
prior to the date fixed for such prepayment. Each such notice shall specify the
date fixed for such prepayment (which shall be a Business Day), the aggregate
principal amount of the Shelf Notes to be prepaid on such date, the principal
amount of Shelf Notes held by such holder to be prepaid (determined in
accordance with Section 8.5) and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid.

Each such notice of prepayment pursuant to Section 8.3 shall be accompanied by a
certificate of a Senior Financial Officer of the Company as to the estimated
Make-Whole Amount due in connection with such prepayment (calculated as if the
date of such notice were the date of the prepayment), setting forth the details
of such computation (such certificate and computation to be reasonably
acceptable to the Required Holders). Two Business Days prior to such prepayment,
the Company shall deliver to each holder of Shelf Notes a certificate of a
Senior Financial Officer of the Company specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.

 

  8.5. Allocation of Partial Prepayments.

In the case of each partial prepayment of the Shelf Notes pursuant to
Section 8.2 or Section 8.3, the principal amount of the Shelf Notes to be
prepaid shall be allocated among all of the Shelf Notes at the time outstanding
in proportion, as nearly as practicable, to the respective unpaid principal
amounts thereof not theretofore called for prepayment, without regard to the
Series of such Shelf Notes.

 

  8.6. Maturity; Surrender, etc.

In the case of each prepayment of Shelf Notes pursuant to this Section 8, the
principal amount of each Shelf Note to be prepaid shall mature and become due
and payable on the date fixed for such prepayment, together with interest on
such principal amount accrued to such date and the applicable Make-Whole Amount,
if any. From and after such date, unless the Issuers shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Shelf Note paid or prepaid in full shall be surrendered to
the Company and cancelled and shall not be reissued, and no Shelf Note shall be
issued in lieu of any prepaid principal amount of any Shelf Note.

 

  8.7. Shelf Note Purchase Prohibition.

The Issuers will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Shelf Notes except upon the payment or prepayment of the Shelf Notes in
accordance with the terms of this Agreement and

 

40



--------------------------------------------------------------------------------

the Shelf Notes. Each Issuer will promptly cancel all Shelf Notes acquired by it
or any Affiliate pursuant to any payment, prepayment or purchase of Shelf Notes
pursuant to any provision of this Agreement and no Shelf Notes may be issued in
substitution or exchange for any such Shelf Notes.

 

  8.8. Make-Whole Amount.

The term “Make-Whole Amount” means, with respect to any Shelf Note of any
Series, an amount equal to the excess, if any, of the Discounted Value of the
Remaining Scheduled Payments with respect to the Called Principal of such Shelf
Note of such Series over the amount of such Called Principal, provided that the
Make-Whole Amount may in no event be less than zero. For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings:

“Called Principal” means, with respect to any Shelf Note of any Series, the
principal of such Shelf Note that is to be prepaid pursuant to Section 8.2 or
8.3 or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Shelf Note
of any Series, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on such Series of Shelf Notes
is payable) equal to the Reinvestment Yield with respect to such Called
Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Shelf
Note of any Series, 1.00% (100 basis points) over the yield to maturity implied
by the yields reported, as of 10:00 A.M. (New York City time) on the second
Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as Bloomberg Financial Markets Page “PX1”
(or such other display as may replace Bloomberg Financial Markets Page “PX1”)
for actively traded U.S. Treasury securities having a maturity equal to the
remaining life of such Called Principal as of such Settlement Date, or if such
yields are not reported as of such time or the yields reported as of such time
are not ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (519) (or any comparable successor publication) for actively traded U.S.
Treasury securities having a maturity equal to the remaining life of such Called
Principal as of such Settlement Date. Such implied yield will be determined, if
necessary, by converting U.S. Treasury bill quotations to bond-equivalent yields
in accordance with accepted financial practice and interpolating linearly
between (1) the actively traded U.S. Treasury security with the maturity closest
to and greater than the remaining life and (2) the actively traded U.S. Treasury
security with the maturity closest to and less than the remaining life. The
Reinvestment Yield shall be rounded upwards to the same number of decimals
points as the number of decimal points set forth in the Shelf Notes for the
interest rate.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Shelf Note of any Series, all payments of such Called Principal and interest
thereon that would

 

41



--------------------------------------------------------------------------------

be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Shelf Notes of such Series, then the
amount of the next succeeding scheduled interest payment will be reduced by the
amount of interest accrued to such Settlement Date and required to be paid on
such Settlement Date pursuant to Section 8.2, 8.3 or 12.1.

“Settlement Date” means, with respect to the Called Principal of any Shelf Note
of any Series, the date on which such Called Principal is to be prepaid pursuant
to Section 8.2 or 8.3 or has become or is declared to be immediately due and
payable pursuant to Section 12.1, as the context requires.

 

9. AFFIRMATIVE COVENANTS.

Each of the Credit Parties jointly and severally covenants and agrees that so
long as any of the Shelf Notes shall remain outstanding, it shall and shall
(except in the case of Section 9.7) cause each Subsidiary to:

 

  9.1. Payment of Obligations.

Pay and discharge as the same shall become due and payable: (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, except as expressly permitted under Section 5.11; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property not
otherwise permitted under Section 10.1; and (c) except in such instances in
which the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect, all Indebtedness and other Contractual Obligations, as
and when due and payable but subject to any subordination provisions contained
in any instrument or agreement evidencing such Indebtedness.

 

  9.2. Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
as permitted by Sections 10.4 or 10.5.

(b) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(c) Preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

  9.3. Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted.

 

42



--------------------------------------------------------------------------------

(b) Make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(c) Use the standard of care typical in the industry in the operation and
maintenance of its facilities.

 

  9.4. Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies not
Affiliates of any Credit Party, insurance with respect to its properties and
business against loss or damage (i) of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons, and (ii) in such amounts, with such deductibles and covering such risks
as are necessary to ensure that Uninsured Liabilities of any Credit Party and/or
any Subsidiary are not reasonably likely to result in a Material Adverse Effect,
and (iii) providing for not less than 30 days’ (or 10 days’ notice in the case
of non-payment of premiums) prior notice to the Collateral Agent of termination,
lapse or cancellation of such insurance.

(b) At all times keep all of its property (except real or personal property
leased or financed through third parties in accordance with this Agreement)
insured in favor of the Collateral Agent, and all policies or certificates with
respect to such insurance (and any other insurance maintained by, or on behalf
of, any Credit Party) (i) shall be endorsed to the Collateral Agent’s
satisfaction for the benefit of the Collateral Agent (including, without
limitation, by naming the Collateral Agent as certificate holder, mortgagee and
loss payee with respect to real property, certificate holder and loss payee with
respect to personal property, additional insured with respect to general
liability and umbrella liability coverage and certificate holder with respect to
workers’ compensation insurance), (ii) shall state that such insurance policies
shall not be canceled or materially changed without at least 30 days (or 10 days
in the case of non-payment of premiums) prior written notice thereof by the
respective insurer to the Collateral Agent and (iii) shall be delivered to the
Collateral Agent.

(c) If any Credit Party shall fail to maintain all insurance in accordance with
this Section 9.4, or if any Credit Party shall fail to so name the Collateral
Agent as an additional insured, mortgagee or loss payee, as the case may be, or
so deliver all certificates with respect thereto, the Collateral Agent and/or
the Required Holders shall have the right (but shall be under no obligation),
upon five (5) Business Days prior written notice to the Parent, to procure such
insurance, and the Credit Parties agree jointly and severally to reimburse the
Collateral Agent or the Required Holders, as the case may be, for all costs and
expenses of procuring such insurance.

(d) The provisions of this Section 9.4 shall be deemed supplemental to, but not
duplicative of, the provisions of any Security Documents that require the
maintenance of insurance.

 

  9.5. Compliance with Laws.

Each Credit Party will comply with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including, without limitation,

 

43



--------------------------------------------------------------------------------

regulations, administrative orders and other orders referred to in
Section 5.24), except to the extent any failures to comply with the above
requirements, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

  9.6. Books and Records.

Maintain proper books of record and account (a) in conformity with GAAP
consistently applied, and (b) in material conformity with all applicable
requirements of Law or any Governmental Authority having regulatory jurisdiction
over such Credit Party or such Subsidiary, as the case may be.

 

  9.7. Use of Proceeds.

The proceeds of the Series B Notes shall be used by the Issuers as permitted in
Section 5.14.

 

  9.8. Covenant to Become Issuer and Give Security.

(a) Prior to or concurrently with the formation or acquisition of any new direct
or indirect Subsidiary by any Credit Party (or in the case of formation of any
new Subsidiary in connection with a Permitted Acquisition, prior to or
concurrently with the earlier of (x) the consummation of such Permitted
Acquisition and (y) the date such Subsidiary otherwise acquires material
assets), then the Issuers shall, at the Issuers’ expense:

(i) cause such Subsidiary, and cause each direct and indirect parent of such
Subsidiary (if it has not already done so), to duly execute and deliver to the
holders a joinder to the Finance Documents as an additional Issuer under the
Finance Documents, together with a certified copy of its Organizational
Documents and resolutions authorizing the above actions, each in form and
substance satisfactory to the Required Holders,

(ii) furnish to the holders a description of the real and personal properties of
such Subsidiary, in detail reasonably satisfactory to the Required Holders,

(iii) to the fullest extent permitted by applicable Laws, cause such Subsidiary
and each direct and indirect parent of such Subsidiary (if it has not already
done so) to duly execute and deliver to the Collateral Agent deeds of trust,
trust deeds, deeds to secure debt, mortgages, leasehold mortgages, leasehold
deeds of trust and other security and pledge agreements, as specified by and in
form and substance reasonably satisfactory to the Required Holders (including
delivery of all Pledged Debt and Pledged Equity in and of such Subsidiary),
securing payment of all the Obligations of such Subsidiary or such parent, as
the case may be, under the Finance Documents and constituting Liens on all such
real and personal properties (other than Excluded Collateral),

(iv) to the fullest extent permitted by applicable Laws, cause such Subsidiary
and each direct and indirect parent of such Subsidiary (if it has not already
done so) to take whatever action (including the recording of mortgages, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of

 

44



--------------------------------------------------------------------------------

notices on title documents) may be necessary or advisable in the opinion of the
Required Holders to vest in the Collateral Agent (or in any representative of
the Collateral Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the deeds of trust, trust deeds, deeds to
secure debt, mortgages, leasehold mortgages, leasehold deeds of trust and
security and pledge agreements delivered pursuant to this Section 9.8,
enforceable against all third parties in accordance with their terms,

(v) deliver to the Collateral Agent and the holders, upon the request of the
Required Holders in their sole discretion, signed copies of favorable opinions,
addressed to the Collateral Agent and the other Secured Parties, of counsel(s)
for the Credit Parties reasonably acceptable to the Required Holders as to the
matters contained in clauses (i), (iii) and (iv) above, and as to such other
matters as the Required Holders may reasonably request, and

(vi) deliver, upon the request of any holder in its sole discretion, to the
holders with respect to each parcel of real property owned or held by the entity
that is the subject of such formation or acquisition title reports, surveys and
engineering, soils and other reports, and environmental assessment reports, each
in scope, form and substance reasonably satisfactory to the Required Holders,
provided, however, that to the extent that any Credit Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the holders.

(b) Prior to or concurrently with the acquisition of any property by any Credit
Party, if such property, in the judgment of the Required Holders, shall not
already be subject to a perfected first priority security interest (subject to
any Permitted Liens) in favor of the Collateral Agent, then the Issuers shall,
at the Issuers’ expense:

(i) furnish to the holders a description of the property so acquired in detail
satisfactory to the Required Holders;

(ii) to the fullest extent permitted by applicable Laws, cause the applicable
Credit Party to duly execute and deliver to the Collateral Agent (with copies to
the Purchasers) deeds of trust, trust deeds, deeds to secure debt, mortgages,
leasehold mortgages, leasehold deeds of trust and other security and pledge
agreements, as specified by and in form and substance reasonably satisfactory to
the Required Holders, securing payment of all the Obligations of the applicable
Credit Party under the Finance Documents and constituting Liens on all such
properties (other than Excluded Collateral),

(iii) to the fullest extent permitted by applicable Laws, cause the applicable
Credit Party to take whatever action (including the recording of mortgages, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents) may be necessary or advisable
in the opinion of the Required Holders to vest in the Collateral Agent (or in
any representative of the Collateral Agent designated by it) valid and
subsisting Liens on such property, enforceable against all third parties,

 

45



--------------------------------------------------------------------------------

(iv) deliver to the Collateral Agent and the Required Holders, upon the request
of the Required Holders in their sole discretion, signed copies of favorable
opinions, addressed to the Collateral Agent and the other Secured Parties, of
counsel(s) for the Credit Parties reasonably acceptable to the Required Holders
as to the matters contained in clauses (ii) and (iii) above and as to such other
matters as the Required Holders may reasonably request, and

(v) deliver, upon the request of the Required Holders in their sole discretion,
to the Collateral Agent and the holders with respect to such real property title
reports, surveys and engineering, soils and other reports, and environmental
assessment reports, each in scope, form and substance reasonably satisfactory to
the Required Holders, provided, however, that to the extent that any Credit
Party or any of its Subsidiaries shall have otherwise received any of the
foregoing items with respect to such real property, such items shall, promptly
after the receipt thereof, be delivered to the Collateral Agent and the Required
Holders,

(c) Upon the request of the Required Holders following the occurrence and during
the continuance of a Default, the Issuers shall, at the Issuers’ expense,
promptly:

(i) furnish to the Collateral Agent and the holders a description of the real
and personal properties of the Credit Parties and their respective Subsidiaries
in detail satisfactory to the Required Holders; and

(ii) deliver, upon the request of the Required Holders in their sole discretion,
to the Collateral Agent and the holders with respect to each parcel of real
property owned or held by any Credit Party or its Subsidiaries, title reports,
surveys and engineering, soils and other reports, and environmental assessment
reports, each in scope, form and substance satisfactory to the Required Holders;
provided, however, that to the extent that any Credit Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Collateral Agent and the holders.

(d) At any time upon request of the Required Holders, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Required Holders may deem necessary or desirable in obtaining the
full benefits of, or (as applicable) in perfecting and preserving the Liens of,
such guaranties, deeds of trust, trust deeds, deeds to secure debt, mortgages,
leasehold mortgages, leasehold deeds of trust and other security and pledge
agreements.

 

  9.9. Compliance with Environmental Laws.

Comply, and cause all lessees and other Persons operating or occupying its
properties to comply with all applicable Environmental Laws and Environmental
Permits; obtain and renew all Environmental Permits necessary for its operations
and properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws, except to the extent any failures to
comply with the above requirements, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

46



--------------------------------------------------------------------------------

  9.10. Preparation of Environmental Reports.

At the request of the Required Holders from time to time, provide to the holders
within 60 days after such request, at the expense of the Issuers, an
environmental site assessment report for any of its properties described in such
request, prepared by an environmental consulting firm acceptable to the Required
Holders, indicating the presence or absence of Hazardous Materials and the
estimated cost of any compliance, removal or remedial action in connection with
any Hazardous Materials on such properties; without limiting the generality of
the foregoing, if the Required Holders determine at any time that a material
risk exists that any such report will not be provided within the time referred
to above, the Required Holders may retain an environmental consulting firm to
prepare such report at the expense of the Issuers, and the Issuers hereby grant
and agree to cause any Subsidiary that owns any property described in such
request to grant at the time of such request to the Required Holders, such firm
and any agents or representatives thereof an irrevocable non-exclusive license,
subject to the rights of tenants, to enter onto their respective properties to
undertake such an assessment; provided that in no event shall such request for
any report described in this Section 9.10 be made unless (a) a Default exists or
(b) a notice has been delivered under Section 7.2(i).

 

  9.11. Further Assurances.

Promptly upon request by the Required Holders, (a) correct any material defect
or error that may be discovered in any Finance Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Required Holders may reasonably require from time to time in order to (i) carry
out more effectively the purposes of the Finance Documents, (ii) to the fullest
extent permitted by applicable Law, subject any Credit Party’s or any of its
Subsidiaries’ properties, assets, rights or interests (other than Excluded
Collateral) to the Liens now or hereafter intended to be covered by any of the
Security Documents, (iii) perfect and maintain the validity, effectiveness and
priority of any of the Security Documents and any of the Liens intended to be
created thereunder and (iv) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Parties the rights granted
or now or hereafter intended to be granted to the Secured Parties under any
Finance Document or under any other instrument executed in connection with any
Finance Document to which any Credit Party or any of its Subsidiaries is or is
to be a party, and cause each of its Subsidiaries to do so.

 

  9.12. Compliance with Terms of Leaseholds.

Make all payments and otherwise perform all obligations in respect of all leases
of real property to which any Credit Party or any of its Subsidiaries is a
party, keep such leases in full force and effect and not allow such leases to
lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled, notify the holders of any default by any party with respect to such
leases and cooperate with the holders in all respects to cure any such default,
and cause each of its Subsidiaries to do so, except, in any case, where the
failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.

 

47



--------------------------------------------------------------------------------

  9.13. Material Contracts.

Perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, enforce each such Material Contract in accordance with its terms,
take all such action to such end as may be from time to time requested by the
Required Holders and, upon request of the Required Holders, make to each other
party to each such Material Contract such demands and requests for information
and reports or for action as any Credit Party or any of its Subsidiaries is
entitled to make under such Material Contract, and cause each of its
Subsidiaries to do so, except, in any case, where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

  9.14. Maintenance of Company Separateness.

The Parent will, and will cause each of its Subsidiaries to, satisfy customary
corporate and other organizational formalities, including, as applicable, the
holding of regular board of directors’ and shareholders’ meetings or action by
directors or shareholders without a meeting (or other legal equivalents thereof)
and the maintenance of offices, books and records. Neither the Parent nor any of
its Subsidiaries shall take any action, or conduct its affairs in a manner,
which could reasonably be expected to result in the separate legal existence of
the Parent or any of its Subsidiaries being ignored, or in the assets and
liabilities of the Parent or any of its Subsidiaries being substantively
consolidated with those of any other such Person in a bankruptcy, reorganization
or other insolvency proceeding.

 

  9.15. Maintenance of Trust Funds and Trust Accounts.

Each Issuer shall set aside in the appropriate Trust Account, all applicable
Trust Funds at the time such funds are received by such Issuer, and such Issuer
shall establish and maintain all of the funding obligations of each of the Trust
Accounts in accordance with applicable Law.

 

  9.16. Amendment to Credit Agreement Documents Covenants.

If the Credit Parties shall at any time after the date of this Agreement, amend
or modify any Credit Agreement Document in a manner that requires any Credit
Party to make a mandatory prepayment, comply with a covenant or add an event of
default or change any related definition that either is not at such time
included in this Agreement or, if such mandatory prepayment, covenant or event
of default shall already be included in this Agreement, is more restrictive upon
any Credit Party than such existing mandatory prepayment, covenant or event of
default, each such mandatory prepayment, covenant and each event of default,
definition and other provision relating to such mandatory prepayment, covenant
or event of default in such Credit Agreement Document (as amended or modified
from time to time thereafter) shall be automatically deemed to be incorporated
by reference in this Agreement, mutatis mutandis, as if then set forth herein in
full. Promptly after any such amendment or modification, the Credit Parties will
(a) furnish to the holders a copy of each such mandatory prepayment, covenant
and each event of default, definition and other provisions related thereto and
(b) execute and deliver to the holders an

 

48



--------------------------------------------------------------------------------

instrument, in form and substance reasonably satisfactory to the Required
Holders, modifying this Agreement by adding or modifying, as the case may be,
the full text of such mandatory prepayment, covenant and the events of default,
definitions and other related provisions.

 

  10. NEGATIVE COVENANTS.

Each of the Credit Parties jointly and severally covenants and agrees that, so
long as any of the Shelf Notes shall remain outstanding, it shall not, nor shall
it permit any Subsidiary to, directly or indirectly, and solely in the case of
Section 10.16, the General Partner and the Parent shall not:

 

  10.1.  Liens.

Create, incur, assume, sign, file or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or assign
any accounts or other right to receive income, other than the following
(collectively, “Permitted Liens”):

(a) Liens pursuant to any Finance Document;

(b) Liens in favor of an insurance company or agent which secure insurance
premium financing arrangements with such Person, to the extent permitted under
Section 10.2(e), provided that such Liens are limited to the insurance contracts
with respect to which related premiums are being financed;

(c) Liens for taxes, assessments and governmental charges not yet due or which
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

(d) Liens in respect of property or assets of a Credit Party imposed by law
which were incurred in the ordinary course of business and which have not arisen
to secure Indebtedness for borrowed money, such as carriers’, warehousemen’s and
mechanics’ Liens, statutory landlord’s Liens, and other similar Liens arising in
the ordinary course of business, and which either (x) do not in the aggregate
materially detract from the value of such property or assets or materially
impair the use thereof in the operation of the business of such Credit Party or
(y) are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
or asset subject to such Lien;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) Permitted Encumbrances;

 

49



--------------------------------------------------------------------------------

(h) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 11(h), provided that no cash or
other property shall be pledged by any Credit Party as security therefor;

(i) Liens securing Indebtedness permitted under Section 10.2(g) and Liens
securing accounts payable for the purchase of pre-assembled mausoleums and
crypts; provided that (A) such Liens only serve to secure the payment of
Indebtedness or accounts payable arising under such related obligation, (B) the
Liens encumbering the assets giving rise to such obligations do not encumber any
other asset of any Credit Party, and (C) such Liens do not secure aggregate
lease payments, principal amounts and accounts payable in excess of the
limitation set forth in Section 10.2(g);

(j) Licenses, leases or subleases granted to third Persons in the ordinary
course of business not interfering in any material respect with the business of
any Credit Party;

(k) Liens arising from or related to precautionary UCC financing statements
regarding operating leases entered into by any Credit Party;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(m) bankers liens and customary rights of setoff, revocation and chargeback
under deposit or credit card agreements entered into in the ordinary course of
business; and

(n) any Lien or other restriction on the use of property (including cash)
deposited in any Trust Fund, to the extent imposed by law or by the terms of the
agreement governing such Trust Fund.

 

  10.2.  Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party (it being agreed that cross-default, setoff
and other customary provisions under any Swap Contract shall be permitted);

(b) (i) Indebtedness of the Credit Parties incurred pursuant to this Agreement
and the other Finance Documents and (ii) Indebtedness of the Credit Parties
incurred pursuant to the Credit Agreement Documents in an aggregate outstanding
principal amount not to exceed $65,000,000 (the “Aggregate Credit Facility Cap”)
at any time divided between an Acquisition Facility not to exceed $40,000,000
(the “Acquisition Facility Cap”) at any time and a Revolving Credit Facility (as
such term is defined in the Credit Agreement) not to exceed $25,000,000 (the
“Revolving Facility Cap”) at any time (in each case as from time to time reduced
by principal repayments thereof, other than repayments of revolving loans which
may by

 

50



--------------------------------------------------------------------------------

their terms be reborrowed); provided, however, that with the approval (such
approval not to be unreasonably withheld, conditioned or delayed) of the
Required Holders, the Aggregate Credit Facility Cap may be increased up to
$90,000,000, the Acquisition Facility Cap may be increased up to $55,000,000 and
the Revolving Facility Cap may be increased up to $35,000,000;

(c) loans and advances from (i) the Parent to any Issuer, (ii) any Issuer to any
other Issuer, (iii) any Issuer to the Parent made for the purpose of making
payments permitted pursuant to Section 10.6 and (iv) any Issuer or the Parent to
the Parent or the General Partner for the purpose of paying ordinary business
expenses of the Parent and the General Partner;

(d) Indebtedness under the Finance Documents;

(e) Insurance premium financing arrangements made on customary and reasonable
terms;

(f) Guarantees of any Issuer in respect of Indebtedness otherwise permitted
hereunder of any Issuer;

(g) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 10.1(i); provided, however, that the aggregate
lease payments and principal amounts of all such Indebtedness at any one time
outstanding shall not exceed $7,500,000;

(h) Seller Subordinated Debt, provided that (i) such Indebtedness is
subordinated to the Obligations on terms reasonably satisfactory to the Required
Holders and substantially in the form set forth on Exhibit 10.2(h) hereto, and
(ii) at the time of the related Permitted Acquisition, such Indebtedness does
not exceed 25% of the total value of (A) the assets so acquired or (B) the
assets of the Acquired Person, as the case may be;

(i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business so long as such Indebtedness is extinguished within three
Business Days of the incurrence thereof;

(j) Indebtedness of the Issuers evidenced by completion guarantees, performance
bonds and surety bonds incurred in the ordinary course of business for purposes
of insuring the performance of the Issuers;

(k) Indebtedness of a type described in clause “(g)” of the definition of
Indebtedness, to the extent payment of such Indebtedness is permitted under
Section 10.6;

(l) Unsecured Indebtedness of the General Partner issued solely for the purpose
of financing Investments permitted pursuant to Section 10.3(k); and

(m) Other unsecured Indebtedness not otherwise permitted above, in an aggregate
principal amount outstanding not to exceed $1,000,000 at any time.

 

51



--------------------------------------------------------------------------------

  10.3.  Investments.

Make or hold any Investments, except:

(a) Investments held by any Credit Party in the form of Cash Equivalents;

(b) loans and advances by any Credit Party to officers and employees of such
Credit Party, in each case incurred in the ordinary course of business, in an
aggregate outstanding principal amount for all Credit Parties not to exceed
$500,000 at any time (determined without regard to any write-downs or write-offs
of such loans and advances);

(c) (i) Investments by any Credit Party and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by any
Credit Party and its Subsidiaries in any Issuer, (iii) additional Investments by
Subsidiaries of the Issuers that are not Credit Parties in other Subsidiaries
that are not Credit Parties, and (iv) without duplication, Investments in the
form of loans and advances permitted under Section 10.2(c);

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or from account
debtors in settlement of delinquent accounts to the extent reasonably necessary
in order to prevent or limit loss;

(e) Guarantees permitted by Section 10.2;

(f) Investments existing on the date hereof (other than those referred to in
Section 10.3(c)(i)) and set forth on Schedule 5.8(e);

(g) Investments by any Issuer in Swap Contracts permitted under Section 10.2(a);

(h) Permitted Acquisitions by any Issuer; provided that, with respect to each
such Permitted Acquisition:

(i) the Credit Parties shall furnish to the holders projections, for the two
years following such acquisition, of revenue, and costs attributable to the
property proposed to be acquired,

(ii) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 9.8;

(iii) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same lines of
business as one or more of the principal businesses of the Issuers in the
ordinary course;

(iv) such Permitted Acquisition shall not include or result in any contingent
liabilities that could reasonably be expected to be material to the business,
financial condition, operations or prospects of the Parent, or the Parent and
its Subsidiaries taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Company if the
board of directors is otherwise approving such transaction and, in each other
case, by a Responsible Officer);

 

52



--------------------------------------------------------------------------------

(v) updated schedules to the Finance Documents to reflect the transactions
related to such Permitted Acquisition shall be delivered prior to such
acquisition, and upon consummation thereof all representations and warranties
contained herein and in the other Finance Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Permitted Acquisition
(both before and after giving effect thereto), unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date;

(vi) the Aggregate Consideration paid by or on behalf of the Issuers for any
such Permitted Acquisition (other than Dignity 2007) shall not exceed
$2,500,000, on an individual basis, or $20,0000,000, when aggregated with the
total Aggregate Consideration paid by or on behalf of the Issuers for all other
Permitted Acquisitions (other than Dignity 2007) which closed in the immediately
preceding 365 days, without the approval of the Required Holders (such approval
not to be unreasonably withheld, conditioned or delayed); provided, however, if
the Issuers shall have delivered to each holder (1) the approval package and
appraisals as required by Section 8(h)(viii) below and (2) a written request for
such approval in connection therewith and have not received a written denial of
such request from a holder within twenty (20) days from delivery, then such
holder will be deemed to have given such approval;

(vii) immediately before and immediately after giving pro forma effect to any
such Permitted Acquisition or other acquisition, on a Pro Forma Basis (for the
related Calculation Period), no Default shall have occurred and be continuing;

(viii) the receipt by each holder, not less than (A) thirty (30) days prior to
such Permitted Acquisition (or such shorter period as the Required Holders may
agree to in writing), of (1) the approval package to be presented to the
Company’s board of managers and (2) all appraisals completed in connection
therewith, for any such acquisition the consideration for which is greater than
$5,000,000 and (B) ten (10) Business Days prior to Permitted Acquisition (or
such shorter period as the Required Holders may agree to in writing), the
approval package to be presented to the Company’s board of managers, for such
acquisition the consideration for which is less than or equal to $5,000,000; and

(ix) the Issuers shall have delivered to each holder, at least five Business
Days prior to the date on which any such Permitted Acquisition is to be
consummated, a certificate of a Responsible Officer, in form and substance
reasonably satisfactory to the Required Holders, (A) certifying that all of the
requirements set forth in this clause (h) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition,
and (B) attaching a pro forma Compliance Certificate showing compliance, on a
Pro Forma Basis (for the related Calculation Period), with the covenants set
forth in Section 10.11 immediately after giving effect to the consummation of
such Permitted Acquisition;

 

53



--------------------------------------------------------------------------------

(i) Investments in newly formed wholly-owned Subsidiaries so long as, in each
case, (i) at least 30 days prior written notice thereof is given to the Required
Holders (or such lesser prior written notice as may be agreed to by the Required
Holders in any give case), (ii) the Equity Interests of such new Subsidiary are
promptly pledged pursuant to, and to the extent required by, this Agreement and
the Pledge Agreement and the certificates, if any, representing such Equity
Interests, together with appropriate transfer powers duly executed in blank, are
delivered to the Collateral Agent, (iii) such new Subsidiary promptly executes a
counterpart hereto and of the Pledge Agreement and the Security Agreement, and
(iv) all actions required pursuant to Section 9.8 have been taken;

(j) Bank deposits in the ordinary course of business;

(k) Investments of the General Partner in Partnership Common Units in order for
the General Partner to continue to hold two percent (2%) of the issued
Partnership Common Units;

(l) Disposition Notes issued in connection with Dispositions permitted under
Section 10.5 where not less than 75% of the consideration was paid to the
applicable Credit Party in cash; provided that, the aggregate principal
outstanding amount of such Disposition Notes shall not exceed $1,500,000 at any
time;

(m) Investments of Trust Funds, interest and other earnings thereon, in
accordance with Section 10.17;

(n) Advances by the Issuers to their suppliers which are made in the ordinary
course for the purpose of prepaying purchases of inventory; and

(o) Other Investments not otherwise permitted above, in an aggregate amount
outstanding not to exceed $1,000,000 at any time.

 

  10.4.  Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

(a) any Issuer may merge with and into, may convert into or be dissolved or
liquidated into, or may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to any other Issuer, so long as (i) the
security interests granted to the Collateral Agent for the benefit of the
Secured Parties pursuant to the Security Documents in the assets of such Issuer
shall remain in full force and effect and perfected (to at least the same extent
as in effect immediately prior to such merger, conversion, dissolution or
liquidation) and (ii) such merger, conversion, dissolution or liquidation does
not violate the terms of the Partnership Agreement or otherwise result in
negative tax consequences for the Parent; and

(b) any Subsidiary that is not a Credit Party may Dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Subsidiary that is not a Credit Party or (ii) to a
Credit Party.

 

54



--------------------------------------------------------------------------------

  10.5.  Dispositions.

Make any Disposition or enter into any agreement to make any Disposition,
except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory and Cemetery Property in the ordinary course of
business;

(c) Dispositions, in each case without recourse and in the ordinary course of
business, of overdue accounts receivable arising in the ordinary course of
business, but only in connection with the compromise or collection thereof and
not as part of any financing transaction;

(d) Licenses, leases or subleases of property to third Persons, made in the
ordinary course of business and not interfering in any material respect with the
business of any Credit Party;

(e) Dispositions of tangible personal property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(f) Dispositions of real property by any Credit Party which is not otherwise
permitted under clause (b) above; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition,
(ii) the aggregate book value of all such property Disposed of in reliance on
this clause (f) in any fiscal year shall not exceed $6,000,000 and (iii) the
purchase price for such property shall be paid to such Credit Party in cash (and
any Disposition Note permitted by Section 10.3(l));

(g) Dispositions by any Credit Party to any other Credit Party, so long as the
security interests granted to the Collateral Agent for the benefit of the
Secured Parties pursuant to the Security Documents in the assets so transferred
shall remain in full force and effect and perfected (to at least the same extent
as in effect immediately prior to such transfer);

(h) Dispositions of Equity Interests in the Parent by the General Partner, to
the extent required under the terms of the Partnership Agreement or any employee
benefit plan of a Credit Party;

(i) Dispositions constituting Permitted Liens or permitted by Section 10.4;

(j) Dispositions of tangible property (real or personal), so long as (i) no
Default then exists or would result therefrom, (ii) each such sale is in an
arm’s-length transaction and the applicable Credit Party receives at least fair
market value (as determined in good faith by such Credit Party), (iii) the total
consideration received by such Credit Party is paid at the time of the closing
of such sale in cash (and any Disposition Note permitted by Section 10.3(l)),
and (iv) the Net Cash Proceeds therefrom are applied and/or reinvested as (and
to the extent) required by Section 8.2; and

 

55



--------------------------------------------------------------------------------

(k) Dispositions of Cash Equivalents made in the ordinary course of business.

To the extent the Required Holders waive the provisions of this Section 10.5
with respect to any Disposition of Collateral, or any Collateral is Disposed of
as permitted by this Section 10.5, such Collateral (unless transferred to a
Credit Party) shall be Disposed of free and clear of the Liens created by the
Security Documents and the holders will direct the Collateral Agent to take such
actions as are appropriate in connection therewith.

 

  10.6.  Restricted Payments; Equity Issuances.

(a) Declare or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except that:

(i) each Subsidiary may make Restricted Payments to any Issuer or the Parent;
and

(ii) the Parent and the General Partner shall be permitted to make regularly
scheduled quarterly distributions to its general and limited partners or
members, as applicable, to the extent set forth in the Partnership Agreement and
the GP Agreement, respectively, each as in effect as of the Series B Closing
Date, to the extent that (A) at the time such distribution is made no Default
exists, or would exist after giving effect to such distribution, and (B) for the
fiscal quarter most recently ended prior to the date of such distribution, the
chief financial officer of the Parent or General Partner, as applicable,
delivers to the holders a certificate that the above conditions have been
satisfied; or

(b) Issue or sell any Equity Interests (including by way of sales of treasury
stock), except for:

(i) Issuances by the Parent and the General Partner of Equity Interests which
are not mandatorily redeemable;

(ii) transfers to any Credit Party and replacements of then outstanding shares
of capital stock or other Equity Interests of any Issuer (subject to the
delivery of any documents required by the Pledge Agreement or any other Finance
Document);

(iii) stock splits, stock dividends and additional issuances by any Issuer which
does not decrease the percentage ownership of the Parent or any of its
Subsidiaries in any class of the Equity Interests of such Issuer (or otherwise
adversely affect the Lien of the Collateral Agent in the Equity Interests of
such Issuer);

(iv) any issuances made to qualify directors to the extent required by
applicable Law; and

(v) issuances of Equity Interests by Subsidiaries formed after the Series B
Closing Date pursuant to Section 9.8 (to the extent in accordance with the
requirements of Section 9.8); provided that all Equity Interests issued in
accordance with this clause (v) shall, to the extent required by the Pledge
Agreement or any other Finance Document, be delivered to the Collateral Agent.

 

56



--------------------------------------------------------------------------------

  10.7.  Change in Nature of Business.

Engage in any line of business other than the Permitted Business.

 

  10.8.  Transactions with Affiliates.

Enter into any transaction of any kind with any Affiliate of any Credit Party,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to such Credit Party as would be
obtainable by such Credit Party at the time in a comparable arm’s length
transaction with a Person other than an Affiliate; provided that the following
shall in any event be permitted: (i) the Transaction; (ii) intercompany
transactions among Credit Parties that are entered into pursuant to the
reasonable business requirements of the Credit Parties and that are not
prohibited under this Agreement or any other Finance Document; (iii) the payment
of consulting or other fees to any Credit Party in the ordinary course of
business; (iv) customary fees to non-officer directors (or equivalents) of the
General Partner; (v) the Credit Parties may perform their respective obligations
under any Employment Agreements, employee benefit plans of any Credit Party and
other employment arrangements with respect to the procurement of services with
their respective officers and employees, in each case so long as any such
employment arrangements are entered into in the ordinary course of business;
(vi) Restricted Payments may be paid by Credit Parties to the extent permitted
by Section 10.6; (vii) payments may be made pursuant to any Tax Allocation
Agreement; (viii) Credit Parties may enter into transactions with employees
and/or officers of the Credit Parties in the ordinary course of business so long
as any such material transaction has been approved by the governing bodies of
such Credit Parties; and (ix) the Credit Parties may perform their respective
obligations under (A) the Omnibus Agreement, dated as of the Series B Closing
Date, among certain Credit Parties and certain of their Affiliates, and (B) the
Assignment Agreement, dated as of the Effective Date, between McCown De Leeuw &
Co. IV, L.P. and the Parent. In no event shall any management, consulting or
similar fee be paid or payable by the Parent or any of its Subsidiaries to any
Affiliate, except as specifically provided in this Section 10.8.

 

  10.9.  Burdensome Agreements.

Enter into or permit to exist any Contractual Obligation that (a) limits the
ability (i) of any Subsidiary to make Restricted Payments or Intercompany Loan
payments to any Credit Party or to otherwise transfer property to or invest in
any Credit Party, except for (A) this Agreement, the other Finance Documents,
and the Credit Agreement Documents, (B) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of any
Issuer, or (C) the Partnership Agreement; provided, however, that this clause
(a) shall not prohibit any negative pledge incurred or provided in favor of any
holder of Indebtedness permitted under Section 10.2(g) solely to the extent any
such negative pledge relates to the property financed by the holder of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.

 

  10.10.  Use of Proceeds.

Use the proceeds of the Shelf Notes, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

57



--------------------------------------------------------------------------------

  10.11.  Financial Covenants.

(a) Minimum EBITDA. The Parent will not permit Consolidated EBITDA for any
Measurement Period to be less than the sum of (i) $26,900,000 plus (ii) 80% of
the aggregate of all Consolidated EBITDA for each Permitted Acquisition
completed after the Series B Closing Date (the “Permitted Acquisition Step-Up”).

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any Measurement Period to be less than 3.50 to 1.0.

(c) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio for any
Measurement Period to be greater than 3.50 to 1.0.

 

  10.12.  Amendment of Partnership Units and Organizational Documents.

(a) Amend or modify, or permit the amendment or modification of, any provision
of any Partnership Common Unit or Partnership Subordinated Unit or of any
agreement (including, without limitation, certificate of designation) relating
thereto in a manner that is inconsistent with the Partnership Agreement or that
could reasonably be expected to be adverse in any material respect to the
interests of the holders; or

(b) amend modify or change in any way adverse to the interests of the holders in
any material respect the Partnership Agreement, the GP Agreement or any other
Credit Party’s Organizational Documents, or any Shareholders’ Agreement, Tax
Allocation Agreement or Management Agreement, or enter into any new
Organizational Document, Shareholders’ Agreement, Tax Allocation Agreement or
Management Agreement which could reasonably be expected to be adverse in any
material respect to the interests of the holders or, in the case of any
Management Agreement, which involves the payment by any Credit Party of any
amount which could give rise to a violation of this Agreement; provided that,
the foregoing clause shall not restrict (i) the ability of Parent or the General
Partner to amend the Partnership Agreement or the GP Agreement, respectively, to
authorize the issuance of Equity Interests otherwise permitted to be issued
pursuant to the terms of this Agreement, or (ii) the ability of the Parent to
amend its Organizational Documents to adopt customary takeover defenses for a
public company, such as classification of its board of directors, requirements
for notice of acquisition of shares and other similar measures.

 

  10.13.  Accounting Changes.

Make any material change in any accounting policies or reporting practices,
except as required by GAAP, or make any change in its fiscal year.

 

  10.14.  Prepayments, Etc. of Indebtedness.

Make (or give any notice in respect of) any voluntary or optional payment or
prepayment on or redemption, repurchase or acquisition for value of (including,
without limitation, by way of

 

58



--------------------------------------------------------------------------------

depositing with the trustee with respect thereto or any other Person, money or
securities before due for the purpose of paying when due), or any prepayment or
redemption (except as expressly required under the terms of the relevant
agreement) as a result of any asset sale, Change of Control or similar event of
any Indebtedness pursuant to the Credit Agreement Documents or, after the
incurrence or issuance thereof, any Seller Subordinated Debt, except that
revolving loans under the Credit Agreement may be (i) prepaid at any time so
long as no Event of Default is continuing or (ii) prepaid solely from the cash
proceeds of Receivables Rights (as such term is defined in the Intercreditor
Agreement) if an Event of Default then exists.

 

  10.15.  Amendment of Finance Documents and Indebtedness.

(a) Amend, modify or change, in any way adverse to the interests of the holders,
any Credit Agreement Document; or

(b) amend, modify or change in any way adverse to the interests of the holders
in any material respect any Seller Subordinated Debt.

 

  10.16.  Holding Company. In the case of the General Partner and the Parent:

(a) the General Partner will not itself: (i) engage in a Permitted Business;
(ii) own any significant assets (other than (A) its general partnership Equity
Interest in the Parent, (B) cash to be loaned, dividended, contributed and/or
otherwise promptly applied for purposes not otherwise prohibited by this
Agreement and (C) other assets used or held in connection with the performance
of activities permitted to be conducted by the General Partner); or (iii) have
any liabilities (other than those liabilities for which it is responsible under
any Finance Document or Credit Agreement Document to which it is a party, the GP
Agreement, and any other Indebtedness permitted to be incurred by the General
Partner pursuant to Section 10.2); provided, however, the restrictions above
shall not prohibit (or be construed to prohibit) the General Partner or its
employees from conducting the activities contemplated to be conducted by the
General Partner under the GP Agreement and the Partnership Agreement (each as in
effect on the Series B Closing Date or as amended in accordance with this
Agreement), and other administrative, management or ordinary course “holding
company” activities necessary or desirable in connection with the operation of
the Permitted Business through the General Partner and the Issuers (including,
without limitation, intercompany management functions and the provision of
umbrella insurance policies); and

(b) the Parent will not itself: (i) engage in a Permitted Business; (ii) own any
significant assets (other than (A) the Equity Interests in the Company, (B) any
Intercompany Loan permitted to be made by it pursuant to Section 10.2(c),
whether or not evidenced by an Intercompany Note, (C) cash to be loaned,
dividended, contributed and/or otherwise promptly applied for purposes not
otherwise prohibited by this Agreement, and (D) other assets used or held in
connection with the performance of activities permitted to be conducted by the
Parent); or (iii) have any liabilities (other than those liabilities for which
it is responsible under this Agreement, the Partnership Agreement, the Finance
Documents and the Credit Agreement Documents to which it is a party, any
Intercompany Loan permitted to be incurred by it pursuant to Section 10.2(c) and
any other Indebtedness permitted to be incurred by the Parent pursuant to
Section 10.2); provided, however, the restrictions contained above shall not
prohibit (or be

 

59



--------------------------------------------------------------------------------

construed to prohibit) the Parent from conducting administrative and other
ordinary course “holding company” activities necessary or desirable in
connection with the operation of the Permitted Business through the Issuers.

 

  10.17.  Trust Funds.

Except in accordance with reasonable business practices and applicable Law,
(a) withdraw or otherwise remove any monies or other assets (whether principal,
interest or other earnings) from any Trust Account except for the purpose of
providing the merchandise or services which are intended to be provided out of
such Trust Account or (b) make any investments of Trust Funds or interest or
other earnings thereon.

 

11. EVENTS OF DEFAULT.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. Any Credit Party fails to (i) pay when and as required to be
paid herein, any amount of principal of, or Make-Whole Amount on, any Shelf
Note, or (ii) pay, within three days after the same becomes due, any interest on
any Shelf Note, or (iii) pay, within five days after the same becomes due, any
other amount payable hereunder or under any other Finance Document; or

(b) Specific Covenants. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.1, 7.2, 7.3, 7.4, 9.2, 9.7,
9.8, 9.14, 9.15, or 10;

(c) Other Defaults. Any Credit Party fails to perform or observe any other
covenant or agreement (not specified in Section 11(a) or Section 11(b))
contained in any Finance Document on its part to be performed or observed and
such failure continues unremedied for 30 days after notice thereof is provided
to any Credit Party by any holder;

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Credit Party
herein, in any other Finance Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made;

(e) Cross-Default. (i) Any Credit Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise), but subject to any applicable grace or cure
period, in respect of any Indebtedness or Guarantee of Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate outstanding principal amount (including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee of Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Indebtedness or the

 

60



--------------------------------------------------------------------------------

beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, but subject to any applicable grace or cure
period, such Indebtedness to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity, or such Guarantee to become payable or cash collateral in
respect thereof to be demanded (it being understood that a default or other
event or condition described in this clause (B) shall cease to constitute an
Event of Default if and when the same has been cured or otherwise ceases to
exist, in each case prior to the taking of any action by the Required Holders
pursuant to Section 12.1); or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Credit Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Credit
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Credit Party or such
Subsidiary as a result thereof is greater than the Threshold Amount;

(f) Insolvency Proceedings, Etc. Any Credit Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 90 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 90 calendar days, or an order for relief is entered in any such
proceeding;

(g) Inability to Pay Debts; Attachment. (i) Any Credit Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy;

(h) Judgments. There is entered against any Credit Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 60 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect;

 

61



--------------------------------------------------------------------------------

(i) ERISA. (i) any ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result,
individually or in the aggregate, in liability of any Issuer under Title IV of
ERISA, to any Pension Plan, Multiemployer Plan or the PBGC, in excess of the
Threshold Amount, (ii) any Issuer or any ERISA Affiliate fails to pay any
installment payment with respect to any withdrawal liability pursuant to
Section 4201 of ERISA, within a period of thirty (30) calendar days after such
payment was otherwise due pursuant to Section 4219 of ERISA under any
Multiemployer Plan, provided that the failure to make such installment prior to
the expiration of the sixty-day (60) time period prescribed in
Section 4219(c)(5)(A) of ERISA could reasonably be expected to result in the
acceleration of withdrawal liability pursuant to Section 4219(c)(5) of ERISA,
individually or in the aggregate, in excess of the Threshold Amount; or
(iii) any Issuer or any ERISA Affiliate currently is, or is reasonably expected
to be, in “default” under a Multiemployer Plan, as described in
Section 4219(c)(5)(B), which has resulted, or could reasonably be expected to
result, individually or in the aggregate, in withdrawal liability of such Issuer
or ERISA Affiliate under Title IV of ERISA to the Multiemployer Plan in excess
of the Threshold Amount;

(j) Invalidity of Finance Documents. Any provision of any Finance Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Credit Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Finance Document; or any Credit Party denies that it has any or
further liability or obligation under any provision of any Finance Document, or
purports to revoke, terminate or rescind any provision of any Finance Document;

(k) Change of Control. There occurs any Change of Control;

(l) Intercreditor Agreement. The Intercreditor Agreement or any provision
thereof shall cease to be in full force and effect;

(m) Security Documents. Any Security Document after delivery thereof pursuant to
Section 4.1(h) or 9.8 shall for any reason (other than pursuant to the terms
thereof) cease to create a valid and perfected first priority Lien (subject to
Liens permitted by Section 10.1) on the Collateral purported to be covered
thereby; or

(n) (i) The subordination provisions of any documents evidencing or governing
any subordinated Indebtedness (the “Subordination Provisions”) shall, in whole
or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the applicable subordinated
Indebtedness; or (ii) any Credit Party shall, directly or indirectly, disavow or
contest in any manner (A) the effectiveness, validity or enforceability of any
of the Subordination Provisions, (B) that the Subordination Provisions exist for
the benefit of the holders or (C) that all payments of principal of or premium
and interest on the applicable subordinated Indebtedness, or realized from the
liquidation of any property of any Credit Party, shall be subject to any of the
Subordination Provisions.

 

62



--------------------------------------------------------------------------------

12. REMEDIES ON DEFAULT, ETC.

 

  12.1.  Acceleration.

(a) If an Event of Default with respect to a Credit Party described in paragraph
(f) of Section 11 has occurred, all the Shelf Notes then outstanding shall
automatically become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Issuers, declare all the Shelf Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in paragraph (a) of Section 11 has
occurred and is continuing, any holder or holders of Shelf Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Issuers, declare all the Shelf Notes held by
it or them to be immediately due and payable.

Upon any Shelf Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Shelf Notes will forthwith mature and the
entire unpaid principal amount of such Shelf Notes, plus (x) all accrued and
unpaid interest thereon and (y) the Make-Whole Amount determined in respect of
such principal amount, shall all be immediately due and payable, in each and
every case without presentment, demand, protest or further notice, all of which
are hereby waived. The Issuers acknowledge, and the parties hereto agree, that
each holder of a Shelf Note has the right to maintain its investment in the
Shelf Notes free from repayment by the Issuers (except as herein specifically
provided for) and that the provision for payment of a Make-Whole Amount by the
Issuers in the event that the Shelf Notes are prepaid or are accelerated as a
result of an Event of Default, is intended to provide compensation for the
deprivation of such right under such circumstances.

 

  12.2.  Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Shelf Notes have become or have been declared
immediately due and payable under Section 12.1, the holder of any Shelf Note at
the time outstanding may proceed to protect and enforce the rights of such
holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Shelf Note, or for an injunction against a violation of any of the terms hereof
or thereof, or in aid of the exercise of any power granted hereby or thereby or
by law or otherwise.

 

  12.3.  Rescission.

At any time after any Shelf Notes have been declared due and payable pursuant to
clause (b) or (c) of Section 12.1, the Required Holders, by written notice to
the Company, may rescind and annul any such declaration and its consequences if
(a) the Issuers have paid all overdue interest on the Shelf Notes, all principal
of and Make-Whole Amount, if any, on any Shelf Notes

 

63



--------------------------------------------------------------------------------

that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and any overdue interest in respect of any Series of Shelf Notes, at the
Default Rate for such Series, (b) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(c) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Shelf Notes. No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.

 

  12.4.  No Waivers or Election of Remedies, Expenses, etc.

No course of dealing and no delay on the part of any holder of any Shelf Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Shelf Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Credit Parties under
Section 15, the Credit Parties jointly and severally agree to pay to the holder
of each Shelf Note on demand such further amount as shall be sufficient to cover
all costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.

 

13. REGISTRATION; EXCHANGE; SUBSTITUTION OF SHELF NOTES.

 

  13.1.  Registration of Shelf Notes.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Shelf Notes. The name and address
of each holder of one or more Shelf Notes, each transfer thereof and the name
and address of each transferee of one or more Shelf Notes shall be registered in
such register. Prior to due presentment for registration of transfer, the Person
in whose name any Shelf Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof, and no Issuer shall be
affected by any notice or knowledge to the contrary. The Company shall give to
any holder of a Shelf Note that is an Institutional Investor promptly upon
request therefor, a complete and correct copy of the names and addresses of all
registered holders of Shelf Notes.

 

  13.2.  Transfer and Exchange of Shelf Notes.

Upon surrender of any Shelf Note at the principal executive office of the
Company for registration of transfer or exchange (and in the case of a surrender
for registration of transfer, accompanied by a written instrument of transfer
duly executed by the registered holder of such Shelf Note or such holder’s
attorney duly authorized in writing and accompanied by the address for notices
of each transferee of such Shelf Note or part thereof), within five Business
Days thereafter the Issuers shall execute and deliver, at the Credit Parties’
joint and several expense (except as provided below), one or more new Shelf
Notes of the same Series (as requested by the holder thereof) in exchange
therefor, in an aggregate principal amount equal to the unpaid principal amount
of the surrendered Shelf Note. Each such new Shelf Note shall be payable to such
QIB as such holder may request and shall be substantially in the form of Shelf
Note for

 

64



--------------------------------------------------------------------------------

such Series as set forth in Exhibit A-1, Exhibit A-2 or Exhibit A-3, as the case
may be. Each such new Shelf Note shall be dated and bear interest from the date
to which interest shall have been paid on the surrendered Shelf Note or dated
the date of the surrendered Shelf Note if no interest shall have been paid
thereon. The Issuers may require payment of a sum sufficient to cover any stamp
tax or governmental charge imposed in respect of any such transfer of Shelf
Notes. Shelf Notes shall not be transferred in denominations of less than
$100,000, provided that if necessary to enable the registration of transfer by a
holder of its entire holding of Shelf Notes, one Shelf Note may be in a
denomination of less than $100,000. Any transferee, by its acceptance of a Shelf
Note registered in its name (or the name of its nominee), shall be deemed to
have (a) made the representation set forth in the second sentence of Section 6.1
and in Section 6.2 and (b) represented to the Company that it is a QIB.

 

  13.3.  Replacement of Shelf Notes.

Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Shelf Note
(which evidence shall be, in the case of an Institutional Investor, notice from
such Institutional Investor of such ownership and such loss, theft, destruction
or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Shelf Note is, or is a
nominee for, an original Purchaser or another holder of a Shelf Note with a
minimum net worth of at least $10,000,000, such Person’s own unsecured agreement
of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof, the
Issuers at their own joint and several expense shall execute and deliver, in
lieu thereof, a new Shelf Note of the same Series, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Shelf Note or dated the date of such lost, stolen,
destroyed or mutilated Shelf Note if no interest shall have been paid thereon.

 

14. PAYMENTS ON SHELF NOTES.

 

  14.1.  Place of Payment.

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Shelf Notes shall be made in New York,
New York at the principal office of Citibank, N.A. in such jurisdiction. The
Company may at any time thereafter, by notice to each holder of a Shelf Note,
change the place of payment of the Shelf Notes so long as such place of payment
shall be either the principal office of the Company in the United States or the
principal office of a bank or trust company in the United States.

 

  14.2.  Note Payments.

So long as a Purchaser or its nominee shall be the holder of any Shelf Note, and
notwithstanding anything contained in Section 14.1 or in such Shelf Note to the
contrary, the Issuers will pay all sums becoming due on such Shelf Note for
principal, Make-Whole Amount, if any, and interest, which comply with the terms
of this Agreement, by wire transfer of immediately available funds for credit
(not later than 12:00 noon, New York City local time, on

 

65



--------------------------------------------------------------------------------

the date due) to (i) the account or accounts of such Purchaser specified in the
Schedule A attached hereto in the case of any Series A Note or Series B Note,
(ii) the account or accounts of such Purchaser specified in the Confirmation of
Acceptance in the case of any other Shelf Note or (iii) such other account or
accounts in the United States as such Purchaser may from time to time designate
in writing, notwithstanding any contrary provision herein or in any Shelf Note,
without the presentation or surrender of such Shelf Note or the making of any
notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Shelf Note, such Purchaser shall surrender such Shelf Note for cancellation,
reasonably promptly after any such request, to the Company at its principal
executive office or at the place of payment most recently designated by the
Company pursuant to Section 14.1. Prior to any sale or other disposition of any
Shelf Note held by a Purchaser or its nominee such Purchaser will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Shelf Note
to the Company in exchange for a new Shelf Note or Shelf Notes pursuant to
Section 13.2. The Issuers will afford the benefits of this Section 14.2 to any
Institutional Investor that is the direct or indirect transferee of any Shelf
Note purchased by a Purchaser under this Agreement and that has made the same
agreement relating to such Shelf Note as such Purchaser has made in this
Section 14.2.

 

15. EXPENSES, ETC.

 

  15.1.  Transaction Expenses, etc.

Whether or not the transactions contemplated hereby are consummated, the Credit
Parties jointly and severally agree to pay all reasonable out-of-pocket costs
and expenses (including reasonable fees and disbursements of Bingham McCutchen
LLP and Katten Muchin Rosenman LLP, the Purchasers’ special counsel, and, if
reasonably required, local counsel or other counsel) incurred by each Purchaser
and each holder of a Shelf Note in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of this
Agreement, the Shelf Notes or any other Finance Document (whether or not such
amendment, waiver or consent becomes effective), including without limitation:
(a) the fees and expenses of the Collateral Agent and its counsel, (b) all
filing and recording fees and taxes and title insurance provisions in connection
with any Finance Document, (c) the costs and expenses incurred in enforcing or
defending (or determining whether or how to enforce or defend) any rights under
this Agreement, the Shelf Notes or any other Finance Document or in responding
to any subpoena or other legal process or informal investigative demand issued
in connection with this Agreement, the Shelf Notes or any other Finance
Document, (d) the costs and expenses, including financial advisors’ fees,
incurred in connection with a recapitalization of any Issuer or the insolvency
or bankruptcy of any Issuer or in connection with any work-out or restructuring
of the transactions contemplated hereby and by the Shelf Notes and the other
Finance Documents, (e) the costs and expenses incurred in connection with the
initial filing of this Agreement and all related documents and financial
information, and all subsequent annual and interim filings of documents and
financial information related to this Agreement, with the Securities Valuation
Office of the National Association of Insurance Commissioners or any successor
organization acceding to the authority thereof and (f) the costs and expenses
incurred in connection with any action taken or considered under Section 12.
Without limiting the generality of the foregoing, the Credit Parties jointly and
severally agree to pay all reasonable costs and expenses incurred by

 

66



--------------------------------------------------------------------------------

any holder of a Shelf Note or the Collateral Agent in connection with the
exercise of inspection rights pursuant to Section 7.4. The Credit Parties
jointly and severally agree to pay, and will save each Purchaser and each other
holder of a Shelf Note harmless from, all claims in respect of any fees, costs
or expenses if any, of brokers and finders (other than those retained by such
Purchaser).

In furtherance of the foregoing, on the Series B Closing Date the Issuers
jointly and severally agree to pay or cause to be paid the reasonable fees and
disbursements and other charges of Bingham McCutchen LLP and Katten Muchin
Rosenman LLP, the Purchasers’ special counsel which are reflected in the
statement or statements of such special counsel submitted to the Company on or
before the Series B Closing Date. The Issuers also jointly and severally agree
to pay, promptly upon receipt of supplemental statements therefor, reasonable
additional fees, if any, and disbursements and other charges of such special
counsel in connection with the transactions hereby contemplated (including
disbursements and other charges unposted as of the Series B Closing Date to the
extent such disbursements and other charges exceed estimated amounts previously
paid).

 

  15.2.  Survival.

The obligations of the Credit Parties under this Section 15 will survive the
payment or transfer of any Shelf Note, the enforcement, amendment or waiver of
any provision of this Agreement or the Shelf Notes, and the termination of this
Agreement.

 

16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Shelf Notes, the purchase or transfer by
a Purchaser of any Shelf Note or portion thereof or interest therein and the
payment of any Shelf Note, and may be relied upon by any subsequent holder of a
Shelf Note, regardless of any investigation made at any time by or on behalf of
such Purchaser or any other holder of a Shelf Note, and shall continue in full
force and effect as long as the principal of or any accrued interest or
Make-Whole Amount on any Shelf Note or any other amount payable under this
Agreement or any other Finance Document is outstanding and unpaid. All
statements contained in any certificate or other instrument delivered by or on
behalf of any Credit Party pursuant to this Agreement shall be deemed
representations and warranties of such Credit Party under this Agreement.
Subject to the preceding sentence, this Agreement, the Shelf Notes and the other
Finance Documents embody the entire agreement and understanding between the
Purchasers and the Credit Parties and supersede all prior agreements and
understandings relating to the subject matter hereof.

 

17. AMENDMENT AND WAIVER.

 

  17.1.  Requirements.

This Agreement and the Shelf Notes may be amended, and the observance of any
term hereof or of the Shelf Notes may be waived (either retroactively or
prospectively), with (and only with) the written consent of each Credit Party
and the Required Holders, except that (a) no

 

67



--------------------------------------------------------------------------------

amendment or waiver of any of the provisions of Section 1, 3, 4, 5, 6 or 21
hereof, or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing, and (b) no such
amendment or waiver may, without the written consent of the holder of each Shelf
Note at the time outstanding affected thereby, (i) subject to the provisions of
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of interest or of the Make-Whole Amount on,
any Series of the Shelf Notes, (ii) change the percentage of the principal
amount of the Shelf Notes the holders of which are required to consent to any
such amendment or waiver, or (iii) amend any of Sections 8, 11(a), 12, 17 or 20.

 

  17.2.  Solicitation of Holders of Shelf Notes.

(a) Solicitation. The Credit Parties will provide each holder of the Shelf Notes
(irrespective of the amount of Shelf Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Shelf Notes. The Company will deliver executed or true and
correct copies of each amendment, waiver or consent effected pursuant to the
provisions of this Section 17 to each holder of outstanding Shelf Notes promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite holders of Shelf Notes.

(b) Payment. No Credit Party will directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security, to any holder of Shelf Notes as consideration
for or as an inducement to the entering into by any holder of Shelf Notes of any
waiver or amendment of any of the terms and provisions hereof unless such
remuneration is concurrently paid, or security is concurrently granted, on the
same terms, ratably to each holder of Shelf Notes then outstanding even if such
holder did not consent to such waiver or amendment.

 

  17.3.  Binding Effect, etc.

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Shelf Notes and is binding upon them and upon each
future holder of any Shelf Note and upon the Credit Parties without regard to
whether such Shelf Note has been marked to indicate such amendment or waiver. No
such amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon. No course of dealing between any Credit Party and
the holder of any Shelf Note nor any delay in exercising any rights hereunder or
under any Shelf Note shall operate as a waiver of any rights of any holder of
such Shelf Note. As used herein, the term “this Agreement” and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented.

 

  17.4.  Shelf Notes held by Issuers, etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Shelf Notes then outstanding
approved or consented to any

 

68



--------------------------------------------------------------------------------

amendment, waiver or consent to be given under this Agreement or the Shelf
Notes, or have directed the taking of any action provided herein or in the Shelf
Notes to be taken upon the direction of the holders of a specified percentage of
the aggregate principal amount of Shelf Notes then outstanding, Shelf Notes
directly or indirectly owned by any Issuer or any of its Affiliates shall be
deemed not to be outstanding.

 

18. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (i) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(ii) by a recognized overnight delivery service (with charges prepaid). Any such
notice must be sent:

(a) if to any Purchaser or such Purchaser’s nominee, to such Purchaser or such
nominee at the address specified for such communications in Schedule A, or at
such other address as such Purchaser or such nominee shall have specified to the
Company in writing,

(b) if to any other holder of any Shelf Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or

(c) if to any Credit Party, to the Company at its address set forth at the
beginning hereof to the attention of the Chief Financial Officer, or at such
other address as the Company shall have specified to the holder of each Shelf
Note in writing.

Notices under this Section 18 will be deemed given only when actually received.
Any communication pursuant to a particular Section hereof shall be made by the
method specified for such communication as specified therein, and shall be
effective to create any rights or obligations under this Agreement only if, in
the case of a telephone communication, an Authorized Officer of the party
conveying the information and of the party receiving the information are parties
to the telephone call, and in the case of a telecopier communication, the
communication is signed by an Authorized Officer of the party conveying the
information, addressed to the attention of an Authorized Officer of the party
receiving the information, and in fact received at the telecopier terminal the
number of which is listed for the party receiving the communication in Schedule
A or at such other telecopier terminal as the party receiving the information
shall have specified in writing to the party sending such information.

 

19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including without limitation
(a) consents, waivers and modifications that may hereafter be executed,
(b) documents received by Purchasers in connection with any sale of Shelf Notes
(except the Shelf Notes themselves), and (c) financial statements, certificates
and other information previously or hereafter furnished to Purchasers, may be
reproduced by a Purchaser by any photographic, photostatic, microfilm,
microcard, miniature photographic or other similar process and such Purchaser
may destroy any original document so reproduced. Each Credit Party agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular

 

69



--------------------------------------------------------------------------------

course of business) and any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence. This Section 19
shall not prohibit any Credit Party or any other holder of Shelf Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

 

20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to a Purchaser by or on behalf of any Credit Party in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is proprietary in nature and that was clearly marked or labeled
or otherwise adequately identified when received by such Purchaser as being
confidential information of such Credit Party, provided that such term does not
include information that (a) was publicly known or otherwise known to such
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or any person acting
on its behalf, (c) otherwise becomes known to such Purchaser other than through
disclosure by a Credit Party or (d) constitutes financial statements delivered
to such Purchaser under Section 7.1 that are otherwise publicly available. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by it in good faith to protect confidential
information of third parties delivered to it, provided that such Purchaser may
deliver or disclose Confidential Information to (i) its directors, officers,
trustees, employees, agents, attorneys and affiliates (to the extent such
disclosure reasonably relates to the administration of the investment
represented by its Shelf Notes), (ii) its financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 20,
(iii) any other holder of any Shelf Note, (iv) any Institutional Investor to
which such Purchaser sells or offers to sell such Shelf Note or any part thereof
or any participation therein (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
Section 20), (v) any Person from which such Purchaser offers to purchase any
security of any Credit Party (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the National Association of Insurance Commissioners
or any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s investment portfolio or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Shelf Notes and this Agreement. In
connection with the delivery or disclosure by a Purchasers of Confidential
Information as permitted by clause (viii) above, such Purchaser shall as
promptly as practicable, either before or after such delivery or disclosure,
unless prohibited by law, notify the Company thereof. Each holder of a Shelf
Note, by its acceptance of a Shelf Note, will be deemed to have agreed to be
bound by and to be entitled to the benefits of this Section 20 as though it were
a party to this Agreement. On reasonable request by the Company in connection
with the delivery to any holder of a Shelf Note of information required to be

 

70



--------------------------------------------------------------------------------

delivered to such holder under this Agreement or requested by such holder (other
than a holder that is a party to this Agreement or its nominee), such holder
will enter into an agreement with the Company or applicable Credit Party
embodying the provisions of this Section 20.

 

21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates
which is a QIB (including any affiliated managed accounts or affiliated managed
funds) as the purchaser of the Shelf Notes that it has agreed to purchase
hereunder by written notice to the Company, which notice shall be signed by both
such Purchaser and such Affiliate, shall contain such Affiliate’s agreement to
be bound by this Agreement and shall contain a confirmation by such Affiliate of
the accuracy with respect to it of the representations set forth in Section 6.
Upon substitution, wherever the word “Purchaser” is used in this Agreement
(other than in this Section 21), such word shall be deemed to refer to such
Affiliate in lieu of such Purchaser. In the event that such Affiliate is so
substituted as a purchaser hereunder and such Affiliate thereafter transfers to
such Purchaser all of the Shelf Notes then held by such Affiliate, upon receipt
by the Company of notice of such transfer, wherever the word “Purchaser” is used
in this Agreement (other than in this Section 21), such word shall no longer be
deemed to refer to such Affiliate, but shall refer to such Purchaser, and such
Purchaser shall have all the rights of an original holder of the Shelf Notes
under this Agreement.

 

22. MISCELLANEOUS.

 

  22.1.  Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including without limitation any subsequent holder of a
Shelf Note) whether so expressed or not.

 

  22.2.  Payments Due on Non-Business Days.

Anything in this Agreement or the Shelf Notes to the contrary notwithstanding,
any payment of principal of or Make-Whole Amount or interest on any Shelf Note
that is due on a date other than a Business Day shall be made on the next
succeeding Business Day without including (except at maturity) the additional
days elapsed in the computation of the interest payable on such next succeeding
Business Day.

 

  22.3.  Jurisdiction and Process; Waiver of Jury Trial.

(a) Each Credit Party irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement, the Shelf Notes or any other Finance Document to which it is
a party. To the fullest extent permitted by applicable law, each Credit Party
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

71



--------------------------------------------------------------------------------

(b) Each Credit Party consents to process being served in any suit, action or
proceeding of the nature referred to in Section 22.3(a) by mailing a copy
thereof by registered or certified mail, postage prepaid, return receipt
requested, to the address of such party specified in Section 18 or at such other
address of which a Purchaser shall then have been notified pursuant to said
Section. Each Credit Party agrees that such service upon receipt (i) shall be
deemed in every respect effective service of process upon it in any such suit,
action or proceeding and (ii) shall, to the full extent permitted by law, be
taken and held to be valid personal service upon and personal delivery to such
party. Notices hereunder shall be conclusively presumed received as evidenced by
a delivery receipt furnished by the United States Postal Service or any
reputable commercial delivery service.

(c) Nothing in this Section 22.3 shall affect the right of any holder of Shelf
Notes to serve process in any manner permitted by law, or limit any right that
the holders of any of the Shelf Notes may have to bring proceedings against any
Credit Party in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

(d) EACH CREDIT PARTY WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH
RESPECT TO THIS AGREEMENT, THE SHELF NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

 

  22.4.  Construction.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

 

  22.5.  Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto. Delivery of a
facsimile or electronic transmission of an executed signature page shall be
effective as delivery of an original.

 

  22.6.  Accounting Terms; Changes in GAAP.

(a) Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
as in effect from time to time, applied on a consistent basis with that used in
preparing the Audited Financial Statements

 

72



--------------------------------------------------------------------------------

(so that, to the extent alternative definitions for such terms, or alternative
treatments for such data, are permissible under GAAP, the particular definition
or treatment chosen for the Audited Financial Statements shall continue to be
used, unless use of such alternatives would not be material).

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Finance
Document, and either the Company or the Required Holders shall so request, the
holders and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Holders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP used in preparing the Audited Financial Statements and
(ii) the Company shall provide to the holders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made in accordance with GAAP used in preparing the Audited Financial Statements
and made after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Parent and its Subsidiaries or to the
determination of any amount for the Parent and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Parent is required to consolidate
pursuant to FASB Interpretation No. 46 - Consolidation of Variable Interest
Entities: an interpretation of ARB No. 51 (January 2003) as if such variable
interest entity were a Subsidiary as defined herein.

 

  22.7.  Indemnification.

(a) The Credit Parties shall indemnify each holder and its Related Parties (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
reasonable out-of-pocket expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by any Issuer or any other Credit
Party arising out of, in connection with, or as a result of (a) the execution or
delivery of this Agreement, any other Finance Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of any holder
and its Related Parties only, the administration of this Agreement and the other
Finance Documents, (b) any purchase of a Shelf Note or the use or proposed use
of the proceeds therefrom, (c) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Credit
Party or any of their Subsidiaries, or any Environmental Liability related in
any way to any Credit Party or any of their Subsidiaries, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Issuer or any other Credit Party or any of
the Issuer’s or such Credit Party’s directors, shareholders or creditors, and

 

73



--------------------------------------------------------------------------------

regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by any Issuer or any other Credit Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Finance Document, if such Issuer or such Credit Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

(b) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, each Issuer and each other Credit Party shall not assert, and
hereby waive, any claim against any Indemnitee, on any theory of liability for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Finance Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any
advance hereunder or the use of the proceeds thereof. No Indemnitee referred to
in Section 22.7(a) shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Finance Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(c) Survival. The agreements in this Section 22.7 shall survive any transfer of
Shelf Notes, the replacement of any Purchaser, the termination of the Facility
and the repayment, satisfaction or discharge of all the other Obligations.

 

  22.8.  Governing Law.

This Agreement and the Shelf Notes shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of New York, excluding choice-of-law principles of the law of such State that
would require the application of the laws of a jurisdiction other than such
State.

 

  22.9.  Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

74



--------------------------------------------------------------------------------

23. ISSUERS’ LIABILITY FOR PAYMENTS.

 

  23.1.  Joint and Several Liability.

Each Issuer hereby agrees that it shall be jointly and severally liable with
each other Issuer for all of the obligations under this Agreement and the Shelf
Notes and the other Finance Documents, whether for principal, interest,
Make-Whole Amount or any other amount whatsoever payable hereunder or
thereunder, and whether now existing or hereafter from time to time arising. The
Issuers agree that their obligations under this Section 23.1 and the other
provisions of this Agreement and the Shelf Notes and the other Finance Documents
shall, to the fullest extent permitted by applicable law, be primary (rather
than secondary), absolute, irrevocable and unconditional under any and all
circumstances. Without limiting the foregoing, each Issuer agrees that its
obligations under this Agreement and the Shelf Notes and other Finance Documents
shall be unconditional and shall remain unchanged and in effect irrespective of
any modification or amendment (including without limitation by way of amendment,
extension, renewal or waiver), or any acceleration or other change in the time
for payment or performance, of the obligations under this Agreement or the Shelf
Notes or any other Finance Document or any other agreement or instrument
whatsoever relating thereto, any release of the obligations of any other Issuer,
any bankruptcy or insolvency of any other Issuer, and any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a guarantor or surety. No holder of the Shelf Notes shall have any
obligation to exhaust its remedies against any Issuer before proceeding against
any other Issuer.

Notwithstanding anything set forth above or any other Finance Document, each
Controlled Non-Profit shall be liable only for that portion of the Obligations
from which it derives a direct benefit, and the Collateral of such Controlled
Non-Profit shall only secure, or be utilized to repay, such portion of the
Obligations.

 

  23.2.  Rights of Contribution.

The Subsidiary Issuers agree that if any of them shall become an Excess Funding
Issuer (as defined below) by reason of the payment by such Subsidiary Issuer of
any obligations under this Agreement or the Shelf Notes or any other Finance
Document, each other Subsidiary Issuer (a “Contributing Issuer”) shall, on
demand of such Excess Funding Issuer (but subject to the next sentence), pay to
such Excess Funding Issuer an amount equal to such Contributing Issuer’s Pro
Rata Share (as defined below) of the Excess Payment (as defined below) in
respect of such obligations. The payment obligation of a Subsidiary Issuer to an
Excess Funding Issuer under this Section 23.2 shall be subordinate and subject
in right of payment to the prior payment in full of the obligations of such
Person under this Agreement and the Shelf Notes and the other Finance Documents
and no Excess Funding Issuer shall exercise any right or remedy with respect to
such excess until payment and satisfaction in full of all such obligations.

For purposes of this Section 23.2: the term “Excess Funding Issuer” means, in
respect of any obligations under this Agreement and the Shelf Notes, a
Subsidiary Issuer that has paid an amount in excess of its Pro Rata Share of
such obligations; the term “Excess Payment” means, in respect of any obligations
under this Agreement and the Shelf Notes and the other Finance Documents, the
amount paid by an Excess Funding Issuer in excess of its Pro Rata Share of such
obligations; and the term “Pro Rata Share” means, for any Subsidiary Issuer, the
ratio (expressed as a percentage) of (a) the amount by which the aggregate
present fair saleable value

 

75



--------------------------------------------------------------------------------

of all properties of such Issuer (excluding any shares of stock of any other
Subsidiary Issuer) exceeds the amount of all the debts and liabilities of such
Subsidiary Issuer (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Subsidiary
Issuer under this Agreement and the Shelf Notes and the other Finance Documents
and any obligations of any other Person that have been guaranteed by such
Subsidiary Issuer) to (b) the amount by which the aggregate fair saleable value
of all properties of the Subsidiary Issuers (excluding all shares of stock of
any Subsidiary Issuer held by any other Subsidiary Issuer) exceeds the amount of
all the debts and liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of the Subsidiary
Issuers under this Agreement and the Shelf Notes and the other Finance Documents
and any obligations of any other Person that have been guaranteed by any
Subsidiary Issuer) of the Subsidiary Issuers.

In any action or proceeding involving any state corporate law, or any state or
Federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Subsidiary Issuer under
Section 23.1 would otherwise, taking into account the provisions of
Section 23.1, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 23.1, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Issuer or the holder of any Shelf Note, be
automatically limited and reduced to the highest amount that would result in the
obligations of such Subsidiary Issuer under Section 23.1 being valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

 

  23.3.  Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Finance Document, the
interest paid or agreed to be paid under the Finance Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If any holder shall receive interest in an amount that exceeds
the Maximum Rate, the excess interest shall be applied to the principal of the
Shelf Notes or, if it exceeds such unpaid principal, refunded to the Issuers. In
determining whether the interest contracted for, charged, or received by a
holder exceeds the Maximum Rate, such Person may, to the fullest extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

[Remainder of page intentionally left blank; next page is signature page.]

 

76



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of agreement on
the a counterpart of this Agreement and return it to the Company, whereupon the
foregoing shall become a binding agreement between you and the Company.

 

Very truly yours, General Partner: STONEMOR GP LLC By:   /s/ Paul Waimberg Name:
  Paul Waimberg Title:   Vice President Parent: STONEMOR PARTNERS L.P.

By: STONEMOR GP LLC

its General Partner

By:   /s/ Paul Waimberg Name:   Paul Waimberg Title:   Vice President Company:
STONEMOR OPERATING LLC By:   /s/ Paul Waimberg Name:   Paul Waimberg Title:  
Vice President

[Signature Page to Amended and Restated Note Purchase Agreement]



--------------------------------------------------------------------------------

Subsidiary Issuers

 

Alleghany Memorial Park LLC

Alleghany Memorial Park Subsidiary, Inc.

Altavista Memorial Park LLC

Altavista Memorial Park Subsidiary, Inc.

Arlington Development Company

Augusta Memorial Park Perpetual Care Company

Bedford County Memorial Park LLC

Bedford County Memorial Park Subsidiary LLC

Bethel Cemetery Association

Beth Israel Cemetery Association of Woodbridge, New Jersey

Birchlawn Burial Park LLC

Birchlawn Burial Park Subsidiary, Inc.

Blue Ridge Memorial Gardens LLC

Blue Ridge Memorial Gardens Subsidiary LLC

Butler County Memorial Park LLC

Butler County Memorial Park Subsidiary, Inc.

Cedar Hill Funeral Home, Inc.

Cemetery Investments LLC

Cemetery Investments Subsidiary, Inc.

Cemetery Management Services, L.L.C.

Cemetery Management Services of Mid-Atlantic States, L.L.C.

Cemetery Management Services of Ohio, L.L.C.

Cemetery Management Services of Pennsylvania, L.L.C.

Chartiers Cemetery LLC

Chartiers Cemetery Subsidiary LLC

Clover Leaf Park Cemetery Association

CMS West LLC

CMS West Subsidiary LLC

Columbia Memorial Park LLC

Columbia Memorial Park Subsidiary, Inc.

The Coraopolis Cemetery LLC

The Coraopolis Cemetery Subsidiary LLC

Cornerstone Family Insurance Services, Inc.

Cornerstone Family Services of New Jersey, Inc.

Cornerstone Family Services of West Virginia LLC

Cornerstone Family Services of West Virginia Subsidiary, Inc.

Cornerstone Funeral and Cremation Services LLC

Covenant Acquisition LLC

Covenant Acquisition Subsidiary, Inc.

Crown Hill Cemetery Association

Eloise B. Kyper Funeral Home, Inc.

Glen Haven Memorial Park LLC

Glen Haven Memorial Park Subsidiary, Inc.

Green Lawn Memorial Park LLC

Green Lawn Memorial Park Subsidiary LLC

By:       /s/ Paul Waimberg Paul Waimberg, as Vice President of Finance for each
of the above-named Issuers

[Signature Page to Amended and Restated Note Purchase Agreement]



--------------------------------------------------------------------------------

Henlopen Memorial Park LLC

Henlopen Memorial Park Subsidiary, Inc.

Henry Memorial Park LLC

Henry Memorial Park Subsidiary, Inc.

J.V. Walker LLC

J.V. Walker Subsidiary LLC

Juniata Memorial Park LLC

Juniata Memorial Park Subsidiary LLC

KIRIS LLC

KIRIS Subsidiary, Inc.

Lakewood/Hamilton Cemetery LLC

Lakewood/Hamilton Cemetery Subsidiary, Inc.

Lakewood Memory Gardens South LLC

Lakewood Memory Gardens South Subsidiary, Inc.

Laurel Hill Memorial Park LLC

Laurel Hill Memorial Park Subsidiary, Inc.

Laurelwood Cemetery LLC

Laurelwood Cemetery Subsidiary LLC

Laurelwood Holding Company

Legacy Estates, Inc.

Locustwood Cemetery Association

Loewen [Virginia] LLC

Loewen [Virginia] Subsidiary, Inc.

Lorraine Park Cemetery LLC

Lorraine Park Cemetery Subsidiary, Inc.

Melrose Land LLC

Melrose Land Subsidiary LLC

Modern Park Development LLC

Modern Park Development Subsidiary, Inc.

Morris Cemetery Perpetual Care Company

Mount Lebanon Cemetery LLC

Mount Lebanon Cemetery Subsidiary LLC

Mt. Airy Cemetery LLC

Mt. Airy Cemetery Subsidiary LLC

Oak Hill Cemetery LLC

Oak Hill Cemetery Subsidiary, Inc.

Osiris Holding Finance Company

Osiris Holding of Maryland LLC

Osiris Holding of Maryland Subsidiary, Inc.

Osiris Holding of Pennsylvania LLC

Osiris Holding of Pennsylvania Subsidiary LLC

Osiris Holding of Rhode Island LLC

Osiris Holding of Rhode Island Subsidiary, Inc.

Osiris Management, Inc.

Osiris Telemarketing Corp.

Perpetual Gardens.Com, Inc.

By:       /s/ Paul Waimberg Paul Waimberg, as Vice President of Finance for each
of the above-named Issuers

[Signature Page to Amended and Restated Note Purchase Agreement]



--------------------------------------------------------------------------------

The Prospect Cemetery LLC

The Prospect Cemetery Subsidiary LLC

Prospect Hill Cemetery LLC

Prospect Hill Cemetery Subsidiary LLC

PVD Acquisitions LLC

PVD Acquisitions Subsidiary, Inc.

Riverside Cemetery LLC

Riverside Cemetery Subsidiary LLC

Riverview Memorial Gardens LLC

Riverview Memorial Gardens Subsidiary LLC

Rockbridge Memorial Gardens LLC

Rockbridge Memorial Gardens Subsidiary Company

Rolling Green Memorial Park LLC

Rolling Green Memorial Park Subsidiary LLC

Rose Lawn Cemeteries LLC

Rose Lawn Cemeteries Subsidiary, Incorporated

Roselawn Development LLC

Roselawn Development Subsidiary Corporation

Russell Memorial Cemetery LLC

Russell Memorial Cemetery Subsidiary, Inc.

Shenandoah Memorial Park LLC

Shenandoah Memorial Park Subsidiary, Inc.

Southern Memorial Sales LLC

Southern Memorial Sales Subsidiary, Inc.

Springhill Memory Gardens LLC

Springhill Memory Gardens Subsidiary, Inc.

Star City Memorial Sales LLC

Star City Memorial Sales Subsidiary, Inc.

Stephen R. Haky Funeral Home, Inc.

Stitham LLC

Stitham Subsidiary, Incorporated

StoneMor Alabama LLC

StoneMor Alabama Subsidiary, Inc.

StoneMor Colorado LLC

StoneMor Colorado Subsidiary LLC

StoneMor Georgia LLC

StoneMor Georgia Subsidiary, Inc.

StoneMor Illinois LLC

StoneMor Illinois Subsidiary LLC

StoneMor Indiana LLC

StoneMor Indiana Subsidiary LLC

StoneMor Kansas LLC

StoneMor Kansas Subsidiary LLC

StoneMor Kentucky LLC

StoneMor Kentucky Subsidiary LLC

StoneMor Michigan LLC

By:       /s/ Paul Waimberg   Paul Waimberg, as Vice President of Finance for
each of the above-named Issuers

[Signature Page to Amended and Restated Note Purchase Agreement]



--------------------------------------------------------------------------------

StoneMor Michigan Subsidiary LLC

StoneMor Missouri LLC

StoneMor Missouri Subsidiary LLC

StoneMor North Carolina LLC

StoneMor North Carolina Funeral Services, Inc.

StoneMor North Carolina Subsidiary LLC

StoneMor Oregon LLC

StoneMor Oregon Subsidiary LLC

StoneMor Pennsylvania LLC

StoneMor Pennsylvania Subsidiary LLC

StoneMor Washington, Inc.

StoneMor Washington Subsidiary LLC

Sunset Memorial Gardens LLC

Sunset Memorial Gardens Subsidiary, Inc.

Sunset Memorial Park LLC

Sunset Memorial Park Subsidiary, Inc.

Temple Hill LLC

Temple Hill Subsidiary Corporation

Tioga County Memorial Gardens LLC

Tioga County Memorial Gardens Subsidiary LLC

Tri-County Memorial Gardens LLC

Tri-County Memorial Gardens Subsidiary LLC

Twin Hills Memorial Park and Mausoleum LLC

Twin Hills Memorial Park and Mausoleum Subsidiary LLC

The Valhalla Cemetery Company LLC

The Valhalla Cemetery Subsidiary Corporation

Virginia Memorial Service LLC

Virginia Memorial Service Subsidiary Corporation

WNCI LLC

W N C Subsidiary, Inc.

Westminster Cemetery LLC

Westminster Cemetery Subsidiary LLC

Wicomico Memorial Parks LLC

Wicomico Memorial Parks Subsidiary, Inc.

Willowbrook Management Corp.

Woodlawn Memorial Gardens LLC

Woodlawn Memorial Gardens Subsidiary LLC

Woodlawn Memorial Park LLC

Woodlawn Memorial Park Subsidiary LLC

By:       /s/ Paul Waimberg Paul Waimberg, as Vice President of Finance for each
of the above-named Issuers

[Signature Page to Amended and Restated Note Purchase Agreement]



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date hereof.

 

SFT I, INC.

By:   /s/ Peter Kofoed Name:   Peter Kofoed Title:   Senior Vice President

[Signature Page to Amended and Restated Note Purchase Agreement]



--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:   /s/ Yvonne Guajardo Name:  
Yvonne Guajardo Title:   Vice President PRUDENTIAL RETIREMENT INSURANCE AND
ANNUITY COMPANY By:   Prudential Investment Management, Inc. By:   /s/ Yvonne
Guajardo Name:   Yvonne Guajardo Title:   Vice President

[Signature Page to Amended and Restated Note Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

Name and Address of Series B Purchaser

  

Principal Amount of

Series B Notes

SFT I, INC.

 

(1)    All payments on account of the Series B Notes shall be made by wire
transfer of immediately available funds for credit to:

 

JPMorgan Chase Bank

ABA #021000021

Account Name: SFT I, Inc.

Account No. 230-368913

Ref: Stonemor Debt Service

 

(2)    Address for all notices in respect of payments:

iStar Financial Inc.

 

1114 Avenue of the Americas

New York, New York 10036

Attn: Chief Operating Officer

Telephone: 212-930-9400

Facsimile: 212-930-9494

 

With a copy to:

1114 Avenue of the Americas

New York, New York 10036

Attn: Nina B. Matis, Esq./General Counsel

Telephone: 212-930-9406

Facsimile: 212-930-9492

 

With a copy to:

iStar Asset Services Inc.

180 Glastonbury Blvd., Suite 201

Glastonbury, Connecticut 06033

Attn: President

Telephone: 860-815-5958

Facsimile: 860-815-5902

Email: brubin@istarfinancial.com

 

(3)    Address for all other communications:

iStar Financial Inc.

 

1114 Avenue of the Americas

New York, New York 10036

Attn: Chief Operating Officer

Telephone: 212-930-9400

Facsimile: 212-930-9494

  

Series B Note No: RB-1

 

$17,500,000

 

Schedule A-1



--------------------------------------------------------------------------------

With a copy to:

1114 Avenue of the Americas

New York, New York 10036

Attn: Nina B. Matis, Esq./General Counsel

Telephone: 212-930-9406

Facsimile: 212-930-9492

 

With a copy to:

iStar Asset Services Inc.

180 Glastonbury Blvd., Suite 201

Glastonbury, Connecticut 06033

Attn: Kyle R. Reed

Telephone: 860-815-5958

Facsimile: 860-815-5902

Email: kreed@istarfinancial.com

 

(4)    Address for Delivery of Series B Notes:

 

Michele R. van de Rijn

Paralegal

iStar Financial Inc.

1114 Avenue of the Americas

New York, NY 10036

P (212) 930-9463

F (646) 792-6046

mvanderijn@istarfinancial.com

 

(5)    Tax Identification No.: 06-1508876

  

 

Schedule A-2



--------------------------------------------------------------------------------

Name and Address of Series B Purchaser

  

Principal Amount of

Series B Notes

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

(1)    All payments on account of Series B Notes shall be made by wire transfer
of immediately available funds for credit to:

 

JPMorgan Chase Bank

New York, New York

ABA No.: 021-000-021

Account Name: Prudential Managed Portfolio

Account No. P86188

Ref: StoneMor Operating LLC, PPN, interest rate, series and maturity date and
the due date and application (as among principal, interest and/or Make Whole
Amount) of the payment being made.

 

(2)    Address for all notices relating to payments:

 

The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, New Jersey 07102

Attention: Manager, Billings and Collections

 

(3)    Address for all communications and notices

(including copies of all notices relating to payments):

 

The Prudential Insurance Company of America

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, New York 10036

Fax: 212-626-2077

Phone: 212-626-2060

Attention: Managing Director

 

(4)    Recipient of telephonic prepayment notices:

Manager, Trade Management Group

Telephone: (973) 367-3141

Facsimile: (888) 889-3832

  

Series B Note No. RB-3

 

$8,750,000

 

Schedule A-3



--------------------------------------------------------------------------------

(5)    Address for Delivery of Series B Notes:

 

The Prudential Insurance Company of America

1170 Peachtree Street, Suite 500

Atlanta, GA 30309

Attention: Michael Fierro, Esq.

 

(6)    Tax Identification No.: 22-1211670

  

 

Schedule A-4



--------------------------------------------------------------------------------

Name and Address of Series B Purchaser

  

Principal Amount of

Series B Notes

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

(1)    All payments on account of Series B Notes shall be made by wire transfer
of immediately available funds for credit to:

 

JPMorgan Chase Bank

New York, New York

ABA No.: 021-000-021

Account Name: Privest Plus

Account No. P86288

Ref: StoneMor Operating LLC, PPN, interest rate, series and maturity date and
the due date and application (as among principal, interest and/or Make Whole
Amount) of the payment being made.

 

(2)    Address for all notices relating to payments:

 

The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, New Jersey 07102

Attention: Manager, Billings and Collections

 

(3)    Address for all communications and notices

(including copies of all notices relating to payments):

 

The Prudential Insurance Company of America

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, New York 10036

Fax: 212-626-2077

Phone: 212-626-2060

Attention: Managing Director

 

(4)    Recipient of telephonic prepayment notices:

 

Manager, Trade Management Group

Telephone: (973) 367-3141

Facsimile: (888) 889-3832

  

Series B Note No. RB-3

 

$8,750,000

 

Schedule A-5



--------------------------------------------------------------------------------

(5)    Address for Delivery of Series B Notes:

 

The Prudential Insurance Company of America

1170 Peachtree Street, Suite 500

Atlanta, GA 30309

Attention: Michael Fierro, Esq.

 

(6)    Tax Identification No.: 22-1211670

  

 

Schedule A-6



--------------------------------------------------------------------------------

SCHEDULE A-1

 

Name and Address of Series A Holder

  

Principal Amount of

Series A Notes

SFT I, INC.

 

(1)    All payments on account of the Series A Notes shall be made by wire
transfer of immediately available funds for credit to:

 

JPMorgan Chase Bank

ABA #021000021

Account Name: SFT I, Inc.

Account No. 230-368913

Ref: Stonemor Debt Service

 

(2)    Address for all notices in respect of payments:

 

iStar Financial Inc.

1114 Avenue of the Americas

New York, New York 10036

Attn: Chief Operating Officer

Telephone: 212-930-9400

Facsimile: 212-930-9494

 

With a copy to:

1114 Avenue of the Americas

New York, New York 10036

Attn: Nina B. Matis, Esq./General Counsel

Telephone: 212-930-9406

Facsimile: 212-930-9492

 

With a copy to:

iStar Asset Services Inc.

180 Glastonbury Blvd., Suite 201

Glastonbury, Connecticut 06033

Attn: Kyle R. Reed

Telephone: 860-815-5958

Facsimile: 860-815-5902

Email: kreed@istarfinancial.com

 

(3)    Address for all other communications:

 

iStar Financial Inc.

1114 Avenue of the Americas

New York, New York 10036

Attn: Chief Operating Officer

Telephone: 212-930-9400

Facsimile: 212-930-9494

  

Series A Note No: RA-1

 

$40,000,000

 

Schedule A-1-1



--------------------------------------------------------------------------------

With a copy to:

1114 Avenue of the Americas

New York, New York 10036

Attn: Nina B. Matis, Esq./General Counsel

Telephone: 212-930-9406

Facsimile: 212-930-9492

 

With a copy to:

iStar Asset Services Inc.

180 Glastonbury Blvd., Suite 201

Glastonbury, Connecticut 06033

Attn: Kyle R. Reed

Telephone: 860-815-5958

Facsimile: 860-815-5902

Email: kreed@istarfinancial.com

 

(4)    Address for Delivery of Series A Notes:

 

Michele R. van de Rijn

Paralegal

iStar Financial Inc.

1114 Avenue of the Americas

New York, NY 10036

P (212) 930-9463

F (646) 792-6046

mvanderijn@istarfinancial.com

 

(5)    Tax Identification No.: 06-1508876

  

 

Schedule A-1-2



--------------------------------------------------------------------------------

Name and Address of Series A Holder

  

Principal Amount of

Series A Notes

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

(1)    All payments on account of Series A Notes shall be made by wire transfer
of immediately available funds for credit to:

 

JPMorgan Chase Bank

New York, New York

ABA No.: 021-000-021

Account Name: Prudential Managed Portfolio

Account No. P86188

Ref: StoneMor Operating LLC, PPN, interest rate, series and maturity date and
the due date and application (as among principal, interest and/or Make Whole
Amount) of the payment being made.

 

(2)    Address for all notices relating to payments:

 

The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, New Jersey 07102

Attention: Manager, Billings and Collections

 

(3)    Address for all communications and notices

(including copies of all notices relating to payments):

 

The Prudential Insurance Company of America

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, New York 10036

Fax: 212-626-2077

Phone: 212-626-2060

Attention: Managing Director

 

(4)    Recipient of telephonic prepayment notices:

 

Manager, Trade Management Group

Telephone: (973) 367-3141

Facsimile: (888) 889-3832

  

Series A Note No. RA-2

 

$35,000,000

 

Schedule A-1-3



--------------------------------------------------------------------------------

(5)    Address for Delivery of Series A Notes:

 

The Prudential Insurance Company of America

1170 Peachtree Street, Suite 500

Atlanta, GA 30309

Attention: Michael Fierro, Esq.

 

(6)    Tax Identification No.: 22-1211670

  

 

Schedule A-1-4



--------------------------------------------------------------------------------

Name and Address of Series A Holder

  

Principal Amount of

Series A Notes

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

 

(1)    All payments on account of Series A Notes shall be made by wire transfer
of immediately available funds for credit to:

 

JP Morgan Chase Bank

New York, NY

ABA No. 021000021

Account Name: PRIAC

Account No. P86329

Ref: StoneMor Operating LLC, PPN, interest rate, series and maturity date and
the due date and application (as among principal, interest and/or Make Whole
Amount) of the payment being made.

 

(2)    Address for all notices relating to payments:

 

Prudential Retirement Insurance and Annuity Company

c/o Prudential Investment Management, Inc.

Private Placement Trade Management

PRIAC Administration

Gateway Center Four, 7th Floor

100 Mulberry Street

Newark, NJ 07102

Telephone: (973) 802-8107

Facsimile: (888) 889-3832

 

(3) Address for all other communications and notices:

 

Prudential Retirement Insurance and Annuity Company

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, New York 10036

Fax: 212-626-2077

Phone: 212-626-2060

Attn: Managing Director

  

Series A Note No. RA-3

 

$5,000,000

 

Schedule A-1-5



--------------------------------------------------------------------------------

(4)    Address for Delivery of Series A Notes:

 

The Prudential Insurance Company of America

1170 Peachtree Street, Suite 500

Atlanta, GA 30309

Attention: Michael Fierro, Esq.

 

(5)    Tax Identification No.: 06-1050034

  

 

Schedule A-1-6



--------------------------------------------------------------------------------

SCHEDULE B

Except as otherwise specified or as the context may otherwise require, the
following terms shall have the respective meanings set forth below:

“Acceptance” has the meaning specified in Section 2.6.

“Acceptance Day” has the meaning specified in Section 2.6.

“Acceptance Window” has the meaning specified in Section 2.6.

“Accepted Note” has the meaning specified in Section 2.6.

“Acquired Person” means any Person in which an Issuer has acquired Equity
Interests through a Permitted Acquisition.

“Acquisition Facility” has the meaning specified in the Credit Agreement,
provided that the aggregate amount of Acquisition Loans (as defined in the
Credit Agreement) outstanding at any time shall not exceed the Acquisition
Facility Cap at any time.

“Acquisition Facility Cap” has the meaning specified in Section 10.2(b).

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent and as collateral agent, as applicable, under any of the
Credit Agreement Documents, or any successor administrative agent, appointed in
accordance with this Agreement.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified, and shall include, without
limitation, for purposes of Section 10.8, any Person that directly or indirectly
owns more than 10% of the partnership interests or membership interests in the
Parent or General Partner, as applicable, any Senior Manager, or any director or
manager of any Credit Party.

“Aggregate Consideration” means, with respect to any Permitted Acquisition, the
sum (without duplication) of (a) the fair market value of the Partnership Common
Units (based on the average closing trading price of the Partnership Common
Units for the 20 trading days immediately prior to the date of such Permitted
Acquisition on the stock exchange on which the Partnership Common Units are
listed or, if the Partnership Common Units are not so listed, the good faith
determination of the senior management of the General Partner) issued (or to be
issued) as consideration in connection with such Permitted Acquisition, (b) the
aggregate amount of all cash paid (or to be paid) by the Parent or any of its
Subsidiaries as consideration in connection with such Permitted Acquisition
(including, without limitation, payment, as consideration, of fees and costs and
expenses in connection therewith) and the contingent cash purchase price or
other earnout obligations of the Parent and its Subsidiaries incurred in
connection therewith (as determined in good faith by the senior management of
the General Partner), (c) the aggregate principal amount of all Indebtedness
assumed, incurred and/or issued in connection with such Permitted Acquisition,
(d) the fair market value (as determined in good faith by the senior management
of the General Partner) of any Preferred Equity issued in connection with such
Permitted Acquisition and (e) the fair market value (determined in good faith by
senior management of the General Partner) of all other consideration payable in
connection with such Permitted Acquisition.

 

Schedule B-1



--------------------------------------------------------------------------------

“Aggregate Credit Facility Cap” has the meaning specified in Section 10.2(b).

“Agreement” has the meaning specified in Section 17.3.

“Approved Installment Agreement” means a pre-need installment agreement, in a
form approved for use by all applicable Governmental Authorities, and complying
with all applicable Laws, between an Issuer and an individual pursuant to which
such Issuer has agreed to provide for and sell to such individual cemetery
services and/or Cemetery Property.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2006, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.

“Authorized Officer” means (a) in the case of the Company, its chief executive
officer, its chief financial officer, any vice president of the Company
designated as an “Authorized Officer” of the Company in Schedule B-1 attached
hereto or any vice president of the Company designated as an “Authorized
Officer” of the Company for the purpose of this Agreement in an Officer’s
Certificate executed by the Company’s chief executive officer or chief financial
officer and delivered to Prudential and iStar, and (b) in the case of Prudential
or iStar, any officer of Prudential or iStar designated as its “Authorized
Officer” in Schedule B-1 or any officer of Prudential or iStar designated as its
“Authorized Officer” for the purpose of this Agreement in a certificate executed
by one of its Authorized Officers and delivered to the Company. Any action taken
under this Agreement on behalf of the Company by any individual who on or after
the date of this Agreement shall have been an Authorized Officer of the Company
and whom Prudential and iStar in good faith believe to be an Authorized Officer
of the Company at the time of such action shall be binding on the Company even
though such individual shall have ceased to be an Authorized Officer of the
Company, and any action taken under this Agreement on behalf of Prudential or
iStar by any individual who on or after the date of this Agreement shall have
been an Authorized Officer of Prudential or iStar, as applicable, and whom the
Company in good faith believes to be an Authorized Officer of Prudential or
iStar, as applicable, at the time of such action shall be binding on Prudential
or iStar even though such individual shall have ceased to be an Authorized
Officer of Prudential or iStar.

 

Schedule B-2



--------------------------------------------------------------------------------

“Available Facility Amount” means either or both the Prudential Available
Facility Amount and the iStar Available Facility Amount, as the context
requires.

“Available Proceeds” has the meaning specified in Section 8.2(d).

“Available Proceeds Prepayment Date” has the meaning specified in
Section 8.2(a).

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.

“Calculation Period” means, as to any Permitted Acquisition, the most recent
Measurement Period for which a Compliance Certificate is required to have been
delivered (as of the date of such Permitted Acquisition).

“Cancellation Date” has the meaning specified in Section 2.9(d).

“Cancellation Fee” has the meaning specified in Section 2.9(d).

“Capitalized Lease Obligations” means all obligations under Capital Leases of
the Parent or any of its Subsidiaries, in each case taken at the amount thereof
accounted for as liabilities in accordance with GAAP.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by a Credit Party or any of its Subsidiaries free and clear of all
Liens (other than Liens created under any Security Document):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than one year from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof having maturities of not more than one year from the
date of acquisition thereof; provided that at the time of acquisition such
obligations have the highest rating obtainable from S&P or Moody’s;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (d) of this definition and (iii) has combined capital and
surplus of at least $250,000,000, in each case with maturities of not more than
one year from the date of acquisition thereof;

 

Schedule B-3



--------------------------------------------------------------------------------

(d) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than one year from the date of
acquisition thereof;

(e) Investments, classified in accordance with GAAP as current assets of such
Credit Party or Subsidiary, in money market investment programs registered under
the Investment Company Act of 1940, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
and the portfolios of which are limited solely to Investments of the character,
quality and maturity described in clauses (a), (b), (c) and (d) of this
definition; and

(f) other short term investments approved in writing by the Required Holders in
the exercise of their reasonable discretion.

“Cemetery Management Agreement” an agreement pursuant to which any Issuer agrees
to manage the operations of any Person in the business of providing cemetery
services and/or Cemetery Property.

“Cemetery Property” means, at any time as to any Issuer, such Issuer’s interest
in its real or personal property of the type sold or transferred pursuant to
Approved Installment Agreements which property (a) has not, at such time, been
sold or transferred to, and (b) is not under contract to be sold or transferred
to, any other Person.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, and the regulations promulgated and rulings
issued thereunder.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Certificate of Indebtedness” means an agreement delivered to an Issuer from a
non-profit cemetery which evidences an enforceable obligation to pay money
together with a right to vote in connection with all shareholder decisions.

“Change of Control” means an event or series of events by which:

(a) any two of the individuals acting as chairman, chief executive officer or
chief financial officer of the Parent on the Effective Date shall cease to hold
such positions (unless replaced by individuals reasonably satisfactory to the
Required Holders within 90 days after any such individual ceases to hold such
position); or

(b) any Person or group of Persons, which do not, on the Effective Date, hold
Equity Interests in the Parent or the General Partner, thereafter obtain
beneficial ownership or voting control of thirty-three percent (33%) or more of
the Equity Interests in the Parent or the General Partner; or

(c) the General Partner ceases to act as the sole general partner of the Parent;
or

 

Schedule B-4



--------------------------------------------------------------------------------

(d) the Parent ceases to own 100% of the Equity Interests in the Company; or

(e) except as otherwise expressly permitted by this Agreement, the Company
ceases to own, directly or indirectly, 100% of the Equity Interest in each of
the other Issuers.

“Closing Day shall mean, with respect to the Series B Notes, the Series B
Closing Date and, with respect to an Accepted Note of any Series, the Business
Day specified for the closing of the purchase and sale of such Accepted Note in
the Request for Purchase of such Accepted Note, provided that (i) if the Company
and all the Purchasers which are obligated to purchase Accepted Notes of such
Series agree on an earlier Business Day for such closing, the “Closing Day” for
such Accepted Note shall be such earlier Business Day, and (ii) if the closing
of the purchase and sale of such Accepted Note is rescheduled pursuant to
Section 2.8, the Closing Day for such Accepted Note, for all purposes of this
Agreement except references to “original Closing Day” in Section 2.9(c), shall
mean the Rescheduled Closing Day with respect to such Accepted Note.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and rulings issued thereunder.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Security Documents and all of the other property that is under the terms
of the Security Documents, subject to the Liens in favor of the Collateral
Agent.

“Collateral Agent” means Bank of America, N.A. and its successors and assigns,
as Collateral Agent under the Intercreditor Agreement and the Security
Documents.

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 4.1(k)(iv).

“Confirmation Agreement” means that certain Confirmation and Amendment
Agreement, dated the Series B Closing Date, among the Credit Parties and the
Collateral Agent.

“Confirmation of Acceptance” has the meaning specified in Section 2.6.

“Confirmation and Reaffirmation of General Partner/Parent Guarantee” has the
meaning specified in Section 4.1(e).

“Confidential Information” has the meaning specified in Section 20.

“Consolidated EBITDA” means, for any period, an amount equal to Consolidated Net
Income of the Parent and its Subsidiaries, plus, in each case to the extent
actually deducted in determining Consolidated Net Income for such period,
without duplication, (a) consolidated interest expense of the Parent and its
Subsidiaries, (b) provision for income taxes, (c) depreciation and amortization
expense, (d) non-cash cost for Cemetery Property and real property sold, (e) any
extraordinary losses, (f) losses from sales of assets other than inventory and
Cemetery Property and real property sold in the ordinary course of business,
(g) other non-cash

 

Schedule B-5



--------------------------------------------------------------------------------

items (including, without limitation, one-time charges associated with “cheap
stock” compensation expense), and (h) reasonable fees, costs and expenses
incurred in connection with the Transaction and the restructuring of the
Existing Credit Agreement and the Existing Note Agreement, minus, in each case
to the extent actually included in determining Consolidated Net Income for such
period, without duplication, (i) any extraordinary gains, (ii) gains from sales
of assets other than inventory and Cemetery Property and real property sold in
the ordinary course of business, (iii) the amount of non-cash gains during such
period (other than as a result of deferral of purchase price with respect to
notes or installment sales contracts received in connection with sales of
Cemetery Property); and (iv) other non-cash gains. Consolidated EBITDA shall be
adjusted for any changes versus the prior period in net Deferred Revenue
(excluding Deferred Margin), net Accounts Receivable (excluding any increase
relating to any Permitted Acquisition made after the Series B Closing Date for
the eight consecutive fiscal quarters immediately following the date such
Permitted Acquisition is consummated), Merchandise Liability (including
Merchandise Liabilities converted to Accounts Payable in the normal course of
business and to be paid within 15 days of the date of determination) and
Merchandise Trust (excluding any change in Trust Income Receivable), as each
such term is defined in the consolidated balance sheet of the Parent, but
excluding any increases pursuant to purchase accounting pursuant to future
acquisitions; provided that, all calculations of Consolidated EBITDA shall
additionally be adjusted on a Pro Forma Basis to account for any Permitted
Acquisition then being consummated, if applicable, as well as any other
Permitted Acquisition consummated, on or after the first day of any related
Calculation Period or Measurement Period, as applicable (as if consummated on
the first day of such applicable Calculation Period or Measurement Period), and
provided further, that, for purposes of calculating the Permitted Acquisition
Step-Up, Consolidated EBITDA for a Permitted Acquisition required by
Section 10.11(a) shall be calculated (A) using the above method (including
adjustments on a Pro Forma Basis) with respect to the Person or assets so
acquired and (B) for the trailing 12 month period ending on the last day of the
month immediately preceding the date of such Permitted Acquisition.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Parent and its Subsidiaries on a consolidated basis, without duplication,
the sum of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including, without limitation, (i) all
Obligations hereunder, (ii) all Seller Subordinated Debt and (iii) all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments), (b) the outstanding principal amount of all purchase money
Indebtedness, (c) all direct obligations arising under letters of credit,
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
(d) Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (e) all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (d) above of Persons other than the
Parent or any of its Subsidiaries, and (f) all Indebtedness of the types
referred to in clauses (a) through (e) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Parent or any of its Subsidiaries is a general partner or
joint venturer, unless such Indebtedness is expressly made non-recourse to the
Parent or such Subsidiary.

“Consolidated Interest Charges” means, for any period, (a) the total
consolidated interest expense of the Parent and its Subsidiaries for such period
(calculated without regard to

 

Schedule B-6



--------------------------------------------------------------------------------

any limitations on payment thereof) payable in respect of any Indebtedness plus
(b) without duplication, that portion of Capitalized Lease Obligations of the
Parent and its Subsidiaries on a consolidated basis representing the interest
factor for such period. All calculations of Consolidated Interest Charges shall
additionally be adjusted on a Pro Forma Basis to account for any Permitted
Acquisition then being consummated, if applicable, as well as any other
Permitted Acquisition consummated, on or after the first day of any related
Calculation Period or Measurement Period, as applicable (as if consummated on
the first day of such applicable Calculation Period or Measurement Period).

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, of the Parent and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.

“Consolidated Net Income” means, for any period, the net after tax income (or
loss) of the Parent and its Subsidiaries determined on a consolidated basis in
accordance with GAAP, provided that in determining Consolidated Net Income of
the Parent and its Subsidiaries (a) the net income of any Person which is not a
Subsidiary of the Parent or is accounted for by the Parent by the equity method
of accounting shall be included only to the extent of the payment of cash
dividends or cash disbursements by such Person to the Parent or a Subsidiary of
the Parent during such period, and (b) except for determinations expressly
required to be made on a Pro Forma Basis, the net income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary or all or substantially all of
the property or assets of such Person are acquired by a Subsidiary shall be
excluded from such determination.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Contributing Issuer” has the meaning specified in Section 23.2.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Non-Profit” means an Issuer which (a) is organized as a non-profit
entity, whether pursuant to Section 501 of the Code or otherwise, or (b) which
has contracted with any Issuer for the provisions of services under a Cemetery
Management Agreement.

“Credit Agreement” the Amended and Restated Credit Agreement dated as of
August 15, 2007, by and among the Issuers, the Lenders party thereto and Bank of
America N.A., as agent for said Lenders, as amended, modified, supplemented or
refinanced in accordance with the provisions of this Agreement (so long as in
the case of any refinancing the lenders under such refinanced credit agreement
have become parties to the Intercreditor Agreement and the Issuers comply with
Section 9.16).

 

Schedule B-7



--------------------------------------------------------------------------------

“Credit Agreement Documents” means the Credit Agreement, the Security Documents
and the Intercreditor Agreement.

“Credit Party” means, individually, and “Credit Parties” means, collectively,
each Issuer, the Parent, the General Partner, and each other Subsidiary of the
Parent that shall be required to execute and deliver any joinder pursuant to
Section 9.8.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means the rate of interest that is the greater of (a) 2% per
annum above the rate of interest stated in the first paragraph of the Shelf
Notes and (b) 2% over the rate of interest publicly announced by Citibank, N.A.
in New York City as its “base” or “prime” rate.

“Delayed Delivery Fee” has the meaning specified in Section 2.9(c).

“Dignity 2007” means the acquisition by one or more of the Credit Parties of
certain operating assets of the cemetery and funeral home properties identified
on Exhibit “A” attached to that certain letter of intent dated June 6, 2007,
between the Company and Service Corporation International (the “LOI”), a copy of
which has been delivered to Prudential and iStar prior to the Series B Closing
Date, in accordance with the terms of the LOI.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disposition Note” means a promissory note issued by a purchaser of assets in
connection with a Disposition permitted under Section 10.5.

“Dollar” and “$” mean lawful money of the United States.

“Effective Date” means September 20, 2004.

“Employment Agreements” means all material employment agreements entered into by
any Credit Party.

 

Schedule B-8



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein, and Certificates of Indebtedness), whether voting or nonvoting, and
whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Issuer within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Issuer or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Issuer or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 of ERISA, or the commencement of proceedings by
the PBGC to terminate a Pension Plan (including notification to any Issuer of an
intent to commence

 

Schedule B-9



--------------------------------------------------------------------------------

such proceedings); (e) notification to any Issuer or any ERISA Affiliate of
(i) the filing of a notice of intent to terminate a Multiemployer Plan, (ii) the
treatment of a Plan amendment as the termination of a Multiemployer Plan under
Section 4041A of ERISA, or (iii) the commencement of proceedings by the PBGC to
terminate a Multiemployer Plan; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (g) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Issuer or
any ERISA Affiliate.

“Event of Default” has the meaning specified in Section 11.

“Excess Funding Issuer” has the meaning specified in Section 23.2.

“Excess Payment” has the meaning specified in Section 23.2.

“Excluded Collateral” has the meaning specified in the Security Agreement.

“Existing Credit Agreement” means the Credit Agreement dated as of September 20,
2004 by and among the Issuers, the Lenders party thereto and Bank of America,
N.A. (successor by merger to Fleet National Bank), as agent for said Lenders, as
amended by a First Amendment, dated November 12, 2004, a Second Amendment dated
September 28, 2006, a Third Amendment dated May 7, 2007, a Fourth Amendment
dated June 29, 2007, a Fifth Amendment dated July 31, 2007, and various joinders
thereto.

“Existing Indebtedness” means Indebtedness described on Schedule 5.14(a).

“Existing Note Agreement” has the meaning specified in Section 1.1.

“Existing Series A Notes” has the meaning specified in Section 1.1.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person which represent proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings) or condemnation awards (and any payments in lieu
thereof).

“Facility” has the meaning specified in Section 2.1.

“Facility Fee” has the meaning specified in Section 2.9(a).

“Finance Documents” means this Agreement, the Shelf Notes, the General
Partner/Parent Guarantee, the Intercreditor Agreement, the Security Documents
and the Confirmation and Reaffirmation of General Partner/Parent Guarantee.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute

 

Schedule B-10



--------------------------------------------------------------------------------

of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession in the United States, that
are applicable to the circumstances as of the date of determination,
consistently applied.

“General Partner” has the meaning specified in the introductory paragraph
hereto.

“General Partner/Parent Guarantee” has the meaning specified in Section 1.6.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“GP Agreement” means that certain Amended and Restated Limited Liability
Agreement of StoneMor GP LLC, a Delaware limited liability company, dated as of
September 20, 2004, as may be amended, restated, modified, replaced or
supplemented from time to time.

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

Schedule B-11



--------------------------------------------------------------------------------

“Hedge Treasury Note(s)” means, with respect to any Accepted Note, the United
States Treasury Note whose duration (as determined by Prudential or iStar, as
the case may be) most closely matches the duration of such Accepted Notes.

“holder” means, with respect to any Shelf Note, the Person in whose name such
Shelf Note is registered in the register maintained by the Company pursuant to
Section 13.1.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable and accrued expenses, in
each case arising the ordinary course of business, and any other trade accounts
payable and deferred rent not past due for more than 90 days);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, in each case prior to a date which is at least six months after the
latest scheduled maturity date of any Shelf Note, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

“Indemnitees” has the meaning specified in Section 22.7.

 

Schedule B-12



--------------------------------------------------------------------------------

“INHAM Exemption” has the meaning specified in Section 6.2(e).

“Institutional Investor” means (a) any Purchaser of a Shelf Note, (b) any holder
of a Shelf Note holding (together with one or more of its affiliates) more than
5% of the aggregate principal amount of the Shelf Notes then outstanding,
(c) any bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form, and (d) any Related Fund of any holder of any Shelf
Note.

“Intercompany Loan” means a loan permitted pursuant to Section 10.2(c).

“Intercompany Note” means any promissory note evidencing an Intercompany Loan.

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
and Collateral Agency Agreement, dated the Series B Closing Date, among the
Credit Parties, the Lenders, the Purchasers, the Collateral Agent and the
Administrative Agent, as amended, restated, modified, extended, renewed,
replaced or supplemented from time to time.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“iStar” means iStar Financial, Inc.

“iStar Available Facility Amount” has the meaning specified in Section 2.1.

“Issuance Fee” has the meaning specified in Section 2.9(b).

“Issuance Period” has the meaning specified in Section 2.2.

“Issuer” has the meaning specified in the introductory paragraph.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” and “Lenders” have the meaning specified in the Credit Agreement.

 

Schedule B-13



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or other), charge,
preference, priority or other security agreement of any kind or nature
whatsoever (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, any financing or similar
statement or notice filed under the UCC or any similar recording or notice
statute (other than any unauthorized financing statement or other notice filing
for which there is not otherwise any underlying Lien or secured obligation), and
any lease having substantially the same effect as the foregoing).

“Make-Whole Amount” has the meaning specified in Section 8.8.

“Management Agreement” means any material agreement with respect to the
management of any Credit Party, including, without limitation, any consulting
agreement or other management advisory agreement, but excluding any employment
agreement.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Parent
and its Subsidiaries taken as a whole; (b) a material impairment of the rights
and remedies of the Collateral Agent or any holder under any Finance Document,
or of the ability of any Credit Party to perform its obligations under any
Finance Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against the Parent and
its Subsidiaries taken as a whole of any Finance Document.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of the Threshold Amount or more in any year or otherwise material to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of such Person.

“Maximum Rate” has the meaning specified in Section 23.3.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Parent.

“Merchandise Trust” means a trust fund, pre-need trust, pre-construction trust
or other reserve, trust, escrow or any similar arrangement established and
administered by an Issuer as required in accordance with applicable Law to
receive and administer the aggregate of all amounts derived from the sale of
services and personal property, such as foundations, markers, memorials,
memorial bases, monuments, urns, vases, vaults and caskets, used in connection
with the final disposition, memorialization, interment, entombment, or inurnment
of human remains.

“Modifications” has the meaning specified in Section 4.1(h)(ii).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policies” means the title insurance policies delivered to the
Collateral Agent in connection with the Mortgages, as each may be amended,
restated, modified, extended, renewed, replaced or supplemented from time to
time.

 

Schedule B-14



--------------------------------------------------------------------------------

“Mortgages” means all deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages, leasehold deeds of trust and other similar
documents and agreements delivered by the Credit Parties to the Collateral
Agent, whether pursuant to the Existing Note Agreement, this Agreement or any
other Finance Document, as each may be amended, restated, modified, extended,
renewed, replaced or supplemented from time to time.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Issuer or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by any Credit Party or any of its
Subsidiaries, or any Extraordinary Receipt received by or paid to the account of
any Credit Party or any of its Subsidiaries, the excess, if any, of (i) the sum
of cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Credit Agreement Documents or the Finance Documents), (B) the reasonable and
customary out-of-pocket expenses incurred by such Credit Party or such
Subsidiary in connection with such transaction and (C) income taxes reasonably
estimated to be actually payable within two years of the date of the relevant
transaction as a result of any gain recognized in connection therewith; provided
that, if the amount of any estimated taxes pursuant to subclause (C) exceeds the
amount of taxes actually required to be paid in cash in respect of such
Disposition, the aggregate amount of such excess shall constitute Net Cash
Proceeds; and

(b) with respect to the sale or issuance of any Equity Interest by any Credit
Party or any of its Subsidiaries, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by such Credit Party or such Subsidiary in
connection therewith.

“Non-Renewal Fee” has the meaning specified in Section 2.9(e).

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Finance Document,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest, Make-Whole Amount and fees that accrue after the
commencement by or against any Credit Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided,
however, that the Obligations shall not include any obligations of the Credit
Parties to the Lenders under the Credit Agreement Documents.

 

Schedule B-15



--------------------------------------------------------------------------------

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of a Credit Party whose responsibilities extend to the subject
matter of such certificate.

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to (i) any entity organized under
any non-U.S. jurisdiction and (ii) any Controlled Non-Profit); (b) with respect
to any limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Parent” has the meaning specified in the introductory paragraph hereto.

“Partnership Agreement” means that certain First Amended and Restated Agreement
of Limited Partnership of StoneMor Partners L.P. dated as of September 20, 2004,
as amended, restated, modified, extended, renewed, replaced or supplemented from
time to time.

“Partnership Common Units” means the common units of the Parent.

“Partnership Subordinated Units” means the subordinated units of the Parent.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Issuer or any
ERISA Affiliate or to which any Issuer or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Permitted Acquisition” means an acquisition by an Issuer of (a) the assets
constituting a business unit or all or a substantial part of the business of any
Person, other than a then existing Subsidiary of the Parent, that is organized
under the laws of any political subdivision of the United States and transacts
all of its material business within the United States (each a “Domestic
Person”), or (b) 100% of the capital stock or other Equity Interests of any
Domestic Person, which acquisition complies with each of the following
requirements:

(i) such acquisition has been approved by the board of directors or similar
governing body of the related Domestic Person;

(ii) the consideration paid by such Credit Party consists solely of
(A) Partnership Common Units, (B) cash, and (C) Seller Subordinated Debt
permitted hereunder;

 

Schedule B-16



--------------------------------------------------------------------------------

(iii) any Acquired Person shall own no capital stock or other Equity Interests
of any other Person unless the Acquired Person owns 100% of the capital stock or
other Equity Interests of such other Person;

(iv) the assets or Person acquired are used in or constitute a Permitted
Business; and

(v) the acquisition has been approved by the Company’s board of managers.

Notwithstanding anything to the contrary contained in the immediately preceding
sentence, (i) an acquisition which does not otherwise meet the requirements set
forth above in the definition of “Permitted Acquisition” shall constitute a
Permitted Acquisition if, and to the extent, the Required Holders agree in
writing that such acquisition shall constitute a Permitted Acquisition for
purposes of this Agreement and (ii) Dignity 2007 shall constitute a Permitted
Acquisition.

“Permitted Acquisition Step-Up” has the meaning specified in Section 10.11(a).

“Permitted Business” means any business engaged in or related to the cemetery
and funeral home business in the United States and the provision of product and
services in connection therewith.

“Permitted Encumbrances” (a) with respect to any property that is subject to a
Mortgage, has the meaning specified in the related Mortgage, and (b) with
respect to any real property not subject to a Mortgage, (i) those liens,
encumbrances and other matters affecting title to such property and found
reasonably acceptable by the Collateral Agent, (ii) such easements,
encroachments, covenants, conditions, restrictions, rights of way, minor
defects, irregularities or encumbrances on title which could not reasonably be
expected to materially impair such property for the purpose for which it is held
by the applicable Credit Party, (iii) zoning and other municipal ordinances
which are not violated in any material respect by the existing improvements and
the present use made by the applicable Credit Party of the premises,
(iv) general real estate taxes and assessments not yet due and payable, and
(v) such other similar items as the Collateral Agent may consent to (such
consent not to be unreasonably withheld).

“Permitted Liens” has the meaning specified in Section 10.1.

“Perpetual Care Trust” means a trust fund, pre-need trust, pre-construction
trust or other reserve, trust, escrow or any similar arrangement established and
administered by an Issuer as required in accordance with applicable Law for the
purpose of receiving the aggregate of all amounts derived from the sale of
interests in real property, or fixtures, including, without limitation,
mausoleums, niches, columbaria, urns, or crypts, used in connection with the
final disposition, memorialization, interment, entombment, or inurnment of human
remains and set aside in reserve, trust, escrow or any similar arrangement and
administering such amounts for the perpetual care and maintenance of cemetery
lots, graves, grounds, landscaping, roads, paths, parking lots, fences,
mausoleums, columbaria, vaults, crypts, utilities, and other improvements,
structures and embellishments.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

Schedule B-17



--------------------------------------------------------------------------------

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Credit Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.

“Pledge Agreement” has the meaning specified in Section 1.7.

“Pledged Debt” means Indebtedness pledged by a Credit Party under the Pledge
Agreement, including, without limitation, any Intercompany Note.

“Pledged Equity” means Equity Interests pledged by a Credit Party under the
Pledge Agreement, including, without limitation, any Certificate of
Indebtedness.

“Preferred Equity” as applied to the Equity Interests of any Person, means
Equity Interests of such Person (other than common stock or units of such
Person) of any class or classes (however designated) that rank prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person.

“Prepayment Event” has the meaning specified in Section 8.2(d).

“Pro Forma Basis” means, as of any date, in connection with any calculation of
compliance with any financial covenant or financial term, the calculation
thereof after giving effect on a pro forma basis to the Indebtedness then being
issued and/or Permitted Acquisition then being consummated, if applicable, as
well as any other Permitted Acquisition consummated on or after the first day of
any relevant Calculation Period (in each case, as if consummated on the first
day of such Calculation Period and based on the best available historical
financial information provided by the Person who is being or was, or whose
assets are being or were, acquired in connection with each such Permitted
Acquisition, whether prepared in accordance with GAAP or otherwise, and accepted
by the Issuers in the exercise of their reasonable business judgment), and, in
each case involving a Permitted Acquisition, adjusted to account for
(a) expenses eliminated or reasonably expected to be eliminated by the Issuers
pursuant to synergies and other efficiencies of each such acquisition, and
(b) income, gains and losses from any Trust Accounts being acquired, using a net
asset value of Perpetual Care Trusts multiplied by ten-year Treasury Rate plus
150 basis points and Merchandise Trusts multiplied by five-year Treasury Rate
plus 150 basis points; provided that any such calculations delivered pursuant to
Section 10.3(h)(ix) shall also give effect on a pro forma basis to (i) the
incurrence of any Indebtedness by any Credit Parties on or after the first day
of the relevant Calculation Period as if such Indebtedness had been incurred
(and the proceeds thereof applied) on the first day of the relevant Calculation
Period and (ii) the permanent repayment of any Indebtedness of any Credit
Parties on or after the first day of the relevant Calculation Period as if such
Indebtedness had been retired or redeemed on the first day of the relevant
Calculation Period (in each case, based on the historical financial information
described above).

“Pro Rata Share” has the meaning specified in Section 23.2.

“Prudential” means Prudential Investment Management, Inc.

“Prudential Available Facility Amount” has the meaning specified in Section 2.1.

 

Schedule B-18



--------------------------------------------------------------------------------

“PTE” has the meaning specified in Section 6.2(a).

“Purchasers” means the initial purchasers of the Shelf Notes, together with any
successors thereto as holders of such Shelf Notes.

“QIB” means a “qualified institutional buyer” as such term is defined in Rule
144A under the Securities Act as in effect on the Series B Closing Date.

“Quote” has the meaning specified in Section 2.9(e).

“QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from to time in effect and any successor to all or any portion
thereof.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Related Fund” means, with respect to any holder of any Shelf Note, any fund or
entity that (i) invests in Securities or bank loans, and (ii) is advised or
managed by such holder, the same investment advisor as such holder or by an
affiliate of such holder or such investment advisor.

“Related Parties” means with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.

“Request for Purchase” has the meaning specified in Section 2.4.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Holders” means, at any time, holders of at least a majority in
principal amount of the Shelf Notes at the time outstanding (exclusive of Shelf
Notes then owned by the Company or any of its Affiliates), provided, however, if
Prudential or its affiliates is one of such holders or iStar or its affiliates
is one of such holders (i) such majority must include Prudential or one or more
of its affiliates and iStar or one or more of its affiliates (to the extent that
iStar or one or more of its affiliates or Prudential or one or more of its
affiliates is also a holder) and (ii) if the terms of the Agreement require the
Credit Parties to deliver information or documentation at the request of the
Required Holders, Prudential, iStar and any of their respective affiliates will
also be deemed to constitute the Required Holders for the purposes of making
such request.

“Rescheduled Closing Day” has the meaning specified in Section 2.8.

“Responsible Officer” means, with respect to (i) delivering financial
information and officer’s certificates pursuant to this Agreement, the chief
financial officer, the chief executive officer, the chief operating officer, the
corporate controller, or any treasurer or other financial

 

Schedule B-19



--------------------------------------------------------------------------------

officer of the General Partner and (ii) any other matter in connection with this
Agreement or any other Finance Document, any officer (or a person or persons so
designated by such officer) of the General Partner or the Company, as the case
may be, in each case to the extent reasonably acceptable to the Required
Holders.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Revolving Facility Cap” has the meaning specified in Section 10.2(b).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, the holders, the Collateral Agent and the
other Persons the obligations owing to which are secured by the Collateral under
the terms of the Security Documents.

“Securities” or “Security” has the meaning specified in Section 2(1) of the
Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Security Agreement” has the meaning specified in Section 1.7.

“Security Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Mortgages, the Confirmation Agreement, each of the mortgages,
collateral assignments, security agreements, pledge agreements or other similar
agreements delivered to the Collateral Agent pursuant to the Existing Note
Agreement or Section 9.8, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the Collateral
Agent, all as may be amended, restated, modified, extended, renewed, replaced or
supplemented from time to time.

“Seller Subordinated Debt” means Indebtedness of an Issuer to a seller of assets
or Equity Interests acquired pursuant to a Permitted Acquisition.

“Senior Financial Officer” means, as to any Credit Party, the chief financial
officer, principal accounting officer, treasurer or comptroller of such Credit
Party, as applicable. Unless the context otherwise clearly requires, any
reference to a “Senior Financial Officer” is a reference to a Senior Financial
Officer of the Company.

 

Schedule B-20



--------------------------------------------------------------------------------

“Senior Manager” means any chairman, president, chief executive officer, chief
financial officer or similar officer of the General Partner, the Parent or the
Company.

“Series” has the meaning specified in Section 1.5.

“Series A Holders” has the meaning specified in Section 1.1.

“Series A Notes” has the meaning specified in Section 1.3.

“Series A/B Noteholders” has the meaning specified in Section 4.1.

“Series B Closing Date” has the meaning specified in Section 3.

“Series B Notes” has the meaning specified in Section 1.4.

“Series B Purchaser” has the meaning specified in Section 3.

“Shareholders’ Agreement” means any agreement (including, without limitation,
any shareholders’ agreement, subscription agreement or registration rights
agreement, but excluding any Organizational Document) entered into by any Credit
Party governing the terms and relative rights of the Equity Interests of the
entity that is a party to such agreement and any agreement entered into by
shareholders relating to any such entity with respect to its Equity Interests to
which such entity is also a party.

“Shelf Notes” has the meaning specified in Section 1.5.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, in each case, taking into account any rights of
subrogation and contribution to the Affiliates of such Person, (b) the present
fair salable value of the assets of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured, (c) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Source” has the meaning specified in Section 6.2.

“Subordination Provisions” has the meaning specified in Section 11(n).

 

Schedule B-21



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.

“Subsidiary Issuer” has the meaning specified in the introductory paragraph
hereto.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or Affiliate of a
Lender).

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

Schedule B-22



--------------------------------------------------------------------------------

“Tax Allocation Agreement” means any tax sharing or tax allocation agreement
entered into by any Credit Party.

“Threshold Amount” means $2,000,000.

“Transaction” means, collectively, (a) the entering into by the Credit Parties
of the Credit Agreement Documents and the Finance Documents, (b) the refinancing
of the Existing Credit Agreement and (c) the payment of the fees and expenses
incurred in connection with the consummation of the foregoing.

“Trust Accounts” means, collectively, the Perpetual Care Trusts and Merchandise
Trusts.

“Trust Funds” means, at the time of any determination thereof, in connection
with the Trust Accounts, the aggregate of all amounts required by applicable Law
to be set aside in reserve, trust, escrow or any similar arrangement.

“UCC” means the Uniform Commercial Code as in effect in the Commonwealth of
Pennsylvania; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the Commonwealth of Pennsylvania, “UCC” means the Uniform Commercial Code
as in effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Uninsured Liabilities” shall mean any losses, damages, costs, expenses and/or,
liabilities (including any losses, damages, costs, expenses or liabilities
resulting from property damage or casualty, general liability, workers’
compensation claims and business interruption) incurred by any Credit Party or
any Subsidiary which are not covered by insurance, but with respect to which
insurance coverage is commercially available in the ordinary course of business
to Persons engaged in the same or similar business as the Permitted Business.

“United States” and “U.S.” mean the United States of America.

 

Schedule B-23



--------------------------------------------------------------------------------

SCHEDULE B-1

AUTHORIZED OFFICERS

With respect to Prudential: Any Assistant Vice President, Vice President or
Senior Vice President

With respect to iStar: Any Senior Vice President or anyone above a Senior Vice
President

Each of the following officers of StoneMor Operating LLC, a Delaware limited
liability company (the “Company”), is designated as an “Authorized Officer” of
the Company:

 

Lawrence Miller    Chairman, President, Chief Executive Officer and Assistant
Secretary William R. Shane    Chief Financial Officer, Treasurer, Executive Vice
President and Secretary Michael L. Stache    Senior Vice President, Chief
Operating Officer Gregg A. Strom    Senior Vice President - Business Development
Frank Milles    Vice President of Administration, Trust and Due Diligence, and
Assistant Secretary Paul Waimberg    Vice President - Finance and Assistant
Secretary Ken Lee, Jr.    Vice President of Funeral Home Operations Robert P.
Stache    Vice President - Sales Jeffrey P. Bissonette    Vice President of
Information Technology.

 

Schedule B-1-1



--------------------------------------------------------------------------------

SCHEDULE 2.9

FEE PAYMENT INSTRUCTIONS

 

Wiring Information

   Fee Amount

JPMorgan Chase Bank

New York, NY

ABA No.: 021-000-021

Account Name: Prudential Managed Portfolio

Account No.: P86188

Ref: StoneMor Fees

   $ 87,500

JPMorgan Chase Bank

New York, NY

ABA No.: 021-000-021

Account Name: Privest Plus

Account No.: P86288

Ref: StoneMor Fees

   $ 112,500

JPMorgan Chase Bank

New York, NY

ABA No.: 021-000-021

Acct. No.: 304232491

Acct. Name: TIMFEE

Ref: StoneMor Fees

   $ 25,000

JPMorgan Chase Bank

ABA #021000021

Account Name: SFT I, Inc.

Account No. 230-368913

Ref: Stonemor Debt Service

   $ 225,000

 

Schedule 2.9-1



--------------------------------------------------------------------------------

SCHEDULE 4.1(d)(iii)

LOCAL COUNSEL

 

Alabama   

Sirote & Permutt, P.C.

2311 Highland Avenue South

Birmingham, AL 35205

Colorado   

Holland & Hart LLP

555 17th Street

Suite 3200

Denver, CO 80202

Delaware   

Young Conaway Stargatt & Taylor, LLP

The Brandywine Building

1000 West Street, 17th Floor

Wilmington, DE 19801

Georgia   

McGuire Woods LLP

The Proscenium

1170 Peachtree Street N.E., Suite 2100

Atlanta, Georgia 30309-7649

Illinois   

McGuireWoods LLP

77 West Wacker Drive

Suite 4100

Chicago, IL 60601-1815

Indiana   

May Oberfell Lorber

4100 Edison Lakes Parkway

Suite 100

Mishawaka, IN 46545

Kansas   

Husch & Eppenberger, LLC

1200 Main Street

Suite 2300

Kansas City, MO 64105

Kentucky   

Keating Muething & Klekamp PLL

One East Fourth Street

Suite 1400

Cincinnati, OH 45202

 

Schedule 4.1(d)(iii)-1



--------------------------------------------------------------------------------

Maryland   

Adelberg, Rudow, Dorf & Hendler, LLC

Wachovia Building

7 Saint Paul Street

Suite 600

Baltimore, MD 21202

Michigan   

Honigman Miller Schwartz and Cohn LLP

2290 First National Building

660 Woodward Avenue

Detroit, Michigan 48226-3506

Missouri   

Husch & Eppenberger, LLC

1200 Main Street

Suite 2300

Kansas City, MO 64105

North Carolina   

Smith Anderson Blount Dorsett

Mitchell & Jernigan LLP

Post Office Box 2611

Raleigh, North Carolina 27602-2611

Ohio   

Keating Muething & Klekamp PLL

One East Fourth Street

Suite 1400

Cincinnati, OH 45202

Oregon   

Perkins Coie LLP

1120 N.W. Couch Street, Tenth Floor

Portland, OR 97209-4128

Rhode Island   

Brennan, Recupero, Cascione,

Scungio & McAllister, LLP

362 Broadway

Providence, RI 02909

Tennessee   

Boult, Cummings, Conners & Berry, PLC

1600 Division Street, Suite 700

Nashville, Tennessee 37203

Virginia   

Christian Barton LLP

909 East Main Street

Suite 1200

Richmond, VA 23219-3095

 

Schedule 4.1(d)(iii)-2



--------------------------------------------------------------------------------

Washington   

Perkins Coie LLP

1201 Third Avenue Suite 4800 Seattle, Washington

West Virginia   

Spilman Thomas & Battle, PLLC

Spilman Center

300 Kanawha Boulevard East (25301)

Post Office Box 273

Charleston, WV 25321-0273

 

Schedule 4.1(d)(iii)-3



--------------------------------------------------------------------------------

SCHEDULE 5.8(c)

REAL PROPERTY OWNED BY

EACH CREDIT PARTY AND ITS SUBSIDIARIES

 

Property Name

  

Address/County*

  

Property Owner

   ALABAMA    Valhalla Cemetery and Funeral Home    5317 Bessemer Highway,
Jefferson County, Birmingham, Alabama 35228    The Valhalla Cemetery Company LLC
Crestwood Memorial Cemetery and Funeral Home    2209 East Broad Street, Gadsden,
Etowah County, Alabama 35903    StoneMor Alabama LLC Forestlawn Gardens    802
Golden Springs Rd., Anniston, Calhoun County, Alabama 36207    StoneMor Alabama
LLC Lakeview Memory Gardens    3800 North Highway 431, Phenix City, Russell
County, Alabama 36867    StoneMor Alabama LLC Ridout’s Forest Crest Cemetery   
5730 Highway 78 East, Birmingham, Jefferson County, Alabama 35210    StoneMor
Alabama LLC Ridout’s Forest Hill Cemetery    431 North 60th Street, Birmingham,
Jefferson County, Alabama 35212    StoneMor Alabama LLC Walker Memory Gardens   
692 Highway 5 North, Jasper, Walker County, Alabama 35503    StoneMor Alabama
LLC    COLORADO    Grand Junction Memorial Gardens    2970 North Avenue, Grand
Junction, Mesa County, Colorado 81504    StoneMor Colorado LLC Olinger’s
Evergreen Cemetery    200 East 168th Avenue, Broomfield, Broomfield County,
Colorado 80020    StoneMor Colorado LLC    DELAWARE    Henlopen Cemetery    RD 1
226A, Milton, Sussex County, Delaware 19968    Henlopen Memorial Park LLC   
GEORGIA    Lakewood Memory Gardens South    325 Greens Lake Road, Rossville,
Catoosa County, Georgia 30741    Lakewood Memory Gardens South LLC Floral Memory
Gardens    120 Old Pretoria Road, Albany, Dougherty County, Georgia 31707   
StoneMor Georgia LLC

 

Schedule 5.8(c)-1



--------------------------------------------------------------------------------

Property Name

  

Address/County*

  

Property Owner

Floyd Memory Gardens    U.S. Highway 411 East, Rome, Floyd County, Georgia 30165
   StoneMor Georgia LLC Oaknoll Memorial Gardens    2549 Shorter Avenue, Rome,
Floyd County, Georgia 30165    StoneMor Georgia LLC Restlawn Memory Gardens   
2098 Mooty Bridge Road, LaGrange, Troup County, Georgia 30240    StoneMor
Georgia LLC Sunset Hill Memorial Gardens    Church Street, Rome, Floyd County,
Georgia 30165    StoneMor Georgia LLC Carroll Memory Gardens    914 Stripling
Chapel Road, Carrollton, Carroll County, Georgia 30116    StoneMor Georgia LLC
   ILLINOIS    Mount Vernon Memorial Estates    11875 Archer Avenue, Lemont,
Cook County, Illinois 60439    StoneMor Illinois LLC Floral Lawn Cemetery    835
Dearborn Avenue, South Beloit, Winnebago County, Illinois 61080    StoneMor
Illinois LLC    INDIANA    Calvary Cemetery and Crematory    2701 Willowdale
Road, Portage, Porter County, Indiana 46368    StoneMor Indiana LLC    KANSAS   
Old Mission Wichita Park Cemetery/Crematory and Old Mission Mortuary    3424
East 21st Street, Wichita, Sedgwick County, Kansas 67208    StoneMor Kansas LLC
White Chapel Memorial Gardens    1806 North Oliver, Wichita, Sedgwick County,
Kansas 67208    StoneMor Kansas LLC    KENTUCKY    Highland Memory Garden    279
Landis Lane, Mount Washington, Bullitt County, Kentucky 40047    StoneMor
Kentucky LLC    MARYLAND    Cedar Hill Cemetery, Cedar Hill Funeral Home    4111
Pennsylvania Avenue, Suitland, Prince Georges County, Maryland 20746    Osiris
Holding of Maryland LLC Lincoln Memorial Cemetery    4001 Suitland Road,
Suitland, Prince Georges County, Maryland 20746    Osiris Holding of Maryland
LLC Glen Haven Memorial Park    7215 Ritchie Highway, Glen Burnie, Anne Arundel
County, Maryland 21061    Glen Haven Memorial Park LLC Lorraine Park Cemetery   
5608 Dogwood Road, Baltimore, Baltimore County, Maryland 21207    Lorraine Park
Cemetery LLC

 

Schedule 5.8(c)-2



--------------------------------------------------------------------------------

Property Name

  

Address/County*

  

Property Owner

Washington National Cemetery    4101 Suitland Road, Suitland, Prince Georges
County, Maryland 20746    WNCI LLC Columbia Memorial Park    12005 Clarksville
Pike, Route 108, Clarksville, Howard County, Maryland 21029    Columbia Memorial
Park LLC Hillcrest Burial Park    10901 Mason Road NE, Cumberland, Allegheny
County, Maryland 21502    Modern Park Development LLC Springhill Memory Gardens
   US Highway 50, Marker 106, Hebron, Wicomico County, Maryland 21830   
Springhill Memory Gardens LLC Sunset Memorial Park    13800 North East Bedford
Road, Cumberland, Allegheny County, Maryland 21502    Sunset Memorial Park LLC
Wicomico Memorial Park    721 Snow Hill Road, Salisbury, Wicomico County,
Maryland 21801    Wicomico Memorial Parks LLC    MICHIGAN    Floral Gardens
Cemetery    2215 West Cass Avenue Road, Bay City, Bay County, Michigan 48708   
StoneMor Michigan LLC Floral Lawn Memorial Gardens    1490 East Michigan Avenue,
Battle Creek, Calhoun County, Michigan 49014    StoneMor Michigan LLC Roseland
Memorial Gardens    3744 Brooklyn Road, Jackson, Jackson County, Michigan 49203
   StoneMor Michigan LLC    MISSOURI    Forest Hill Calvary Cemetery and Funeral
Chapel    6901 Troost Avenue, Kansas City, Jackson County, Missouri 64131   
StoneMor Missouri LLC    NEW JERSEY    Beth Israel Cemetery    U.S. Highway 1
South, Woodbridge, Middlesex County, New Jersey 07095    Beth Israel Cemetery
Association of Woodbridge New Jersey Bethel Memorial Park    1620 Cove Road,
Pennsauken, Camden County, New Jersey 08110    Bethel Cemetery Association
Arlington Park Cemetery    1620 Cove Road, Pennsauken, Camden County, New Jersey
08110    Arlington Development Company

 

Schedule 5.8(c)-3



--------------------------------------------------------------------------------

Property Name

  

Address/County*

  

Property Owner

Clover Leaf Memorial Park    U.S. Highway 1 and U.S. Highway 35, Woodbridge,
Middlesex County, New Jersey 07095    Clover Leaf Park Cemetery Association
Locustwood Cemetery    1550 Marlton Pike (Route 70) West, Cherry Hill, Camden
County, New Jersey 08002    Locustwood Cemetery Association Mt. Lebanon Cemetery
   Gill Lane, Iselin, Middlesex County, New Jersey 08830    Clover Leaf Park
Cemetery Association    NORTH CAROLINA    Randolph Memorial Park    4538 US
Highway 220 Business North, Asheboro, Randolph County, North Carolina 27203   
StoneMor North Carolina LLC Alamance Memorial Park    4039 South Church Street,
Burlington, Alamance County, North Carolina, 27215    StoneMor North Carolina
LLC West Lawn Memorial Park    1350 South Main Street, China Grove, Rowan
County, North Carolina 28023    StoneMor North Carolina LLC Wayne Memorial Park
   2925 U.S. Highway 117 North and 1193 Old Grantham Road, Goldsboro, Wayne
County, North Carolina 27530    StoneMor North Carolina LLC Lakeview Memorial
Park    3600 U.S. Highway 29 North, Greensboro, Guilford County, North Carolina
27405    StoneMor North Carolina LLC Skyline Memory Gardens    432 Old Buck
Shoals Road, Mount Airy, Surry County, North Carolina 27030    StoneMor North
Carolina LLC Oakhill Memorial Park    2603 Tower Hill Road, Kinston, Lenoir
County, North Carolina 28501    StoneMor North Carolina LLC Pinelawn Memorial
Park    4488 Highway 70 West, Kinston, Lenoir County, North Carolina 28504   
StoneMor North Carolina LLC Oaklawn Memorial Gardens    3250 High Point Road,
Winston-Salem, Forsyth County, North Carolina 27107    StoneMor North Carolina
LLC Rowan Memorial Park    4125 U.S. Highway 601 North, Salisbury, Rowan County,
North Carolina 28147    StoneMor North Carolina LLC

 

Schedule 5.8(c)-4



--------------------------------------------------------------------------------

Property Name

  

Address/County*

  

Property Owner

   OHIO    Crown Hill Cemetery    8730 Darrow Road, Twinsburg, Summit County,
Ohio 44087    Crown Hill Cemetery Association (and Crown Hill Mausoleum Company)
Butler County Memorial Park    4570 Trenton-Oxford Road, Hamilton, Butler
County, Ohio 45011    Butler County Memorial Park LLC    OREGON    Hillcrest
Memorial Park/Crematory and Hillcrest Mortuary    2201 North Phoenix Rd.,
Medford, Jackson County, Oregon 97504    StoneMor Oregon LLC Memory Gardens
Memorial Park and Memory Gardens Mortuary    1395 Arnold Lane, Medford, Jackson
County, Oregon 97501    StoneMor Oregon LLC Roseburg Memorial Gardens    1056
Northwest Hicks Rd., Roseburg, Douglas County, Oregon 97470    StoneMor Oregon
LLC Valley View Cemetery    683 Valley View Road, Sutherlin, Douglas County,
Oregon 97479    StoneMor Oregon LLC Restlawn Memorial Gardens & Mausoleum and
Restlawn Funeral Home    201 Oak Grove Road NW, Salem, Polk County, Oregon 97304
   StoneMor Oregon LLC Wilson’s Chapel of the Roses and Roseburg Crematory   
965 West Harvard Boulevard, Roseburg, Douglas County, Oregon 97470    StoneMor
Oregon Subsidiary LLC    PENNSYLVANIA    Allegheny County Memorial Park    1600
Duncan Avenue, Allison Park, Allegheny County, Pennsylvania 15101    Bedford
County Memorial Park LLC Bethlehem Memorial Park    1851 Linden Street,
Bethlehem, Northampton County, Pennsylvania 18017    Melrose Land LLC Blair
Memorial Park    RD #7, Altoona, Blair County, Pennsylvania 16601    Bedford
County Memorial Park LLC Blue Ridge Memorial Gardens    6701 Jonestown Road,
Harrisburg, Dauphin County, Pennsylvania 17112    Blue Ridge Memorial Gardens
LLC Castle View Memorial Park    3010 Wilmington Road, New Castle, Lawrence
County, Pennsylvania 16105    Bedford County Memorial Park LLC Centre County
Memorial Park    1032 Benner Pike, State College, Centre County, Pennsylvania
16801    Bedford County Memorial Park LLC

 

Schedule 5.8(c)-5



--------------------------------------------------------------------------------

Property Name

  

Address/County*

  

Property Owner

Chartiers Cemetery    801 Noblestown Road, Carnegie, Allegheny County,
Pennsylvania 15106    Chartiers Cemetery LLC Coraopolis Cemetery    Main &
Woodlawn Road, Coraopolis, Allegheny County, Pennsylvania 15108    The
Coraopolis Cemetery LLC Crestview Memorial Park    749 North Broad Street
Extension, Grove City, Mercer County, Pennsylvania 16127    Bedford County
Memorial Park LLC Cumberland Valley Memorial Gardens    1921 Ritner Highway,
Carlisle, Cumberland County, Pennsylvania 17013    Osiris Holding of
Pennsylvania LLC Eloise B. Kyper Funeral Home    1034 Benner Pike, State
College, Centre County, Pennsylvania 16801    Eloise B. Kyper Funeral Home, Inc.
Erie County Memorial Gardens    7880 Edinboro Road, Erie, Erie County,
Pennsylvania 16509    Bedford County Memorial Park LLC Grand View Memorial Park
   500 N. Weber Street, Annville, Lebanon County, Pennsylvania 17003    Bedford
County Memorial Park LLC Greene County Memorial Park    RD #1, Waynesburg,
Greene County, Pennsylvania 15370    Bedford County Memorial Park LLC

Greenlawn Burial Estates

(for additional acreage

see Semper Concrete Products)

   731 West Old Route 422, Butler, Butler County, Pennsylvania 16001    Bedford
County Memorial Park LLC Green Lawn Memorial Park    Junction of Routes 15 and
54, Montgomery, Lycoming County, Pennsylvania 17752    Green Lawn Memorial Park
LLC Greenwood Cemetery    719 Highland Avenue, Lancaster, Lancaster County,
Pennsylvania 17603    Osiris Holding of Pennsylvania LLC Juniata Memorial Park
   9010 US Highway 577 South, Lewistown, Mifflin County, Pennsylvania 17044   
Juniata Memorial Park LLC Lakewood Memorial Park    RD #2, P.O. Box 2948,
Cheswick, Allegheny County, Pennsylvania 15024    Bedford County Memorial Park
LLC Laurelwood Cemetery    901 Bryant Street, Stroudsburg, Monroe County,
Pennsylvania 18360    Laurelwood Cemetery LLC Lawn Haven Burial Estates    RD
#1, Box 38, Worthington, Armstrong County, Pennsylvania 16262    Bedford County
Memorial Park LLC

 

Schedule 5.8(c)-6



--------------------------------------------------------------------------------

Property Name

  

Address/County*

  

Property Owner

The Morris Cemetery    428 Nutt Road, Phoenixville, Chester County, Pennsylvania
19460    J.V. Walker LLC Mount Airy Cemetery    3012 Old Freeport Road, Natrona
Heights, Allegheny County, Pennsylvania 15065    Mt. Airy Cemetery LLC Mount
Lebanon Cemetery    509 Washington Road, Pittsburgh, Allegheny County,
Pennsylvania 15228    Mount Lebanon Cemetery LLC Mount Royal Cemetery    2700
Mount Royal Boulevard, Glenshaw, Allegheny County, Pennsylvania 15116    Bedford
County Memorial Park LLC Mount Zion Cemetery and Mausoleum    225 East
Schuylkill Road, Pottstown, Chester County, Pennsylvania 19465    Bedford County
Memorial Park LLC Parklawn Memorial Gardens    Route 219, Boot Jack Road,
Ridgeway, Elk County, Pennsylvania 15853    Osiris Holding of Pennsylvania LLC
Pinewood Memorial Park    20950 Route 19, Evans City, Butler County,
Pennsylvania 16066    Bedford County Memorial Park LLC Pleasant View Cemetery   
650 Fritztown Road, Sinking Spring, Berks County, Pennsylvania 19608    Osiris
Holding of Pennsylvania LLC Prospect Cemetery    501 Prospect Street, East
Stroudsburg, Monroe County, Pennsylvania 18301    The Prospect Cemetery LLC
Prospect Hill Cemetery    4855 Londonderry Road, Harrisburg, Dauphin County,
Pennsylvania 17113    Prospect Hill Cemetery LLC Riverside Cemetery    200 South
Montgomery Avenue, Norristown, Montgomery County, Pennsylvania 19403   
Riverside Cemetery LLC Riverview Memorial Gardens    3776 Peters Mountain Road,
Halifax, Dauphin County, Pennsylvania 17032    Riverview Memorial Gardens LLC
Rolling Green Memorial Park    Route 3 at Route 202 Bypass, West Chester,
Chester County, Pennsylvania 19382    Rolling Green Memorial Park LLC Roselawn
Memorial Gardens    17045 Conneaut Lake Road, Meadville, Crawford County,
Pennsylvania 16335    Bedford County Memorial Park LLC

 

Schedule 5.8(c)-7



--------------------------------------------------------------------------------

Property Name

  

Address/County*

  

Property Owner

Semper Concrete Products

(adjacent to Greenlawn Burial Estates)

   S.R. 422, Butler, Butler County, Pennsylvania 16001    CMS West LLC South
Side Cemetery    1404 Brownsville Road, Pittsburgh, Allegheny County,
Pennsylvania 15210    Bedford County Memorial Park LLC Sunset Hill Memorial
Gardens    Route 322, Cranberry, Venango County, Pennsylvania 16319    Bedford
County Memorial Park LLC Tioga County Memorial Gardens    Box 82A, Trout Run,
Tioga County, Pennsylvania 17771    Tioga County Memorial Gardens LLC Tri-County
Memorial Gardens    740 Wyndamere Road, Lewisberry, York County, Pennsylvania
17339    Tri-County Memorial Gardens LLC Twin Hills Memorial Park and Mausoleum
   3332 Lycoming Mall Drive, Muncy, Lycoming County, Pennsylvania 17756    Twin
Hills Memorial Park and Mausoleum LLC Voegtly Cemetery    1955 Lowrie Street,
Pittsburgh, Allegheny County, Pennsylvania 15212    CMS West LLC Westminster
Cemetery    1159 Newville Road, Carlisle, Cumberland County, Pennsylvania 17013
   Westminster Cemetery LLC Woodlawn Cemetery    450 Penn Avenue, Aliquippa,
Beaver County, Pennsylvania 15001    Bedford County Memorial Park LLC Woodlawn
Memorial Gardens    4855 Londonderry Road, Harrisburg, Dauphin County,
Pennsylvania 17113    Woodlawn Memorial Gardens LLC Woodlawn Memorial Park   
1500 Airport Road, Allentown, Lehigh County, Pennsylvania 18103    Woodlawn
Memorial Park LLC Cedar Hill Memorial Park    1700 Airport Road, Allentown,
Lehigh County, Pennsylvania 18103    StoneMor Pennsylvania LLC Grandview
Cemetery    2735 Walbert Avenue, Allentown, Lehigh County, Pennsylvania 18104   
StoneMor Pennsylvania LLC Laurel Cemetery    Kimmett Avenue and Castasauqua
Avenue, Whitehall, Lehigh County, Pennsylvania 18052    StoneMor Pennsylvania
LLC Arlington Memorial Park    3843 Lehigh Street, Whitehall, Lehigh County,
Pennsylvania 18052    StoneMor Pennsylvania LLC

 

Schedule 5.8(c)-8



--------------------------------------------------------------------------------

Property Name

  

Address/County*

  

Property Owner

Sylvan Heights Cemetery/Stephen R. Haky Funeral Home    603 and 609 North
Gallatin Avenue, Uniontown, Fayette County, Pennsylvania 15401    StoneMor
Pennsylvania LLC Mountain View Cemetery    Hopwood Fairchance Road, Uniontown,
Fayette County, Pennsylvania 15401    StoneMor Pennsylvania LLC LaFayette
Memorial Park    132 Twin Hills Road, Brier Hill, Fayette County, Pennsylvania
15401    StoneMor Pennsylvania LLC Haky Funeral Home    515 North Main Street,
Masontown, Fayette County, Pennsylvania 15401    CMS West Subsidiary LLC Weber
Funeral Home - Hamilton    1619 Hamilton Street, Allentown, Lehigh County,
Pennsylvania 18102    CMS West Subsidiary LLC Weber Funeral Home    502 and
526-528 Ridge Street, Allentown, Lehigh County, Pennsylvania 18102    CMS West
Subsidiary LLC Norcross – Weber Funeral Home    101 N. Main Street, Allentown,
Lehigh County, Pennsylvania 18036    CMS West Subsidiary LLC    RHODE ISLAND   
Newport Cemetery    123 Howland Avenue, Middletown, Newport County, Rhode Island
02840    Osiris Holding of Rhode Island LLC Trinity Cemetery    367 East Main
Road, Portsmouth, Newport County, Rhode Island 02871    Osiris Holding of Rhode
Island LLC    TENNESSEE    Lakewood Memory Gardens East    4621 Shallowford
Road, Chattanooga, Hamilton County, Tennessee 37411    Lakewood/Hamilton
Cemetery LLC Lakewood Memory Gardens West    3509 Cummings Road, Chattanooga,
Hamilton County, Tennessee 37419    Lakewood/Hamilton Cemetery LLC Hamilton
Memorial Park    8900 Dallas Hollow Road, Soddy Daisy, Hamilton County,
Tennessee 37379    Lakewood/Hamilton Cemetery LLC    VIRGINIA    Alleghany
Memorial Park    7008 Winterberry Road, Covington, Alleghany County, Virginia
24426    Alleghany Memorial Park LLC

 

Schedule 5.8(c)-9



--------------------------------------------------------------------------------

Property Name

  

Address/County*

  

Property Owner

Altavista Memorial Park    Route 29 North, Altavista, Campbell County, Virginia
24517    Altavista Memorial Park LLC Augusta Memorial Park    Route 6 & Goose
Creek Road, Waynesboro, Augusta County, Virginia 22980    Virginia Memorial
Service LLC Birchlawn Burial Park    US Route 460 East, Pearisburg, Giles
County, Virginia 24134    Birchlawn Burial Park LLC Briarwood Memorial Gardens
   Highway 29 South, Amherst, Amherst County, Virginia 24521    Stitham LLC
Crestview Memorial Park    18599 Highway 1 North, LaCrosse, Mecklenberg County,
Virginia 23950    Covenant Acquisition LLC Evergreen Memorial Gardens    Mayre
Lane, Luray, Page County, Virginia 22835    PVD Acquisitions LLC Fort Hill
Memorial Park    5196 Fort Avenue, Lynchburg, City of Lynchburg, Virginia 24506
   Stitham LLC Henry Memorial Park    8443 North Virginia Avenue, Bassett, Henry
County, Virginia 24055    Henry Memorial Park LLC Hillcrest Memory Gardens   
4160 Rixeyville Road, Jefffersonton, Culpeper County, Virginia 22724    PVD
Acquisitions LLC

Laurel Hill Memorial Park/

Laurel Hill Funeral Home

   10127 Plank Road, Spotsylvania, Spotsylvania County, Virginia 22553    Laurel
Hill Memorial Park LLC Mount Rose Cemetery    10069 Crescent Road, Glade Spring,
Washington County, Virginia 24340    Rose Lawn Cemeteries LLC Northern Neck
Memorial Gardens    Route 360 East, Callao, Northumberland County, Virginia
22435    Covenant Acquisition LLC Oaklawn Mausoleum and Memory Gardens    1921
Shutterlee Mill Road, Staunton, Staunton City, Virginia 24401    Southern
Memorial Sales LLC Heidi Memorial Pet Cemetery    1921 Shutterlee Mill Road,
Staunton, Staunton City, Virginia 24401    KIRIS LLC Oak Hill Cemetery    1902
Plank Road, Fredericksburg, Fredericksburg City, Virginia 22401    Oak Hill
Cemetery LLC

 

Schedule 5.8(c)-10



--------------------------------------------------------------------------------

Property Name

  

Address/County*

  

Property Owner

Old Dominion Memorial Park    3650 Cloverdale Road, Roanoke, Botetourt County,
Virginia 24019    Star City Memorial Sales LLC Panorama Memorial Gardens    4917
Strasburg Road, Strasburg, Warren County, Virginia 22630    PVD Acquisitions LLC
Powell Valley Memorial Gardens    5650 Powell Valley Road, Big Stone Gap, Wise
County, Virginia 24219    Loewen [Virginia] LLC Rockbridge Memorial Gardens   
Route 60 East, Lexington, Rockbridge County, Virginia 24450    Rockbridge
Memorial Gardens LLC Roosevelt Memorial Park    1101 Campostella Road,
Chesapeake, City of Chesapeake, Virginia 23320    Cemetery Investments LLC
Roselawn Burial Park and Roselawn Funeral Home    103 Clearview Drive,
Martinsville, Martinsville City, Virginia 24114    Roselawn Development LLC Rose
Lawn Cemetery    Highway 11 South, Marion, Smyth County, Virginia 24354    Rose
Lawn Cemeteries LLC Roselawn Memorial Gardens   

2880 North Franklin Street,

Christiansburg, Montgomery County, Virginia 24073

   Loewen [Virginia] LLC

Rosewood Memorial Gardens

(Rural Retreat)

   Route 2, Rural Retreat, Wythe County, Virginia 24368    Loewen [Virginia] LLC
Russell Memorial Cemetery    1010 East Main Street, Lebanon, Russell County,
Virginia 24266    Russell Memorial Cemetery LLC Shenandoah Memorial Park    1270
Front Royal Pike Box 73, Winchester, Frederick County, Virginia 22602   
Shenandoah Memorial Park LLC Sunset Memorial Gardens    3702 Loren Drive,
Fredericksburg, Spotsylvania County, Virginia 22407    Sunset Memorial Gardens
LLC Temple Hill Memorial Park    Route 3, Box 76, Castlewood, Russell County,
Virginia 24224    Temple Hill LLC

Virginia Monument Company

(adjacent to Rose Lawn Cemetery)

   3137 Lee Highway, Marion, Smyth County, Virginia 24354    Rose Lawn
Cemeteries LLC Virginia Memorial Park    11490 Forest Road, Forest, Bedford
County, Virginia 24551    Stitham LLC

 

Schedule 5.8(c)-11



--------------------------------------------------------------------------------

Property Name

  

Address/County*

  

Property Owner

     WASHINGTON      Oakwood Hill Cemetery and Funeral Chapel    5210 South
Alder, Tacoma, Pierce County, Washington 98409    StoneMor Washington, Inc.
Piper-Morley-Mellinger Funeral Chapel    5436 South Puget Sound Avenue, Pierce
County, Tacoma, Washington 98409    StoneMor Washington Subsidiary LLC      WEST
VIRGINIA      Beverly Hills Memorial Gardens    Route 19 South, Westover,
Monongalia County, West Virginia 26505    Cornerstone Family Services of West
Virginia LLC Clendenin Memorial Gardens    1313 Hillview Drive, Dunbar, Kanawha
County, West Virginia 25064    Cornerstone Family Services of West Virginia LLC
Evergreen Cemetery North    4800 Emerson Avenue, Parkersburg, Wood County, West
Virginia 26104    Cornerstone Family Services of West Virginia LLC Evergreen
Cemetery South    14th Avenue and Beverly Street, Parkersburg, Wood County, West
Virginia 26104    Cornerstone Family Services of West Virginia LLC Fairview
Memory Gardens    State Street, Hamlin, Lincoln County, West Virginia 25523   
Cornerstone Family Services of West Virginia LLC Floral Hills Garden of Memories
   6839 Sissonville Drive, Sissonville, Kanawha County, West Virginia 25320   
Cornerstone Family Services of West Virginia LLC Floral Hills Memorial Gardens
   Route 1, Mt. Clare, Harrison County, West Virginia 26408    Cornerstone
Family Services of West Virginia LLC Forest Memorial Park    Route 60 East,
Milton, Cabell County, West Virginia 25541    Cornerstone Family Services of
West Virginia LLC Forest Lawn Memorial Gardens and Mausoleum    1889 Goodwill
Road, Huntington, Cabell County, West Virginia 25704    Cornerstone Family
Services of West Virginia LLC Grandview Memorial Park and Mausoleum    1313
Hillview Drive, Dunbar, Kanawha County, West Virginia 25064    Cornerstone
Family Services of West Virginia LLC Grandview Memorial Gardens    Route 4,
Fairmont, Marion County, West Virginia 26554    Cornerstone Family Services of
West Virginia LLC Greenbrier Burial Park    2000 Miller Street, Hinton, Summers
County, West Virginia 25951    Cornerstone Family Services of West Virginia LLC
Guyan Memorial Gardens    Old Logan Road, Godby, Logan County, West Virginia
25547    Cornerstone Family Services of West Virginia LLC

 

Schedule 5.8(c)-12



--------------------------------------------------------------------------------

Property Name

  

Address/County*

  

Property Owner

Halcyon Hills Memorial Gardens    RD 3 Sherrard, Wheeling, Marshall County, West
Virginia 26003    Cornerstone Family Services of West Virginia LLC Highland
Hills Memorial Garden    401 Archer Road, Follansbee, Brooke County, West
Virginia 26037    Cornerstone Family Services of West Virginia LLC Highland
Memory Gardens    Route 119, Mitchell Heights Road, Pecks Mill, Logan County,
West Virginia 25547    Cornerstone Family Services of West Virginia LLC Jackson
County Memory Gardens    Route 33 West, Cottageville, Jackson County, West
Virginia 25239    Cornerstone Family Services of West Virginia LLC Montgomery
Memorial Park    Route 60, London, Kanawah County, West Virginia 25126   
Cornerstone Family Services of West Virginia LLC Palm Memorial Gardens    Route
10 Main Street, Matheny, Wyoming County, WV 24860    Cornerstone Family Services
of West Virginia LLC Parkview Memorial Gardens    Waddles Run Road, Wheeling,
Ohio County, West Virginia 26003    Cornerstone Family Services of West Virginia
LLC Pineview Cemetery    Route 3 East, Orgas, Boone County, West Virginia 25148
   Cornerstone Family Services of West Virginia LLC Resthaven Memorial Park   
1917 West Main Street, Princeton, Mercer County, West Virginia 24740   
Cornerstone Family Services of West Virginia LLC Restlawn Memorial Gardens   
Route 20, Bluefield, Mercer County, West Virginia 24701    Cornerstone Family
Services of West Virginia LLC Restwood Memorial Garden    HC 80 Box 32-D, Madams
Creek Road, Hinton, Summers County, West Virginia 25951    Cornerstone Family
Services of West Virginia LLC Shadow Lawn Memory Gardens    Sixth Street, Newel,
Hancock County, West Virginia 26050    Cornerstone Family Services of West
Virginia LLC Spring Valley Memory Gardens    1889 Goodwill Road, Huntington,
Wayne County, West Virginia 25704    Cornerstone Family Services of West
Virginia LLC Sunset Memorial Park - South Charleston    4301 MacCorkle Avenue
SW, South Charleston, Kanawha County, West Virginia 25309    Cornerstone Family
Services of West Virginia LLC Sunset Memorial Park - Beckley    1915 Harper
Road, Beckley, Raleigh County, West Virginia 25801    Cornerstone Family
Services of West Virginia LLC Valley View Memorial Park    2466 Main Street,
Hurricane, Putnam County, West Virginia 25526    Cornerstone Family Services of
West Virginia LLC

 

Schedule 5.8(c)-13



--------------------------------------------------------------------------------

Property Name

  

Address/County*

  

Property Owner

West Virginia Memorial Gardens    RR 55 Little Beaver Creek, Calvin, Nicholas
County, West Virginia 26660    Cornerstone Family Services of West Virginia LLC
White Chapel Memorial Gardens    US Route 60, Midland Trail, Barboursville,
Cabell County, West Virginia 25504    Cornerstone Family Services of West
Virginia LLC Woodlawn Memorial Park    Route 52 Bluewell, Bluefield, Mercer
County, West Virginia 24701    Cornerstone Family Services of West Virginia LLC

 

Schedule 5.8(c)-14



--------------------------------------------------------------------------------

SCHEDULE 5.8(d)(i)

REAL PROPERTY UNDER WHICH A

CREDIT PARTY OR ITS SUBSIDIARIES IS A LESSOR

 

1. Lease dated February 22, 2002, between Rittenhouse Circle Partners, L.P., as
landlord, and Cornerstone Family Services, Inc., assigned to StoneMor Operating
LLC, as tenant:

 

Location:

   StoneMor headquarters, 155 Rittenhouse Circle, Bristol, Bucks County,
Pennsylvania 19007

Use:

   Office building

Term:

   Expires February 28, 2012

 

2. Agreement of Lease dated January 31, 1994, First Amendment to Office Lease
dated March 26, 1999 and Second Amendment to Lease Agreement dated 2004 between
Corporate Plaza Associates, L.L.C. (as successor to Metropolitan Life Insurance
Company), as landlord, and Osiris Management, Inc. (as successor to Shipper
Management Group), as tenant:

 

Location:    Metropolitan Corporate Plaza, 485 Route One, Building B, Iselin,
Middlesex County, New Jersey 08830 Use:    2,668 square feet for general office
use Term:    Expires July 31, 2009, with option of tenant to renew for five
years

 

3. Lease Agreement dated November 2, 2000 between Howard Fine, as landlord, and
Glen Haven Memorial Park, Inc., assigned to Glen Haven Memorial Park and/or
StoneMor Partners L.P., as tenant:

 

Location:    Suites D and E, 7231 Ritchie Highway, Glen Burnie, Anne Arundel
County, Maryland 21061. Use:    General office Term:    Expires January 31,
2003, renewed until January 31, 2008

 

4. Lease dated November 1, 1999, between BRIT Limited Partnership, as landlord,
and Cornerstone Family Services, Inc., assumed by Columbia Memorial Park, as
tenant:

 

Location:    Suite 121, Building 1000, Century Plaza, 10630 Little Patuxent
Parkway, Howard County, Columbia, Maryland 21044 Use:    General office Term:   
Expires October 31, 2000, was renewed for additional one year periods as lease
provides for automatic one year renewals; current renewal expires October 31,
2007

 

Schedule 5.8(d)(i)-1



--------------------------------------------------------------------------------

5. Lease dated June 2, 1999, with Storage USA, as lessor, and Cornerstone Family
Services, Inc., assigned to StoneMor Partners L.P., as lessee:

 

Location:

   Storage Unit #0070, 2900 Ford Road, Bristol, Bucks County, Pennsylvania 19007

Use:

   Lease of a 10 by 25 foot storage unit

Term:

   Month to month

 

6. Lease dated January 26, 2000, between William B. Consolo, as landlord, and
Crown Hill Cemetery Association, as tenant:

 

Location:

   2194 East Enterprise Road, Twinsburg, Summit County, Ohio 44087

Use:

   Office and warehouse use

Term:

   Three (3) years from the date which is ten days after substantial completion
of the improvements (sometime in or about February 2003), renewed month to month

 

7. Lease Agreement dated November 22, 2002, between Roger L. DeVille, as lessor,
and Cornerstone Family Services, Inc. assigned to Crown Hill Cemetery
Association, as lessee:

 

Location:

   Suite 109, Village Court East 3969 Convenience Circle, N.W., Canton, Stark
County, OH 44718

Use:

   Office Space, 3,348 Square Feet

Term:

   Expires December 31, 2007

 

8. Funeral Home Lease dated September 28, 2006, between Brown-Service Funeral
Home Company, Inc., as landlord, and StoneMor Alabama Subsidiary, Inc., as
tenant:

 

Location:

   Elliott Funeral Home, 15215 Court Street, Moulton, Lawrence County, Alabama
35650

Use:

   Lease is for the Elliott Funeral Home

Term:

   Ten (10) years from 9/28/2006 to 9/27/2016

 

9. Funeral Home Lease dated September 28, 2006, between Brown-Service Funeral
Home Company, Inc., as landlord, and StoneMor Alabama Subsidiary, Inc., as
tenant:

 

Location:

   Ridout’s Brown-Service Funeral Home, 711 Memorial Drive Southwest, Decatur,
Morgan County, Alabama 35601

Use:

   Lease is for the Ridout’s Brown-Service Funeral Home

Term:

   Ten (10) years from 9/28/2006 to 9/27/2016

 

10. Funeral Home Lease dated September 28, 2006, between Uniservice Corporation,
as landlord, and StoneMor Oregon Subsidiary LLC, as tenant:

 

Location:

   811 West 6th Avenue, Sutherlin, Douglas County, Oregon 97479

Use:

   Lease is for the Chapel of the Firs funeral home

Term:

   Six (6) months from 9/28/2006, renewed month to month thereafter

 

Schedule 5.8(d)(i)-2



--------------------------------------------------------------------------------

11. Funeral Home Lease dated July 31, 1990, between Richard L. Long, as
landlord, and SCI West Virginia Funeral Services, Inc., assigned to Cornerstone
Family Services of West Virginia Subsidiary, Inc., as tenant:

 

Location:

   Long & Fisher Funeral Home, 6837 Sissonville Drive, Sissonville, Kanawha
County, West Virginia 25230

Use:

   Lease is for the Long & Fisher Funeral Home

Term:

   Five (5) year initial term, commencing 7/31/1990, with four (4) options to
extend for periods of five (5) years each (expiring 7/30/2015 if all options
exercised)

 

12. Funeral Home Lease dated July 31, 1990, between Richard L. Long, as
landlord, and SCI West Virginia Funeral Services, Inc., assigned to Cornerstone
Family Services of West Virginia Subsidiary, Inc., as tenant:

 

Location:

   Pryor Funeral Home, 184 Walnut Street, East Bank, Kanawha County, West
Virginia 25067

Use:

   Lease is for the Pryor Funeral Home

Term:

   Five (5) year initial term, commencing 7/31/1990, with four (4) options to
extend for periods of five (5) years each (expiring 7/30/2015 if all options
exercised)

 

13. Funeral Home Lease dated July 31, 1990, between Richard L. Long, as
landlord, and SCI West Virginia Funeral Services, Inc., assigned to Cornerstone
Family Services of West Virginia Subsidiary, Inc., as tenant:

 

Location:

   706 Rebecca Street, Charleston, Kanawha County, West Virginia 25312

Use:

   Lease is for the Powell-Jarrett Funeral Home (not operated by Cornerstone
Family Services of West Virginia Subsidiary, Inc. – proposed to be sub-leased to
an operator)

Term:

   Five (5) year initial term, commencing 7/31/1990, with four (4) options to
extend for periods of five (5) years each (expiring 7/30/2015 if all options
exercised)

 

Schedule 5.8(d)(i)-3



--------------------------------------------------------------------------------

14. Agreement made December 14, 1966, between St. Peter’s Church of South Beloit
(and Catholic Diocese of Rockford) (collectively, the “Catholic Church”) and
Floral Lawns, Inc., current assignees StoneMor Illinois LLC and StoneMor
Illinois Subsidiary LLC (collectively, the “Cemetery”) involving approximately
two acres of land owned by the Catholic Church within Floral Lawn Cemetery
(acquired from Floral Lawns, Inc. to comply with ecclesiastical law requiring
the Catholic Church to own the cemetery land used for Catholic burials):

 

Location:

   835 Dearborn Avenue, South Beloit, Winnebago County, Illinois 61080

Use:

   The Cemetery has the right sell graves in the approximately two acres of land
owned by the Catholic Church; the Cemetery has responsibility for maintenance
and operation of the land; and the Cemetery must pay the Catholic Church 5% of
the sale price from graves and related merchandise for use in the land

Term:

   Perpetual

 

15. Lease Agreement dated June 23, 1997, between Scotsman Group, Inc., as
landlord, and Grandview Cemetery, assigned to StoneMor Pennsylvania Subsidiary
LLC, as lessee:

 

Location:

   Grandview Cemetery, 2735 Walbert Avenue, Allentown, Lehigh County,
Pennsylvania 18104

Use:

   Lease of modular building used as office building

Term:

   Month to month

 

16. Lease Agreement dated June 29, 2004, between AAA Modular Buildings, as
lessor and Lakeview Memory Gardens, assigned to StoneMor Alabama Subsidiary,
Inc., as lessee:

 

Location:

   Lakeview Memory Gardens, 3800 North Highway 431, Phenix City, Russell County,
Alabama 36867

Use:

   Lease of modular building used as office building at Lakeview Memory Gardens

Term:

   Month to month

 

17. Lease dated July 31, 2007, between Ethel E. Gerlach, trustee of the Ethel E.
Gerlach Revocable Trust dated March 20, 1992, as landlord, and StoneMor Indiana
Subsidiary LLC, as tenant:

 

Location:

   5799 Central Avenue, Portage, Porter County, Indiana 46368

Use:

   Residential property for use by a cemetery employee

Term:

   Five (5)years, commencing on August 1, 2007, and ending on July 31, 2012;
tenant has an option to renew for an additional term of three (3) years

 

Schedule 5.8(d)(i)-4



--------------------------------------------------------------------------------

SCHEDULE 5.8(d)(ii)

REAL PROPERTY UNDER WHICH

A CREDIT PARTY OR ITS SUBSIDIARIES IS A LESSOR

 

1. Lease Agreement dated May 25, 2000, between Bedford County Memorial Park LLC,
as landlord, and Crown Atlantic Company LLC, as tenant:

 

Location:

   Mt. Royal Cemetery, 2700 Mt. Royal Road, Glenshaw, Allegheny Pennsylvania
15116

Use:

   Communications Cell tower

Term:

   Five (5) years from May 25, 2000, with four (4) automatic five (5) year
extensions and one (1) 4 (four) year, 11 (eleven) month extension

 

2. Oral Lease between Mt. Airy Cemetery LLC, as landlord, and Michael Shane, as
tenant:

 

Location:

   Mount Airy Cemetery, 2800 Old Freeport Road, Natrona Heights, Allegheny
County, Pennsylvania 15065

Use:

   Lease of a house to Michael Shane

Term:

   Month to month; Michael Shane is the superintendent of the cemetery   

 

3. Lease dated April 10, 2001 between CMS West LLC (Voegtly Cemetery), as
landlord, and The Lamar Companies, as tenant:

 

Location:

   Voegtly Cemetery, 1955 Lowrie Street, Pittsburgh, Allegheny County,
Pittsburgh, Pennsylvania 15212

Use:

   Right to install a Billboard at the site

Term:

   Five (5) years, expires March 14, 2006; automatic renewal for an additional
five (5) year term, thereafter automatic year to year renewals

 

4. Lease dated January 1, 1996, between The Prospect Cemetery LLC, as landlord,
and Matthew Outdoor Advertising Acquisition Co. L.P.:

 

Location:

   Prospect Cemetery, 501 East Prospect Street, East Stroudsburg, Monroe County,
Pennsylvania 18301

Use:

   Right to install a Billboard at the site

Term:

   Five (5) year term, with automatic renewal from year to year   

 

5. Agreement with Bernard Stoecklein that allows Walter Stoecklein to utilize an
area of the Lakewood Memorial Park (Bedford County Memorial Park LLC) at 943
Route 10, Cheswick, Allegheny County, Pennsylvania 15024 as a pasture for his
horse

 

Schedule 5.8(d)(ii)-1



--------------------------------------------------------------------------------

6. License Agreement dated February 11, 2003 between PVD Acquisitions LLC, as
landlord, and The Church at Waterlick, as tenant:

 

Location:

   Panorama Memorial Gardens, 4917 Strasburg Road, Strasburg, North River
District, Warren County, Virginia 22630

Use:

   Revocable license for area approximately 200 feet by 1,227.5 feet for use for
church functions.

Term:

   Five (5) years, expiring February 11, 2008, unless terminated sooner

 

7. Lease dated December 19, 2003 with Option to Purchase between Chartiers
Cemetery LLC, as landlord, and Pennsylvania-American Water Company, as tenant:

 

Location:

   Chartiers Cemetery, 801 Noblestown Road, Carnegie, Allegheny County,
Pittsburgh, Pennsylvania 15106

Use:

   Lease is for land for Tenant to construct and operate a pressure reducing
valve station and a below grade meter vault (for municipal water service).

Term:

   Ninety-nine (99) years from January 1, 2004, to December 31, 2103, with one
option to renew for ninety-nine (99) additional years, plus an option to
purchase by Tenant at any time during the term

 

8. Funeral Home Lease between Eloise B. Kyper Funeral Home, Inc., as landlord,
and Mark D. Heintzelman Funeral and Cremation Services, P.C., as tenant:

 

Location:

   1034 Benner Pike, State College, Centre County, Pennsylvania 16801

Use:

   Lease is for Mark D. Heintzelman Funeral Home - branch

Term:

   Unless earlier terminated, twenty (20) consecutive one-year terms starting on
or about March 17, 2005

 

9. Funeral Home Lease between CMS West Subsidiary LLC, as landlord, and Haky
Funeral Homes, Inc., as tenant:

 

Location:

   515 North Main Street., Masontown, Fayette County, Pennsylvania 15401

Use:

   Lease is for the Haky Funeral Home

Term:

   Unless earlier terminated, twenty (20) consecutive one-year terms starting
March 29, 2006

 

10. Funeral Home Lease between CMS West Subsidiary LLC, as landlord, and Haky
Funeral Homes, Inc., as tenant:

 

Location:

   101 N. Main Street, Allentown, Lehigh County, Pennsylvania 18036

Use:

   Lease is for the Norcross–Weber Funeral Home

Term:

   Unless earlier terminated, twenty (20) consecutive one-year terms starting
March 29, 2006

 

Schedule 5.8(d)(ii)-2



--------------------------------------------------------------------------------

11. Funeral Home Lease between CMS West Subsidiary LLC, as landlord, and Weber
Funeral Homes, P.C., as tenant:

 

Location:    1619 Hamilton Street, Allentown, Lehigh County, Pennsylvania 18102
Use:    Lease is for the Weber Funeral Home – Hamilton branch Term:    Unless
earlier terminated, twenty (20) consecutive one-year terms starting March 29,
2006

 

12. Funeral Home Lease between CMS West Subsidiary LLC, as landlord, and Weber
Funeral Homes, P.C., as tenant:

 

Location:    502 and 526-528 Ridge Street, Allentown, Lehigh County,
Pennsylvania 18102 Use:    Lease is for the Weber Funeral Home Term:    Unless
earlier terminated, twenty (20) consecutive one-year terms starting March 29,
2006

 

13. Lease agreement dated November 1, 1997, between Oaknoll Memorial Gardens,
assigned to StoneMor Georgia LLC, as landlord, and Tommy Grissof, as tenant, for
mobile home site (tenant owns mobile home); oral lease for use of site while the
tenant remains an employee at the cemetery

 

Location:    Oaknoll Memorial Gardens, 2549 Shorter Avenue, Rome, Floyd County,
Georgia 30165 Use:    Residential Term:    While employed at Oaknoll Memorial
Gardens; mobile home to be removed within 90 days after termination of a
tenant’s employment at Oaknoll Memorial Gardens

 

14. Lease agreement dated November 1, 1997, between Oaknoll Memorial Gardens,
assigned to StoneMor Georgia LLC, as landlord, and Charlie Alverson, as tenant,
for mobile home site (tenant owns mobile home); oral lease for use of site while
the tenant remains an employee at the cemetery

 

Location:    Oaknoll Memorial Gardens, 2549 Shorter Avenue, Rome, Floyd County,
Georgia 30165 Use:    Residential Term:    While employed at Oaknoll Memorial
Gardens; mobile home to be removed within 90 days after termination of a
tenant’s employment at Oaknoll Memorial Gardens

 

15. Communications Site Lease Agreement between StoneMor Oregon LLC, as assignee
of SCI Oregon Funeral Services, Inc., as lessor, and United States Cellular
Operating Company of Medford, as lessee:

 

Location:    Memory Gardens Memorial Park and Memory Gardens Mortuary, 1395
Arnold Lane, Medford, Jackson County, Oregon 97501 Use:    Communications
facilities Term:    Five (5) years commencing on the first to occur of the
commencement of the construction of the communications facilities or 12 months
after lease date; four (4) renewal periods of five (5) years each

 

Schedule 5.8(d)(ii)-3



--------------------------------------------------------------------------------

16. Communications Site Lease Agreement between StoneMor Kansas LLC, as assignee
of SCI Kansas Funeral Services, Inc., as lessor, and Horizon Telecommunications,
Inc., as lessee:

 

Location:    Old Mission Wichita Park Cemetery, 3424 East 21st Street, Wichita,
Sedgwick County, Kansas 67208 Use:    Communications facilities Term:    Five
(5) years commencing on the first to occur of the commencement of the
construction of the communications facilities or 12 months after lease date;
five (5) renewal periods of five (5) years each

 

17. Oral lease between StoneMor Washington, Inc., as assignee of SCI Washington
Funeral Services, Inc., as landlord, and Brian C. Larson, as tenant, for
apartment included as part of funeral director employment arrangement:

 

Location:    Piper-Morley-Mellinger Funeral Chapel, 5436 South Puget Sound
Avenue, Tacoma, Pierce County, Washington 98409 Use:    Residential apartment
Term:    While employed as a funeral director at Piper-Morley-Mellinger Funeral
Chapel

 

18. Oral lease between StoneMor Washington, Inc., as assignee of SCI Washington
Funeral Services, Inc., as landlord, and an individual, as tenant, for apartment
and parking space:

 

Location:    Oakwood Hill Funeral Chapel, 5210 South Alder, Tacoma, Pierce
County, Washington 98409 Use:    Residential apartment and parking Term:   
Month to month

 

19. Oral lease agreement between StoneMor Oregon LLC, as assignee of SCI Oregon
Funeral Services, Inc., as landlord, and Richard Allen, as tenant, to farm 23.6
acres of undeveloped cemetery land in a crop share arrangement (landlord
receives 1/3 of the sale of the annual rye grass):

 

Location:    Restlawn Memory Gardens and Mausoleum, 201 Oak Grove Road NW,
Salem, Polk County, Oregon 97304 Use:    Farming Term:    Farming season to
season

 

Schedule 5.8(d)(ii)-4



--------------------------------------------------------------------------------

20.

Lease agreement effective March 1, 2005, between StoneMor Oregon LLC, as
assignee of SCI Oregon Funeral Services, Inc., as landlord, and Herbert Dixon
and Cheryl Dixon, as tenant, for not more than  1/2 acre:

 

Location:    Restlawn Memory Gardens and Mausoleum and Restlawn Funeral Home,
201 Oak Grove Road NW, Salem, Polk County, Oregon 97304 Use:    Residential use
appurtenant to tenant’s residence Term:    Month to month

 

21.

Lease agreement effective March 1, 2005, between StoneMor Oregon LLC, as
assignee of SCI Oregon Funeral Services, Inc., as landlord, and Herbert Dixon
and Marguerite Dixon, as tenant, for not more than  1/2 acre (with tenant
assuming certain responsibilities to lock and unlock the mausoleum):

 

Location:    Restlawn Memory Gardens and Mausoleum and Restlawn Funeral Home,
201 Oak Grove Road NW, Salem, Polk County, Oregon 97304 Use:    Residential use
appurtenant to tenant’s residence Term:    Month to month

 

22. Oral lease agreement between StoneMor Oregon LLC, as assignee of SCI Oregon
Funeral Services, Inc., as landlord, and Straus Ranches, as tenant:

 

Location:    Hillcrest Memorial Park, 2201 North Phoenix Road, Medford, Jackson
County, Oregon 97504 Use:    Grazing rights on undeveloped land Term:    Month
to month

 

23. Lease Agreement dated March 1, 2001, between Funeral Corporation of
Pennsylvania d/b/a Norcross-Weber Funeral Home, assigned to CMS West Subsidiary
LLC, as landlord, and Carolyn Zabolotnyi, as tenant:

 

Location:    Norcross – Weber Funeral Home, 101 N. Main Street, Allentown,
Lehigh County, Pennsylvania 18036 Use:    Lease of building Term:    Through
April 30, 2007, tenant has continued in occupancy since

 

24. Lease Agreement dated August 1, 2004, between Weber Funeral Home, assigned
to CMS West Subsidiary LLC, as landlord, and Dana Hess, as tenant:

 

Location:    Weber Funeral Home – Hamilton, 1619 Hamilton Street, Allentown,
Lehigh County, Pennsylvania 18102 Use:    Second and third floor apartment for
residential use Term:    Month to month

 

Schedule 5.8(d)(ii)-5



--------------------------------------------------------------------------------

25. Communication Site Lease Agreement dated October 18, 2004, between SCI
Pennsylvania Funeral Services, Inc., d/b/a Grandview Cemetery, assigned to
StoneMor Pennsylvania LLC, as landlord, and Allentown SMSA Limited Partnership
d/b/a Verizon Wireless, as tenant:

 

Location:    Grandview Cemetery, 2735 Walbert Avenue, Allentown, Lehigh County,
Pennsylvania 18104 Use:    Cell phone tower Term:    Five (5) years; Lessee can
extend for four (4) additional five (5) year terms

 

26. Oral lease agreement between StoneMor Pennsylvania LLC, as landlord, and a
farmer, as tenant, for 8-9 acres at LaFayette Memorial Park, for a rental of $25
per year:

 

Location:    LaFayette Memorial Park, 132 Twin Hills Road, Brier Hill, Fayette
County, Pennsylvania 15401 Use:    Farming Term:    Farming season to season

 

27. Lease dated March 3, 1994, between Calumet Gary Cemetery Association, Inc.,
assigned to StoneMor Indiana LLC, as lessor, and Whiteco Metrocom, division of
Whiteco Industries, Inc., as lessee:

 

Location:    Calvary Cemetery, 2701 Willowdale Road, Portage, Porter County,
Indiana 46368; three sites of approximately 300 square feet each, adjacent to
Central Avenue, referred to as the southside of Central Avenue, east of Swanson
Use:    Right to install 3 outdoor advertising sign structures, each
approximately 20 feet long. Term:    Ten (10)years, initially expiring
March 3, 2004; right of lessee to renew for two (2) additional ten (10) year
terms

 

Schedule 5.8(d)(ii)-6



--------------------------------------------------------------------------------

SCHEDULE 5.8(e)

EXISTING INVESTMENTS

 

Issuing Entity

  

Principal Amount of

Certificates of

Interest, Debt or

Indebtedness Issued

  

Holder of Certificates

Outstanding

Bethel Cemetery Association (a New Jersey non-profit corporation)

   $ 240,556.34    Arlington Development Company

Beth Israel Cemetery Association of Woodbridge, New Jersey (a New Jersey
non-profit corporation)

   $ 22,510,730.00    StoneMor Operating LLC

Clover Leaf Park Cemetery Association (a New Jersey non-profit corporation)

   $ 325,625.00    StoneMor Operating LLC

Locustwood Cemetery Association (a New Jersey non-profit corporation)

   $ 2,060,000.00    StoneMor Operating LLC

 

Schedule 5.8(e)-1



--------------------------------------------------------------------------------

SCHEDULE 5.9

ENVIRONMENTAL COMPLIANCE

None.

 

Schedule 5.9-1



--------------------------------------------------------------------------------

SCHEDULE 5.12(d)

MULTIEMPLOYER PLANS

This Schedule 5.12(d) sets forth the Plans that are Multiemployer Plans, the
total number of employees of any Borrower or ERISA Affiliate who are
participants in each such Multiemployer Plan and the total number of
participants in each such Multiemployer Plan.

 

Name of Plan

  

Number of employees of any

Borrower or ERISA Affiliate

who are Participants

   Total Number of
Participants  

Laborers District Council of Western PA Pension Fund

   21    13,454 1

Pension Plan of Local 102

   8    691 2

SEIU National Industry Pension Fund

   3    96,427 3

--------------------------------------------------------------------------------

1

Per Line 7(f) of the publicly available IRS Form 5500 for the Plan Year ended
December 31, 2005.

 

2

Per Line 7(f) of the publicly available IRS Form 5500 for the Plan Year ended
March 31, 2006.

 

3

Per Line 7(f) of the publicly available IRS Form 5500 for the Plan Year ended
December 31, 2005.

 

Schedule 5.12(d)-1



--------------------------------------------------------------------------------

SCHEDULE 5.13(a)

SCHEDULE 5.13(c)

SUBSIDIARIES OF THE CREDIT PARTIES

OWNERSHIP OF SUBSIDIARY EQUITY INTERESTS

ORGANIZATION OF CREDIT PARTIES

OWNERSHIP OF ISSUER EQUITY INTERESTS

EIN = United States Taxpayer Identification Number

For subsidiary entities which operate at multiple locations, one of

those locations is designated below as a principal place of business.

ALABAMA (jurisdiction of formation for entities listed in first column below)

 

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

StoneMor Alabama LLC   

2209 East Broad Street

Gadsden, AL 35903

   72-1602507    StoneMor Operating LLC, 100 membership units, 100% StoneMor
Alabama Subsidiary, Inc.   

2209 East Broad Street

Gadsden, AL 35903

   72-1602509    StoneMor Alabama LLC, 200 shares common stock, 100% The
Valhalla Cemetery Company LLC    5317 Bessemer Highway Birmingham, AL 35228   
63-0216030    StoneMor Operating LLC, 100 membership units, 100% The Valhalla
Cemetery Subsidiary Corporation    5317 Bessemer Highway Birmingham, AL 35228   
20-1027540    The Valhalla Cemetery Company LLC, 200 shares common stock, 100%

 

Schedule 5.13(a) and (c)-1



--------------------------------------------------------------------------------

COLORADO (jurisdiction of formation for entities listed in first column below)

 

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

StoneMor Colorado LLC   

2970 North Avenue

Grand Junction, CO 81504

   61-1498146    StoneMor Operating LLC, 100 membership units, 100% StoneMor
Colorado Subsidiary LLC   

2970 North Avenue

Grand Junction, CO 81504

   61-1498142    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
100 membership units, 100%

CONNECTICUT (jurisdiction of formation for entities listed in first column
below)

 

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

Willowbrook Management Corp.   

155 Rittenhouse Circle

Bristol, PA 19007

   22-2598658    Laurelwood Holding Company, 1,000 shares common stock, 100%

DELAWARE (jurisdiction of formation for entities listed in first column below)

 

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

Cemetery Management Services, L.L.C.   

155 Rittenhouse Circle

Bristol, PA 19007

   26-0047038    Henlopen Memorial Park Subsidiary, Inc., 100 membership units,
100% Cemetery Management Services of Mid-Atlantic States, L.L.C.   

155 Rittenhouse Circle

Bristol, PA 19007

   55-0789275    Cemetery Management Services, L.L.C., 1 membership unit, 100%
Cemetery Management Services of Ohio, L.L.C.   

8730 Darrow Road

Twinsburg, OH 44087

   30-0024384    Cemetery Management Services, L.L.C., 1 membership unit, 100%
Cemetery Management Services of Pennsylvania, L.L.C.   

155 Rittenhouse Circle

Bristol, PA 19007

   26-0046991    Cemetery Management Services, L.L.C., 1 membership unit, 100%
Cornerstone Family Insurance Services, Inc.   

155 Rittenhouse Circle

Bristol, PA 19007

   23-3091746    Henlopen Memorial Park Subsidiary, Inc., 100 shares common
stock, 100%

 

Schedule 5.13(a) and (c)-2



--------------------------------------------------------------------------------

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

Cornerstone Funeral and Cremation Services LLC   

8592 Darrow Road

Twinsburg, OH 44087

   56-2287191    Henlopen Memorial Park Subsidiary, Inc., 100 membership units,
100% Glen Haven Memorial Park LLC   

7215 Ritchie Highway

Glen Burnie, MD 21061

   76-0763757    StoneMor Operating LLC, 100 membership units, 100% Henlopen
Memorial Park LLC   

RD 1 226A,

Milton, DE 19968

   51-0101683    StoneMor Operating LLC, 100 membership units, 100% Henlopen
Memorial Park Subsidiary, Inc.   

RD 1 226A,

Milton, DE 19968

   20-1618002    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
200 shares common stock, 100% Lorraine Park Cemetery LLC   

5608 Dogwood Road

Baltimore, MD 21207

   76-0763744    StoneMor Operating LLC, 100 membership units, 100% Osiris
Holding Finance Company   

155 Rittenhouse Circle

Bristol, PA 19007

   23-2653124    Henlopen Memorial Park Subsidiary, Inc., 100 shares common
stock, 100% Osiris Holding of Maryland LLC   

4111 Pennsylvania Avenue,

Suitland, MD 20746

   23-2648923    StoneMor Operating LLC, 100 membership units, 100% Perpetual
Gardens.Com, Inc.   

155 Rittenhouse Circle

Bristol, PA 19007

   23-3090963    Henlopen Memorial Park Subsidiary, Inc., 100 shares common
stock, 100% StoneMor GP LLC   

155 Rittenhouse Circle

Bristol, PA 19007

   80-0103152    Not applicable StoneMor Operating LLC   

155 Rittenhouse Circle

Bristol, PA 19007

   90-0182025    StoneMor Partners L.P., 1,000 membership units, 100% StoneMor
Partners L.P.   

155 Rittenhouse Circle

Bristol, PA 19007

   80-0103159    StoneMor GP LLC, sole general partner WNCI LLC   

4101 Suitland Road

Suitland Maryland 20746

   76-0763751    StoneMor Operating LLC, 100 membership units, 100%

 

Schedule 5.13(a) and (c)-3



--------------------------------------------------------------------------------

GEORGIA (jurisdiction of formation for entities listed in first column below)

 

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of
Equity Interests Owned

Lakewood Memory Gardens South LLC   

325 Greens Lake Road

Rossville, GA 30741

   58-2590484    StoneMor Operating LLC, 100 membership units, 100% Lakewood
Memory Gardens South Subsidiary, Inc.   

325 Greens Lake Road

Rossville, GA 30741

   20-1633468    Lakewood Memory Gardens South LLC, 200 shares common stock,
100% StoneMor Georgia LLC   

2549 Shorter Avenue

Rome, GA 30165

   51-0548419    StoneMor Operating LLC, 100 membership units, 100% StoneMor
Georgia Subsidiary, Inc.   

2549 Shorter Avenue

Rome, GA 30165

   51-0548421    StoneMor Georgia LLC, 200 shares common stock, 100%

ILLINOIS (jurisdiction of formation for entities listed in first column below)

 

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of
Equity Interests Owned

StoneMor Illinois LLC   

11875 Archer Avenue

Lemont, IL 60439

   86-1170642    StoneMor Operating LLC, 100 membership units, 100% StoneMor
Illinois Subsidiary LLC   

11875 Archer Avenue

Lemont, IL 60439

   86-1170645    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
100 membership units, 100%

INDIANA (jurisdiction of formation for entities listed in first column below)

 

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of
Equity Interests Owned

StoneMor Indiana LLC   

2701 Willowdale Road

Portage, IN 46368

   56-2661323    StoneMor Operating LLC, 100 membership units, 100% StoneMor
Indiana Subsidiary LLC   

2701 Willowdale Road

Portage, IN 46368

   56-2661326    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
100 membership units, 100%

 

Schedule 5.13(a) and (c)-4



--------------------------------------------------------------------------------

KANSAS (jurisdiction of formation for entities listed in first column below)

 

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

StoneMor Kansas LLC   

3424 East 21st Street

Wichita, KS 67208

   61-1498141    StoneMor Operating LLC, 100 membership units, 100% StoneMor
Kansas Subsidiary LLC   

3424 East 21st Street

Wichita, KS 67208

   61-1498138    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
100 membership units, 100%

KENTUCKY (jurisdiction of formation for entities listed in first column below)

 

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

StoneMor Kentucky LLC   

279 Landis Lane

Mount Washington, KY 40047

   38-3732170    StoneMor Operating LLC, 100 membership units, 100% StoneMor
Kentucky Subsidiary LLC   

279 Landis Lane

Mount Washington, KY 40047

   61-1498118    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
100 membership units, 100%

 

Schedule 5.13(a) and (c)-5



--------------------------------------------------------------------------------

MARYLAND (jurisdiction of formation for entities listed in first column below)

 

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

Cedar Hill Funeral Home, Inc.    4111 Pennsylvania Avenue Suitland, MD 20746   
52-0497840    Sunset Memorial Park Subsidiary, Inc., 100 shares common stock,
100% Columbia Memorial Park LLC   

12005 Clarksville Pike, Route 108

Clarksville, MD 21029

   76-0763759    StoneMor Operating LLC, 100 membership units, 100% Columbia
Memorial Park Subsidiary, Inc.   

12005 Clarksville Pike, Route 108

Clarksville, MD 21029

   20-0872737    Columbia Memorial Park LLC, 200 shares common stock, 100% Glen
Haven Memorial Park Subsidiary, Inc.   

7215 Ritchie Highway

Glen Burnie, MD 21061

   20-0872664    Glen Haven Memorial Park LLC, 200 shares common stock, 100%
Lorraine Park Cemetery Subsidiary, Inc.   

5608 Dogwood Road

Baltimore, MD 21207

   20-0872318    Lorraine Park Cemetery LLC, 200 shares common stock, 100%
Modern Park Development LLC    10901 Mason Road NE Cumberland, MD 21502   
30-0263781    StoneMor Operating LLC, 100 membership units, 100% Modern Park
Development Subsidiary, Inc.    10901 Mason Road NE Cumberland, MD 21502   
20-0872273    Modern Park Development LLC, 200 shares common stock, 100% Osiris
Holding of Maryland Subsidiary, Inc.    4111 Pennsylvania Avenue Suitland, MD
20746    20-0872608    Osiris Holding of Maryland LLC, 200 shares common stock,
100% Springhill Memory Gardens LLC    US Highway 50, Marker 106 Hebron, MD 21830
   76-0763746    StoneMor Operating LLC, 100 membership units, 100% Springhill
Memory Gardens Subsidiary, Inc.    US Highway 50, Marker 106 Hebron, MD 21830   
20-0872387    Springhill Memory Gardens LLC, 200 shares common stock, 100%
Sunset Memorial Park LLC   

13800 North East Bedford Road

Cumberland, MD 21502

   76-0763755    StoneMor Operating LLC, 100 membership units, 100% Sunset
Memorial Park Subsidiary, Inc.   

13800 North East Bedford Road

Cumberland, MD 21502

   20-0872559    Sunset Memorial Park LLC, 200 shares common stock, 100%
Wicomico Memorial Parks LLC   

721 Snow Hill Road

Salisbury, MD 21801

   76-0763753    StoneMor Operating LLC, 100 membership units, 100% Wicomico
Memorial Parks Subsidiary, Inc.   

721 Snow Hill Road

Salisbury, MD 21801

   20-0872493    Wicomico Memorial Parks LLC, 200 shares common stock, 100% W N
C Subsidiary, Inc.   

4101 Suitland Road

Suitland Maryland 20746

   20-0872430    WNCI LLC, 200 shares common stock, 100%

 

Schedule 5.13(a) and (c)-6



--------------------------------------------------------------------------------

MICHIGAN (jurisdiction of formation for entities listed in first column below)

 

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

StoneMor Michigan LLC   

2215 West Cass Avenue Road

Bay City, MI 48708

   36-4584459    StoneMor Operating LLC, 100 membership units, 100% StoneMor
Michigan Subsidiary LLC   

2215 West Cass Avenue Road

Bay City, MI 48708

   37-1520064    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
100 membership units, 100%

MISSOURI (jurisdiction of formation for entities listed in first column below)

 

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

StoneMor Missouri LLC   

6901 Troost Avenue

Kansas City, MO 64131

   61-1498134    StoneMor Operating LLC, 100 membership units, 100% StoneMor
Missouri Subsidiary LLC   

6901 Troost Avenue

Kansas City, MO 64131

   61-1498131    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
100 membership units, 100%

 

Schedule 5.13(a) and (c)-7



--------------------------------------------------------------------------------

NEW JERSEY (jurisdiction of formation for entities listed in first column below)

 

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

Arlington Development Company   

1620 Cove Road

Pennsauken, NJ 08110

   21-0396590    Cornerstone Family Services of New Jersey, Inc., 100 shares
common stock, 100% Bethel Cemetery Association   

1620 Cove Road

Pennsauken, NJ 08110

   21-0406840    Owners of interment space have one vote for each grave, crypt
and niche owned, and an owner of a certificate of indebtedness or interest has
one vote for each $250 of the principal face amount of the certificate, whenever
voting by members is required or permitted. Arlington Development Company owns a
certificate of interest in the principal face amount of $240,556.34. Beth Israel
Cemetery Association of Woodbridge, New Jersey   

U.S. Highway 1 South

Woodbridge, NJ 07095

   22-0771100    Owners of interment space have one vote for each grave, crypt
and niche owned, and an owner of a certificate of indebtedness or interest has
one vote for each $250 of the principal face amount of the certificate, whenever
voting by members is required or permitted. StoneMor Operating LLC owns a
certificate of indebtedness in the principal face amount of $22,510,730.00.

 

Schedule 5.13(a) and (c)-8



--------------------------------------------------------------------------------

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

Clover Leaf Park Cemetery Association   

U.S. Highway 1 and U.S. Highway 35

Woodbridge, NJ 07095

   22-0827940    Owners of interment space have one vote for each grave, crypt
and niche owned, and an owner of a certificate of indebtedness or interest has
one vote for each $250 of the principal face amount of the certificate, whenever
voting by members is required or permitted. StoneMor Operating LLC owns a
certificate of indebtedness in the principal face amount of $325,625.00.
Cornerstone Family Services of New Jersey, Inc.   

155 Rittenhouse Circle

Bristol, PA 19007

   20-1633476    StoneMor Operating LLC, 200 shares common stock, 100% Legacy
Estates, Inc.   

155 Rittenhouse Circle

Bristol, PA 19007

   23-3092731    Cornerstone Family Services of New Jersey, Inc., 10 shares
common stock, 100% Locustwood Cemetery Association   

1550 Marlton Pike (Route 70) West

Cherry Hill, NJ 08002

   21-0501600    Owners of interment space have one vote for each grave, crypt
and niche owned, and an owner of a certificate of indebtedness or interest has
one vote for each $250 of the principal face amount of the certificate, whenever
voting by members is required or permitted. StoneMor Operating LLC owns a
certificate of indebtedness in the principal face amount of $2,060,000.00.

 

Schedule 5.13(a) and (c)-9



--------------------------------------------------------------------------------

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

Osiris Management, Inc.   

485 Route 1 South

Iselin, NJ 08830

   22-3278549    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
200 shares common stock, 100%

NEW YORK (jurisdiction of formation for entities listed in first column below)

 

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

Osiris Telemarketing Corp.   

155 Rittenhouse Circle

Bristol, PA 19007

   23-3482788    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
100 shares common stock, 100%

NORTH CAROLINA (jurisdiction of formation for entities listed in first column
below)

 

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

StoneMor North Carolina LLC    4039 South Church Street Burlington, NC 27215   
51-0548425    StoneMor Operating LLC, 100 membership units, 100% StoneMor North
Carolina Funeral Services, Inc.   

155 Rittenhouse Circle

Bristol, PA 19007

   20-3214220    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
200 shares common stock, 100% StoneMor North Carolina Subsidiary LLC    4039
South Church Street Burlington, NC 27215    54-2177480    Cornerstone Family
Services of West Virginia Subsidiary, Inc., 100 membership units, 100%

 

Schedule 5.13(a) and (c)-10



--------------------------------------------------------------------------------

OHIO (jurisdiction of formation for entities listed in first column below)

 

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

Butler County Memorial Park LLC   

4570 Trenton-Oxford Road

Hamilton, OH 45011

   77-0640604    StoneMor Operating LLC, 100 membership units, 100% Butler
County Memorial Park Subsidiary, Inc.   

4570 Trenton-Oxford Road

Hamilton, OH 45011

   20-1002754    Butler County Memorial Park LLC, 200 shares common stock, 100%
Crown Hill Cemetery Association   

8730 Darrow Road

Twinsburg, OH 44087

   34-0170388    The governing board of members has voting rights. Vacancies on
the board are filled by vote of the remaining members.

OREGON (jurisdiction of formation for entities listed in first column below)

 

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

StoneMor Oregon LLC   

2201 North Phoenix Road

Medford, OR 97504

   61-1498130    StoneMor Operating LLC, 100 membership units, 100% StoneMor
Oregon Subsidiary LLC   

2201 North Phoenix Road

Medford, OR 97504

   61-1498125    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
100 membership units, 100%

 

Schedule 5.13(a) and (c)-11



--------------------------------------------------------------------------------

PENNSYLVANIA (jurisdiction of formation for entities listed in first column
below)

 

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

Bedford County Memorial Park LLC   

2700 Mount Royal Boulevard

Glenshaw, PA 15116

   55-0878592    StoneMor Operating LLC, 100 membership units, 100% Bedford
County Memorial Park Subsidiary LLC   

2700 Mount Royal Boulevard

Glenshaw, PA 15116

   51-0518655    Laurelwood Holding Company, 100 membership units, 100% Blue
Ridge Memorial Gardens LLC   

6701 Jonestown Road

Harrisburg, PA 17112

   55-0878644    StoneMor Operating LLC, 100 membership units, 100% Blue Ridge
Memorial Gardens Subsidiary LLC   

6701 Jonestown Road

Harrisburg, PA 17112

   51-0518646    Laurelwood Holding Company, 100 membership units, 100%
Chartiers Cemetery LLC   

801 Noblestown Road

Carnegie, PA 15106

   55-0878666    StoneMor Operating LLC, 100 membership units, 100% Chartiers
Cemetery Subsidiary LLC   

801 Noblestown Road

Carnegie, PA 15106

   51-0518671    Laurelwood Holding Company, 100 membership units, 100% CMS West
LLC   

1955 Lowrie Street

Pittsburgh, PA 15212

   55-0878663    StoneMor Operating LLC, 100 membership units, 100% CMS West
Subsidiary LLC   

1955 Lowrie Street

Pittsburgh, PA 15212

   51-0518668    Laurelwood Holding Company, 100 membership units, 100% Eloise
B. Kyper Funeral Home, Inc.   

1034 Benner Pike

State College, PA 16801

   25-1646241    CMS West Subsidiary LLC, 600 shares common stock, 100% Green
Lawn Memorial Park LLC   

Junction of Route 15 and 54

Montgomery, PA 17752

   55-0878616    StoneMor Operating LLC, 100 membership units, 100% Green Lawn
Memorial Park Subsidiary LLC   

Junction of Route 15 and 54

Montgomery, PA 17752

   51-0518632    Laurelwood Holding Company, 100 membership units, 100% J.V.
Walker LLC   

428 Nutt Road

Phoenixville, PA 19460

   55-0878634    StoneMor Operating LLC, 100 membership units, 100% J.V. Walker
Subsidiary LLC   

428 Nutt Road

Phoenixville, PA 19460

   51-0518627    Laurelwood Holding Company, 100 membership units, 100%

 

Schedule 5.13(a) and (c)-12



--------------------------------------------------------------------------------

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

Juniata Memorial Park LLC   

9010 US Highway 577 South

Lewistown, PA 17044

   55-0878631    StoneMor Operating LLC, 100 membership units, 100% Juniata
Memorial Park Subsidiary LLC   

9010 US Highway 577 South

Lewistown, PA 17044

   51-0518623    Laurelwood Holding Company, 100 membership units, 100%
Laurelwood Cemetery LLC   

901 Bryant Street

Stroudsburg, PA 18360

   01-0861522    Laurelwood Holding Company, 100 membership units, 100%
Laurelwood Cemetery Subsidiary LLC   

155 Rittenhouse Circle

Bristol, PA 19007

   26-0388578    StoneMor Operating LLC, 100 membership units, 100% Laurelwood
Holding Company   

155 Rittenhouse Circle

Bristol, PA 19007

   23-2952494    StoneMor Operating LLC, 100 shares common stock, 100% Melrose
Land LLC   

1851 Linden Street

Bethlehem, PA 18017

   55-0878598    StoneMor Operating LLC, 100 membership units, 100% Melrose Land
Subsidiary LLC   

1851 Linden Street

Bethlehem, PA 18017

   51-0518607    Laurelwood Holding Company, 100 membership units, 100% Morris
Cemetery Perpetual Care Company   

155 Rittenhouse Circle

Bristol, PA 19007

   56-2306497    StoneMor Operating LLC, 100 shares common stock, 100% Mount
Lebanon Cemetery LLC   

509 Washington Road

Pittsburgh, PA 15228

   55-0878643    StoneMor Operating LLC, 100 membership units, 100% Mount
Lebanon Cemetery Subsidiary LLC   

509 Washington Road

Pittsburgh, PA 15228

   51-0518677    Laurelwood Holding Company, 100 membership units, 100% Mt. Airy
Cemetery LLC   

3012 Old Freeport Road

Natrona Heights, PA 15065

   01-0861524    Laurelwood Holding Company, 100 membership units, 100% Mt. Airy
Cemetery Subsidiary LLC   

155 Rittenhouse Circle

Bristol, PA 19007

   51-0158677    StoneMor Operating LLC, 100 membership units, 100% Osiris
Holding of Pennsylvania LLC   

1921 Ritner Highway

Carlisle, PA 17013

   55-0878660    StoneMor Operating LLC, 100 membership units, 100% Osiris
Holding of Pennsylvania Subsidiary LLC   

1921 Ritner Highway

Carlisle, PA 17013

   51-0518664    Laurelwood Holding Company, 100 membership units, 100%

 

Schedule 5.13(a) and (c)-13



--------------------------------------------------------------------------------

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

Subsidiary LLC    Carlisle, PA 17013       100 membership units, 100% Prospect
Hill Cemetery LLC   

4855 Londonderry Road

Harrisburg, PA 17113

   55-0878647    StoneMor Operating LLC, 100 membership units, 100% Prospect
Hill Cemetery Subsidiary LLC   

4855 Londonderry Road

Harrisburg, PA 17113

   51-0518682    Laurelwood Holding Company, 100 membership units, 100%
Riverside Cemetery LLC   

200 South Montgomery Avenue

Norristown, PA 19403

   55-0878651    StoneMor Operating LLC, 100 membership units, 100% Riverside
Cemetery Subsidiary LLC   

200 South Montgomery Avenue

Norristown, PA 19403

   51-0518652    Laurelwood Holding Company, 100 membership units, 100%
Riverview Memorial Gardens LLC   

3776 Peters Mountain Road

Halifax, PA 17032

   55-0878633    StoneMor Operating LLC, 100 membership units, 100% Riverview
Memorial Gardens Subsidiary LLC   

3776 Peters Mountain Road

Halifax, PA 17032

   51-0518625    Laurelwood Holding Company, 100 membership units, 100% Rolling
Green Memorial Park LLC   

Route 3 at Route 202 Bypass

West Chester, PA 19382

   55-0878637    StoneMor Operating LLC, 100 membership units, 100% Rolling
Green Memorial Park Subsidiary LLC   

Route 3 at Route 202 Bypass

West Chester, PA 19382

   51-0518638    Laurelwood Holding Company, 100 membership units, 100% Stephen
R. Haky Funeral Home, Inc.    603 & 609 North Gallatin Avenue Uniontown, PA
15401    23-0899160    CMS West Subsidiary LLC, 101 shares common stock, 100%
StoneMor Pennsylvania LLC   

1700 Airport Road

Allentown, PA 18103

   54-2177478    StoneMor Operating LLC, 100 membership units, 100% StoneMor
Pennsylvania Subsidiary LLC   

1700 Airport Road

Allentown, PA 18103

   54-2177483    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
100 membership units, 100%

 

Schedule 5.13(a) and (c)-14



--------------------------------------------------------------------------------

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

The Coraopolis Cemetery LLC   

Main & Woodlawn Road

Coraopolis, PA 15108

   01-0861526    Laurelwood Holding Company, 100 membership units, 100% The
Coraopolis Cemetery Subsidiary LLC   

155 Rittenhouse Circle

Bristol, PA 19007

   26-0388728    StoneMor Operating LLC, 100 membership units, 100% The Prospect
Cemetery LLC   

501 Prospect Street

East Stroudsburg, PA 18301

   55-0878646    StoneMor Operating LLC, 100 membership units, 100% The Prospect
Cemetery Subsidiary LLC   

501 Prospect Street

East Stroudsburg, PA 18301

   51-0518680    Laurelwood Holding Company, 100 membership units, 100% Tioga
County Memorial Gardens LLC   

Box 82A

Trout Run, PA 17771

   55-0878629    StoneMor Operating LLC, 100 membership units, 100% Tioga County
Memorial Gardens Subsidiary LLC   

Box 82A

Trout Run, PA 17771

   51-0518620    Laurelwood Holding Company, 100 membership units, 100%
Tri-County Memorial Gardens LLC   

740 Wyndamere Road

Lewisberry, PA 17339

   55-0878659    StoneMor Operating LLC, 100 membership units, 100% Tri-County
Memorial Gardens Subsidiary LLC   

740 Wyndamere Road

Lewisberry, PA 17339

   51-0518662    Laurelwood Holding Company, 100 membership units, 100% Twin
Hills Memorial Park and Mausoleum LLC   

3332 Lycoming Mall Drive

Muncy, PA 17756

   55-0878668    StoneMor Operating LLC, 100 membership units, 100% Twin Hills
Memorial Park and Mausoleum Subsidiary LLC   

3332 Lycoming Mall Drive

Muncy, PA 17756

   51-0518673    Laurelwood Holding Company, 100 membership units, 100%
Westminster Cemetery LLC   

1159 Newville Road

Carlisle, PA 17013

   55-0878655    StoneMor Operating LLC, 100 membership units, 100% Westminster
Cemetery Subsidiary LLC   

1159 Newville Road

Carlisle, PA 17013

   51-0518660    Laurelwood Holding Company, 100 membership units, 100% Woodlawn
Memorial Gardens LLC   

4855 Londonderry Road

Harrisburg, PA 17113

   55-0878618    StoneMor Operating LLC, 100 membership units, 100%

 

Schedule 5.13(a) and (c)-15



--------------------------------------------------------------------------------

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

Woodlawn Memorial Gardens Subsidiary LLC   

4855 Londonderry Road

Harrisburg, PA 17113

   51-0518617    Laurelwood Holding Company, 100 membership units, 100% Woodlawn
Memorial Park LLC   

1500 Airport Road

Allentown, PA 18103

   01-0861517    Laurelwood Holding Company, 100 membership units, 100% Woodlawn
Memorial Park Subsidiary LLC   

155 Rittenhouse Circle

Bristol, PA 19007

   26-0401167    StoneMor Operating LLC, 100 membership units, 100%

RHODE ISLAND (jurisdiction of formation for entities listed in first column
below)

 

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

Osiris Holding of Rhode Island LLC   

123 Howland Avenue

Middletown, RI 02840

   55-0883441    StoneMor Operating LLC, 100 membership units, 100% Osiris
Holding of Rhode Island Subsidiary, Inc.   

123 Howland Avenue,

Middletown, RI 02840

   20-1614798    Osiris Holding of Rhode Island LLC, 200 shares common stock,
100%

TENNESSEE (jurisdiction of formation for entities listed in first column below)

 

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

Lakewood/Hamilton Cemetery LLC    4621 Shallowford Road, Chattanooga, TN 37411
   62-1840058    StoneMor Operating LLC, 100 membership units, 100%
Lakewood/Hamilton Cemetery Subsidiary, Inc.    4621 Shallowford Road,
Chattanooga, TN 37411    20-1614748    Lakewood/Hamilton Cemetery LLC, 200
shares common stock, 100%

 

Schedule 5.13(a) and (c)-16



--------------------------------------------------------------------------------

VIRGINIA (jurisdiction of formation for entities listed in first column below)

 

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

Alleghany Memorial Park LLC   

7008 Winterberry Road

Covington, VA 24426

   54-1005829    StoneMor Operating LLC, 100 membership units, 100% Alleghany
Memorial Park Subsidiary, Inc.   

7008 Winterberry Road

Covington, VA 24426

   20-0731317    Alleghany Memorial Park LLC, 200 shares common stock, 100%
Altavista Memorial Park LLC   

Route 29 North

Altavista, VA 24517

   54-1796637    StoneMor Operating LLC, 100 membership units, 100% Altavista
Memorial Park Subsidiary, Inc.   

Route 29 North

Altavista, VA 24517

   20-0149966    Altavista Memorial Park LLC, 200 shares common stock, 100%
Augusta Memorial Park Perpetual Care Company   

155 Rittenhouse Circle

Bristol, PA 19007

   57-1142047    StoneMor Operating LLC, 100 shares common stock, 100% Birchlawn
Burial Park LLC   

US Route 460 East

Pearisburg, VA 24134

   54-0141255    StoneMor Operating LLC, 100 membership units, 100% Birchlawn
Burial Park Subsidiary, Inc.   

US Route 460 East

Pearisburg, VA 24134

   20-0750450    Birchlawn Burial Park LLC, 200 shares common stock, 100%
Cemetery Investments LLC   

1101 Campostella Road

Chesapeake, VA 23320

   54-1504298    StoneMor Operating LLC, 100 membership units, 100% Cemetery
Investments Subsidiary, Inc.   

1101 Campostella Road

Chesapeake, VA 23320

   20-0750481    Cemetery Investments LLC, 200 shares common stock, 100%
Covenant Acquisition LLC   

Route 360 East

Callao, VA 22435

   54-1901020    StoneMor Operating LLC, 100 membership units, 100% Covenant
Acquisition Subsidiary, Inc.   

Route 360 East

Callao, VA 22435

   20-0750502    Covenant Acquisition LLC, 200 shares common stock, 100% Henry
Memorial Park LLC   

8443 North Virginia Avenue

Bassett, VA 24055

   54-1796636    StoneMor Operating LLC, 100 membership units, 100% Henry
Memorial Park Subsidiary, Inc.   

8443 North Virginia Avenue

Bassett, VA 24055

   20-0750551    Henry Memorial Park LLC, 200 shares common stock, 100%

 

Schedule 5.13(a) and (c)-17



--------------------------------------------------------------------------------

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

KIRIS LLC   

1921 Shutterlee Mill Road

Staunton, VA 24401

   54-1339659    StoneMor Operating LLC, 100 membership units, 100% KIRIS
Subsidiary, Inc.   

155 Rittenhouse Circle

Bristol, PA 19007

   26-0388858    StoneMor Operating LLC, 200 shares common stock, 100% Laurel
Hill Memorial Park LLC   

10127 Plank Road

Spotsylvania, VA 22553

   54-1437357    StoneMor Operating LLC, 100 membership units, 100% Laurel Hill
Memorial Park Subsidiary, Inc.   

10127 Plank Road

Spotsylvania, VA 22553

   20-0731545    Laurel Hill Memorial Park LLC, 200 shares common stock, 100%
Loewen [Virginia] LLC   

5650 Powell Valley Road

Big Stone Gap, VA 24219

   54-0630417    StoneMor Operating LLC, 100 membership units, 100% Loewen
[Virginia] Subsidiary, Inc.   

5650 Powell Valley Road

Big Stone Gap, VA 24219

   20-0770030    Loewen [Virginia] LLC, 200 shares common stock, 100% Oak Hill
Cemetery LLC   

1902 Plank Road

Fredericksburg, VA 22401

   54-1437357    StoneMor Operating LLC, 100 membership units, 100% Oak Hill
Cemetery Subsidiary, Inc.   

1902 Plank Road

Fredericksburg, VA 22401

   20-0731513    Oak Hill Cemetery LLC, 200 shares common stock, 100% PVD
Acquisitions LLC   

4160 Rixeyville Road

Jefffersonton, VA 22724

   54-1812287    StoneMor Operating LLC, 100 membership units, 100% PVD
Acquisitions Subsidiary, Inc.   

4160 Rixeyville Road

Jefffersonton, VA 22724

   20-0731446    PVD Acquisitions LLC, 200 shares common stock, 100% Rockbridge
Memorial Gardens LLC   

Route 60 East

Lexington, VA 24450

   54-1804348    StoneMor Operating LLC, 100 membership units, 100% Rockbridge
Memorial Gardens Subsidiary Company   

Route 60 East

Lexington, VA 24450

   20-0769959    Rockbridge Memorial Gardens LLC, 200 shares common stock, 100%
Rose Lawn Cemeteries LLC   

10069 Crescent Road

Glade Spring, VA 24340

   54-0458328    StoneMor Operating LLC, 100 membership units, 100% Rose Lawn
Cemeteries Subsidiary, Incorporated   

10069 Crescent Road

Glade Spring, VA 24340

   20-0750570    Rose Lawn Cemeteries LLC, 200 shares common stock, 100%
Roselawn Development LLC   

103 Clearview Drive

Martinsville, VA 24114

   54-0363753    StoneMor Operating LLC, 100 membership units, 100%

 

Schedule 5.13(a) and (c)-18



--------------------------------------------------------------------------------

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

Roselawn Development Subsidiary Corporation   

103 Clearview Drive

Martinsville, VA 24114

   20-0750525    Roselawn Development LLC, 200 shares common stock, 100% Russell
Memorial Cemetery LLC   

1010 East Main Street

Lebanon, VA 24266

   54-0801067    StoneMor Operating LLC, 100 membership units, 100% Russell
Memorial Cemetery Subsidiary, Inc.   

1010 East Main Street

Lebanon, VA 24266

   20-0769928    Russell Memorial Cemetery LLC, 200 shares common stock, 100%
Shenandoah Memorial Park LLC   

1270 Front Royal Pike Box 73

Winchester, VA 22602

   54-0619588    StoneMor Operating LLC, 100 membership units, 100% Shenandoah
Memorial Park Subsidiary, Inc.   

1270 Front Royal Pike Box 73

Winchester, VA 22602

   20-0749844    Shenandoah Memorial Park LLC, 200 shares common stock, 100%
Southern Memorial Sales LLC   

1921 Shutterlee Mill Road

Staunton, VA 24401

   54-1166384    StoneMor Operating LLC, 100 membership units, 100% Southern
Memorial Sales Subsidiary, Inc.   

1921 Shutterlee Mill Road

Staunton, VA 24401

   20-0731388    Southern Memorial Sales LLC, 200 shares common stock, 100% Star
City Memorial Sales LLC   

3650 Cloverdale Road

Roanoke, VA 24019

   54-1188378    StoneMor Operating LLC, 100 membership units, 100% Star City
Memorial Sales Subsidiary, Inc.   

3650 Cloverdale Road

Roanoke, VA 24019

   20-0749800    Star City Memorial Sales LLC, 200 shares common stock, 100%
Stitham LLC   

Highway 29 South

Amherst, VA 24521

   52-1522627    StoneMor Operating LLC, 100 membership units, 100% Stitham
Subsidiary, Incorporated   

Highway 29 South

Amherst, VA 24521

   20-0770001    Stitham LLC, 200 shares common stock, 100% Sunset Memorial
Gardens LLC   

3702 Loren Drive

Fredericksburg, VA 22407

   35-1649893    StoneMor Operating LLC, 100 membership units, 100% Sunset
Memorial Gardens Subsidiary, Inc.   

3702 Loren Drive

Fredericksburg, VA 22407

   20-0749913    Sunset Memorial Gardens LLC, 200 shares common stock, 100%
Temple Hill LLC   

Route 3, Box 76

Castlewood, VA 24224

   54-1036810    StoneMor Operating LLC, 100 membership units, 100% Temple Hill
Subsidiary Corporation   

Route 3, Box 76

Castlewood, VA 24224

   20-0769982    Temple Hill LLC, 200 shares common stock, 100%

 

Schedule 5.13(a) and (c)-19



--------------------------------------------------------------------------------

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

Virginia Memorial Service LLC   

Route 6 & Goose Creek Road

Waynesboro, VA 22980

   54-0722366    StoneMor Operating LLC, 100 membership units, 100% Virginia
Memorial Service Subsidiary Corporation   

Route 6 & Goose Creek Road

Waynesboro, VA 22980

   20-0729541    Virginia Memorial Service LLC, 200 shares common stock, 100%

WASHINGTON (jurisdiction of formation for entities listed in first column below)

 

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

StoneMor Washington, Inc.   

5210 South Alder

Tacoma, WA 98409

   20-5455426    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
100 shares common stock, 100% StoneMor Washington Subsidiary LLC   

5210 South Alder

Tacoma, WA 98409

   11-3788634    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
100 membership units, 100%

WEST VIRGINIA (jurisdiction of formation for entities listed in first column
below)

 

Subsidiary Entity

  

Principal Place of Business

   EIN   

Owner, Number And % Of

Equity Interests Owned

Cornerstone Family Services of West Virginia LLC   

Route 19 South

Westover, WV 26505

   80-0112461    StoneMor Operating LLC, 100 membership units, 100% Cornerstone
Family Services of West Virginia Subsidiary, Inc.   

Route 19 South

Westover, WV 26505

   20-1010994    Cornerstone Family Services of West Virginia LLC, 200 shares
common stock, 100%

 

Schedule 5.13(a) and (c)-20



--------------------------------------------------------------------------------

SCHEDULE 5.14(a)

EXISTING INDEBTEDNESS

“Existing Indebtedness” under that certain Amended and Restated Credit Agreement
dated as of August 15, 2007, by and among (i) StoneMor GP LLC, (ii) StoneMor
Partners L.P, (iii) StoneMor Operating LLC (the “Operating Company”), (iv) each
of the Operating Company’s direct and indirect corporate subsidiaries and
corporate entities identified therein in which it holds direct or indirect
voting interests, and (v) each of the Operating Company’s direct and indirect
limited liability company subsidiaries identified therein, and (vi) the Lenders
identified therein and Bank of America, N.A., as Administrative Agent, Swingline
Lender and Letter of Credit Issuer, with Bank of America, N.A. as Collateral
Agent for the benefit of the Secured Creditors as defined therein, is as
follows:

StoneMor Operating LLC

Payoff Figures August 15, 2007

 

     Rev and Acq TL
Unused Fees    Revolver
Unused Fee    Revolver & Acq TL
Principal    Revolver & Term
Interest    Per Diem

Acquisition TL Unused

   $ 1,905.56             $ —  

Revolver Unused

   $ 642.36             $ 0.694444444

T00000068009417

      $ 7,441.67          $ 158.3333333                $ —  

Revolver Base Rate

         $ 4,250,000.00    $ 6,145.55    $ 1,077.054794520

Acquisition TL Libor

         $ 4,593,750.00    $ 14,863.33    $ 1,061.666666600

Acquisition TL Libor

         $ 9,000,000.00    $ 102,410.00    $ 2,090.000000000

Acquisition TL Libor

         $ 400,000.00    $ 5,201.78    $ 92.888888890

Acquisition TL Libor

         $ 900,000.00    $ 1,457.75    $ 208.250000000

Acquisition TL Libor

         $ 1,050,000.00    $ 6,583.50    $ 243.833333330

Acquisition TL Libor

         $ 1,600,000.00    $ 5,546.67    $ 369.777777780

Revolver Libor

         $ 1,000,000.00    $ 4,391.11    $ 231.111111110

Revolver Libor

         $ 1,400,000.00    $ 6,147.55    $ 323.555555560

Revolver Libor Mat 9/20/07

         $ 2,500,000.00    $ 13,320.84    $ 13,320.840000000

Revolver Libor Mat 9/07/07

         $ 2,500,000.00    $ 4,049.31    $ 579.166666670

Revolver Libor

         $ 2,000,000.00    $ 26,008.89    $ 464.444444440

Revolver Libor

         $ 1,200,000.00    $ 5,269.33    $ 273.333333333    $ 2,547.92    $
7,441.67    $ 32,393,750.00    $ 201,395.61   

Grand Total

               $ 32,605,135.20

 

Schedule 5.14(a)-1



--------------------------------------------------------------------------------

SCHEDULE 5.17

INTELLECTUAL PROPERTY; LICENSES, ETC.

Trademarks:

 

Owner of Record

   Trademark    Registration
No.    Registration
Date

Laurelwood Holding Company

   ESSENTIAL FAMILY
CARE    2,717,705    5/20/2003

Laurelwood Holding Company

   CORNERSTONE FAMILY
SERVICES    2,541,002    2/19/2002

Internet Domain Names:

 

Registrant/Owner

 

Domain Name

 

Expiration Date

StoneMor Partners L.P.

  www.cornerstonefs.com   March 30, 2008

StoneMor Partners L.P.

  www.stonemor.com   February 23, 2008

Patents and Applications:

Robert B. Hellman Jr., who serves as a director of StoneMor Partners L.P., as
the Chief Executive Officer and a Managing Director of McCown De Leeuw & Co.,
LLC, a sponsor of numerous private equity investment funds, and in various other
positions with affiliated entities, applied for a United States patent
(Application Serial Number 10/306,836) on a technology entitled, “Apparatus and
Method for Operating a Death Care Business as a Master Limited Partnership.” The
computer-implemented method defines death care master limited partnership assets
based upon qualifying death care business income sources and non-qualifying
death care business income sources. The pending patent Application was filed on
November 27, 2002, and claims priority to an earlier patent application filed
November 30, 2001. To date, the United States Patent and Trademark Office has
not issued a communication regarding the substantive merits of the Application.
The patent Application was assigned to McCown De Leeuw & Co. IV, L.P. on
February 13, 2003, and the assignment was recorded in the United States Patent
and Trademark Office. McCown De Leeuw & Co. IV, L.P. granted StoneMor Partners
L.P. a perpetual, royalty-free license to use the patent (and Application) and
assigned a 50% ownership interest in the patent (and Application) to StoneMor
Partners L.P. on September 20, 2004, including each application claiming the
priority of the Application, including each continuation, continuation-in-part
(but only with respect to claims fully supported in the Application),
divisional, and foreign counterpart thereof; and all United States and/or
foreign patents issuing from an application described in the foregoing, and all
reissues, extensions, and re-examinations thereof.

 

Schedule 5.17-1



--------------------------------------------------------------------------------

Trade, Assumed and Fictitious Names*:

 

* plus variations of the listed names

 

Name(s) of Credit Party

  

Trade, Assumed and Fictitious Name(s)

The Valhalla Cemetery Company LLC

The Valhalla Cemetery Subsidiary Corporation

   Valhalla Cemetery The Valhalla Cemetery Subsidiary Corporation    Valhalla
Funeral Home

StoneMor Alabama LLC

StoneMor Alabama Subsidiary, Inc.

  

Crestwood Memorial Cemetery

Forestlawn Gardens

Lakeview Memory Gardens

Ridout’s Forest Crest Cemetery

Ridout’s Forest Hill Cemetery

Walker Memory Gardens

StoneMor Alabama Subsidiary, Inc.   

Crestwood Memorial Funeral Home

Elliott Funeral Home

Ridout’s Brown-Service Funeral Home

Henlopen Memorial Park LLC

Henlopen Memorial Park Subsidiary, Inc.

   Henlopen Cemetery

StoneMor Colorado LLC

StoneMor Colorado Subsidiary LLC

  

Grand Junction Memorial Gardens

Olinger’s Evergreen Cemetery

Lakewood Memory Gardens South LLC

Lakewood Memory Gardens South Subsidiary, Inc.

   Lakewood Memory Gardens South

StoneMor Georgia LLC

StoneMor Georgia Subsidiary, Inc.

  

Floral Memory Gardens

Floyd Memory Gardens

Oaknoll Memorial Gardens

Restlawn Memory Gardens

Sunset Hill Memorial Gardens

Carroll Memory Gardens

StoneMor Illinois LLC

StoneMor Illinois Subsidiary LLC

  

Mount Vernon Memorial Estates

Floral Lawn Cemetery

StoneMor Indiana LLC

StoneMor Indiana Subsidiary LLC

  

Calvary Cemetery

Calvary Crematory

Calvary Cemetery and Crematory

StoneMor Kansas LLC

StoneMor Kansas Subsidiary LLC

  

Old Mission Wichita Park Cemetery

White Chapel Memorial Gardens

StoneMor Kansas Subsidiary LLC   

Old Mission Wichita Park Crematory

Old Mission Mortuary

StoneMor Kentucky LLC

StoneMor Kentucky Subsidiary LLC

   Highland Memory Garden

Osiris Holding of Maryland LLC

Osiris Holding of Maryland Subsidiary, Inc.

  

Cedar Hill Cemetery

Lincoln Memorial Cemetery

Cedar Hill Funeral Home, Inc.    Cedar Hill Funeral Home

Columbia Memorial Park LLC

Columbia Memorial Park Subsidiary, Inc.

   Columbia Memorial Park

 

Schedule 5.17-2



--------------------------------------------------------------------------------

Name(s) of Credit Party

  

Trade, Assumed and Fictitious Name(s)

Glen Haven Memorial Park LLC

Glen Haven Memorial Park Subsidiary, Inc.

   Glen Haven Memorial Park

Lorraine Park Cemetery LLC

Lorraine Park Cemetery Subsidiary, Inc.

   Lorraine Park Cemetery

Modern Park Development LLC

Modern Park Development Subsidiary, Inc.

   Hillcrest Burial Park
Hillcrest Memorial Park

Springhill Memory Gardens LLC

Springhill Memory Gardens Subsidiary, Inc.

   Springhill Memory Gardens

Sunset Memorial Park LLC

Sunset Memorial Park Subsidiary, Inc.

   Sunset Memorial Park WNCI LLC W N C Subsidiary, Inc.    Washington National
Cemetery

Wicomico Memorial Parks LLC

Wicomico Memorial Parks Subsidiary, Inc.

   Wicomico Memorial Park

StoneMor Michigan LLC

StoneMor Michigan Subsidiary LLC

  

Floral Gardens Cemetery

Floral Lawn Memorial Gardens

Roseland Memorial Gardens

StoneMor Missouri LLC

StoneMor Missouri Subsidiary LLC

   Forest Hill Calvary Cemetery and Funeral Chapel Arlington Development Company
   Arlington Park Cemetery Beth Israel Cemetery Association of Woodbridge, New
Jersey    Beth Israel Cemetery Bethel Cemetery Association    Bethel Memorial
Park Clover Leaf Park Cemetery Association   

Clover Leaf Park Cemetery

Mt. Lebanon Cemetery

Locustwood Cemetery Association    Locustwood Cemetery

StoneMor North Carolina LLC

StoneMor North Carolina Subsidiary LLC

  

Randolph Memorial Park

Alamance Memorial Park

West Lawn Memorial Park

Wayne Memorial Park

Lakeview Memorial Park

Skyline Memory Gardens

Oakhill Memorial Park

Pinelawn Memorial Park

Oaklawn Memorial Gardens

Rowan Memorial Park

Butler County Memorial Park LLC

Butler County Memorial Park Subsidiary, Inc.

   Butler County Memorial Park Crown Hill Cemetery Association    Crown Hill
Cemetery

StoneMor Oregon LLC

StoneMor Oregon Subsidiary LLC

  

Hillcrest Memorial Park

Memory Gardens Memorial Park

Roseburg Memorial Gardens

Valley View Cemetery

Restlawn Memorial Gardens & Mausoleum

 

Schedule 5.17-3



--------------------------------------------------------------------------------

Name(s) of Credit Party

  

Trade, Assumed and Fictitious Name(s)

StoneMor Oregon Subsidiary LLC   

Hillcrest Memorial Park Crematory

Hillcrest Mortuary

Hillcrest Memorial Park Mortuary

Memory Gardens Mortuary

Restlawn Funeral Home

Wilson’s Chapel of the Roses

Roseburg Crematory

Chapel of the Firs

Long & Shukel Memorial Chapel

Bedford County Memorial Park LLC

Bedford County Memorial Park Subsidiary LLC

  

Allegheny County Memorial Park

Blair Memorial Park

Castleview Memorial Park

Castle View Memorial Park

Centre County Memorial Park

Crestview Memorial Park

Erie County Memorial Gardens

Erie County Memorial Park

Faithful Companions Pet Cemetery

Garden of Faithful Friends

Grand View Memorial Park

Greene County Memorial Park

Green County Memorial Park

Greenlawn Burial Estates

Lakewood Memorial Park

Lawn Haven Burial Estates

Mt. Royal Memorial Park

Mount Royal Cemetery

Mount Zion Cemetery and Mausoleum

Noah’s Ark Pet Cemetery

Pineview Pet Cemetery

Pinewood Memorial Park

Roselawn Memorial Gardens

South Side Cemetery

Sunset Hill Memorial Gardens

Sunset Hill Memorial Park

Tri-State Cemetery

Tri-State Funeral Association

Woodlawn Cemetery

Blue Ridge Memorial Gardens LLC

Blue Ridge Memorial Gardens Subsidiary LLC

   Blue Ridge Memorial Gardens

Chartiers Cemetery LLC

Chartiers Cemetery Subsidiary LLC

   Chartiers Cemetery

CMS West LLC

CMS West Subsidiary LLC

   Voegtly Cemetery

 

Schedule 5.17-4



--------------------------------------------------------------------------------

Name(s) of Credit Party

  

Trade, Assumed and Fictitious Name(s)

CMS West LLC

Laurelwood Holding Company

   CMS West, Inc. CMS West Subsidiary LLC   

Semper Concrete Products

Weber Funeral Home

Haky Funeral Home

Weber Funeral Home - Hamilton

Norcross-Weber Funeral Home

Mark D. Heintzelman Funeral Service

Mark D. Heintzelman Funeral Service (branch)

The Coraopolis Cemetery LLC    Coraopolis Cemetery Eloise B. Kyper Funeral Home,
Inc.    Eloise B. Kyper Funeral Home

Green Lawn Memorial Park LLC

Green Lawn Memorial Park Subsidiary LLC

   Green Lawn Memorial Park

Juniata Memorial Park LLC

Juniata Memorial Park Subsidiary LLC

   Juniata Memorial Park

Juniata Memorial Park LLC

Laurelwood Holding Company

   Juniata Memorial Park, Inc.

J.V. Walker LLC

J.V. Walker Subsidiary LLC

   The Morris Cemetery Laurelwood Cemetery LLC    Laurelwood Cemetery

Melrose Land LLC

Melrose Land Subsidiary LLC

  

Bethlehem Memorial Park

Bethlehem Memorial Park Cemetery

Mount Lebanon Cemetery LLC

Mount Lebanon Cemetery Subsidiary LLC

  

Mt. Lebanon Cemetery

Mount Lebanon Cemetery

Mt. Airy Cemetery LLC   

Mt. Airy Cemetery

Mount Airy Cemetery

Osiris Holding of Pennsylvania LLC

Osiris Holding of Pennsylvania Subsidiary LLC

  

Cumberland Valley Memorial Gardens

Greenwood Cemetery

Parklawn Memorial Gardens

Pleasant View Cemetery

Osiris Holding of Pennsylvania LLC

Laurelwood Holding Company

   Osiris Holding of Pennsylvania, Inc.

Prospect Hill Cemetery LLC

Prospect Hill Cemetery Subsidiary LLC

   Prospect Hill Cemetery

Riverside Cemetery LLC

Riverside Cemetery Subsidiary LLC

  

Riverside Cemetery Co.

Riverside Cemetery

Riverview Memorial Gardens LLC

Riverview Memorial Gardens Subsidiary LLC

   Riverview Memorial Gardens

Rolling Green Memorial Park LLC

Rolling Green Memorial Park Subsidiary LLC

   Rolling Green Memorial Park

Rolling Green Memorial Park LLC

Laurelwood Holding Company

   Rolling Green Memorial Park, Inc.

 

Schedule 5.17-5



--------------------------------------------------------------------------------

Name(s) of Credit Party

  

Trade, Assumed and Fictitious Name(s)

The Prospect Cemetery LLC

The Prospect Cemetery Subsidiary LLC

  

Evergreen Hill Memorial Gardens

Mountainview Mausoleum

Prospect Cemetery

The Pocono Pet Cemetery

Tioga County Memorial Gardens LLC

Tioga County Memorial Gardens Subsidiary LLC

   Tioga County Memorial Gardens

Tioga County Memorial Gardens LLC

Laurelwood Holding Company

   Tioga County Memorial Gardens, Inc.

Tri-County Memorial Gardens LLC

Tri-County Memorial Gardens Subsidiary LLC

   Tri-County Memorial Gardens

Twin Hills Memorial Park and Mausoleum LLC

Twin Hills Memorial Park and Mausoleum Subsidiary LLC

  

Twin Hill Memorial Park

Twin Hills Memorial Park and Mausoleum

Westminster Cemetery LLC

Westminster Cemetery Subsidiary LLC

   Westminster Cemetery Woodlawn Memorial Park LLC    Woodlawn Memorial Park

Woodlawn Memorial Gardens LLC

Woodlawn Memorial Gardens Subsidiary LLC

   Woodlawn Memorial Gardens Stephen R. Haky Funeral Home, Inc.    Stephen R.
Haky Funeral Home

StoneMor Pennsylvania LLC

StoneMor Pennsylvania Subsidiary LLC

  

Cedar Hill Memorial Park

Grandview Cemetery

Laurel Cemetery

Arlington Memorial Park

Sylvan Heights Cemetery

Mountain View Cemetery

LaFayette Memorial Park

StoneMor Pennsylvania Subsidiary LLC   

Weber Funeral Home

Haky Funeral Home

Weber Funeral Home - Hamilton

Norcross-Weber Funeral Home

Osiris Holding of Rhode Island LLC

Osiris Holding of Rhode Island Subsidiary, Inc.

  

Newport Memorial Park

Newport Cemetery

Trinity Cemetery

Lakewood/Hamilton Cemetery LLC

Lakewood/Hamilton Cemetery Subsidiary, Inc.

  

Lakewood Memory Gardens East

Lakewood Memory Gardens West

Hamilton Memorial Park

Alleghany Memorial Park LLC

Alleghany Memorial Park Subsidiary, Inc.

   Alleghany Memorial Park

Altavista Memorial Park LLC

Altavista Memorial Park Subsidiary, Inc.

   Altavista Memorial Park

Birchlawn Burial Park LLC

Birchlawn Burial Park Subsidiary, Inc.

   Birchlawn Burial Park

 

Schedule 5.17-6



--------------------------------------------------------------------------------

Name(s) of Credit Party

  

Trade, Assumed and Fictitious Name(s)

Cemetery Investments LLC

Cemetery Investments Subsidiary, Inc.

   Roosevelt Memorial Park

Covenant Acquisition LLC

Covenant Acquisition Subsidiary, Inc.

  

Crestview Memorial Park

Northern Neck Memorial Gardens

Henry Memorial Park LLC

Henry Memorial Park Subsidiary, Inc.

   Henry Memorial Park

KIRIS LLC

Southern Memorial Sales Subsidiary, Inc.

   Heidi Memorial Pet Cemetery

Laurel Hill Memorial Park LLC

Laurel Hill Memorial Park Subsidiary, Inc.

   Laurel Hill Memorial Park Laurel Hill Memorial Park Subsidiary, Inc.   
Laurel Hill Funeral Home

Loewen [Virginia] LLC

Loewen [Virginia] Subsidiary, Inc.

  

Powell Valley Memorial Gardens

Roselawn Memorial Gardens

Rosewood Memorial Gardens

Rural Retreat

Oak Hill Cemetery LLC

Oak Hill Cemetery Subsidiary, Inc.

   Oak Hill Cemetery

PVD Acquisitions LLC

PVD Acquisitions Subsidiary, Inc.

  

Evergreen Memorial Gardens

Hillcrest Memorial Memory Gardens

Hillcrest Memory Gardens

Panorama Memorial Gardens

Rockbridge Memorial Gardens LLC

Rockbridge Memorial Gardens Subsidiary Company

   Rockbridge Memorial Gardens

Roselawn Development LLC

Roselawn Development Subsidiary Corporation

   Roselawn Burial Park Roselawn Development Subsidiary Corporation   

Roselawn Chapel Funeral Home

Roselawn Funeral Home

Rose Lawn Cemeteries LLC

Rose Lawn Cemeteries Subsidiary, Incorporated

  

Mount Rose Cemetery

Mount Rose Cemetery, Incorporated

Rose Lawn Cemeteries

Rose Lawn Cemeteries, Inc.

Rose Lawn Cemetery Virginia Monument Company

Roselawn Cemetery

Russell Memorial Cemetery LLC

Russell Memorial Cemetery Subsidiary, Inc.

   Russell Memorial Cemetery

Southern Memorial Sales LLC

Southern Memorial Sales Subsidiary, Inc.

  

Oaklawn Mausoleums and Memory Gardens

Oaklawn Mausoleum and Memory Gardens

Star City Memorial Sales LLC

Star City Memorial Sales Subsidiary, Inc.

   Old Dominion Memorial Gardens

 

Schedule 5.17-7



--------------------------------------------------------------------------------

Name(s) of Credit Party

  

Trade, Assumed and Fictitious Name(s)

Stitham LLC

Stitham Subsidiary, Incorporated

  

Bedford County Memorial Gardens

Briarwood Memorial Gardens

Fort Hill Memorial Park

Virginia Memorial Park

Sunset Memorial Gardens LLC

Sunset Memorial Gardens Subsidiary, Inc.

  

Florence County Memorial Gardens

Shenandoah Memorial Park

Southland Memorial Gardens and Mausoleum

Sunset Memorial Gardens

Woodlawn Memorial Park

Shenandoah Memorial Park LLC

Shenandoah Memorial Park Subsidiary, Inc.

   Shenandoah Memorial Park

Temple Hill LLC

Temple Hill Subsidiary Corporation

   Temple Hill Memorial Park

Virginia Memorial Service LLC

Virginia Memorial Service Subsidiary Corporation

   Augusta Memorial Park StoneMor Washington, Inc.    Oakwood Hill Cemetery and
Funeral Chapel StoneMor Washington Subsidiary LLC   

Oakwood Hill Funeral Chapel

Piper-Morley-Mellinger Funeral Chapel

Cornerstone Family Services of West Virginia LLC

Cornerstone Family Services of West Virginia Subsidiary, Inc.

  

Beverly Hills Memorial Garden

Beverly Hills Memorial Gardens

Palm Memorial Gardens

Evergreen Cemetery

Evergreen Cemetery Group

Evergreen Cemetery North

Evergreen Cemetery South

Floral Hills Memorial Gardens

Greenbriar Burial Park

Guyan Memorial Gardens

Floral Hills Garden of Memories

Highland Memory Gardens

Jackson County Memory Gardens

Montgomery Memorial Park

Grandview Memorial Gardens

Halcyon Hills Memorial Gardens

Highland Hill Memorial Gardens

Highland Hills Memorial Garden

Marion County Memorial Park

Parkview Memorial Gardens

Park View Memorial Gardens

Shadow Lawn Memorial Gardens

Shadow Lawn Memory Gardens

Pineview Cemetery

Resthaven Memorial Park

Restlawn Memorial Gardens

 

Schedule 5.17-8



--------------------------------------------------------------------------------

Name(s) of Credit Party

  

Trade, Assumed and Fictitious Name(s)

Cornerstone Family Services of West Virginia LLC

Cornerstone Family Services of West Virginia Subsidiary, Inc.

  

Restwood Memorial Gardens

Restwood Memorial Garden

Clendenin Memorial Garden

Clendenin Memorial Gardens

Fairview Memory Gardens

Forest Lawn Memorial Garden & Mausoleum

Forest Lawn Memorial Gardens and Mausoleum

Forest Memorial Park

Grandview Memorial Park & Mausoleum

Grandview Memorial Park and Mausoleum

Spring Valley Memory Gardens

West Virginia Memorial Gardens

Sunset Memorial Park

Sunset Memorial Park (S. Charleston)

Sunset Memorial Park - South Charleston

Sunset Memorial Park of Beckley

Sunset Memorial Park — Beckley

Valley View Memorial Park

White Chapel Memorial Garden

White Chapel Memorial Gardens

Woodlawn Memorial Park

Delta Marketing

Davids Mountaineer Vaults

Mountain State Wilbert VA

Cornerstone Family Services of West Virginia Subsidiary, Inc.   

Long & Fisher Funeral Home

Pryor Funeral Home

 

Schedule 5.17-9



--------------------------------------------------------------------------------

EXHIBIT A-1

[FORM OF SERIES A NOTE]

STONEMOR OPERATING LLC

(AND OTHER ISSUERS)

7.66% SENIOR SECURED NOTE DUE 2009

 

No. RA-[        ]    New York, New York $[            ]    [Date] PPN: 86185@ AA
2   

STONEMOR OPERATING LLC, a Delaware limited liability company (the “Company”) and
each of the other undersigned, each a corporation, limited liability company or
a limited partnership, as the case may be (collectively with the Company, the
“Issuers”) for value received, hereby jointly and severally promise to pay to
[                                         ], or registered assigns, the
principal sum of [                                        ] Dollars
($            ) on September 20, 2009, with interest (computed on the basis of a
360- day year of twelve 30-day months) (a) subject to clause (b) on the unpaid
principal balance hereof from the date of this Note at the rate of 7.66% per
annum, payable on March 20, June 20, September 20 and December 20 in each year,
until the principal amount hereof shall become due and payable, and
(b) following the occurrence and during the continuance of an Event of Default
(but only upon the request of the Required Holders), payable on demand on the
unpaid principal balance hereof, and on any overdue premium, if any, and (to the
extent permitted by applicable law) on any overdue payment of interest, at the
rate per annum equal to the greater of (i) 9.66% or (ii) 2% over the rate of
interest from time to time publicly announced by Citibank, N.A. in New York, New
York as its “prime” or “base” rate. Payments of principal, premium, if any, and
interest hereon shall be made in lawful money of the United States of America at
the principal office of Citibank, N.A. or such other office or agency in New
York, New York as designated by the Company.

This Note is one of the 7.66% Senior Secured Notes due September 20, 2009
(herein called the “Note”) of the Issuers issued pursuant to that certain
Amended and Restated Note Purchase Agreement dated as of August, 15, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Note Purchase Agreement”; unless defined herein, terms defined in the Note
Purchase Agreement are to be defined herein as defined therein) entered into by
the Issuers and the institutional investors listed in Schedule A thereto, and is
entitled to the benefits, and subject to the provisions of, the Note Purchase
Agreement. This Note is secured by certain Security Documents referred to in the
Note Purchase Agreement and is entitled to the benefits of certain General
Partner/Parent Guarantee from time to time delivered pursuant to the Note
Purchase Agreement and to an Intercreditor Agreement entered into pursuant
thereto. As provided in the Note Purchase Agreement, this Note is subject to
prepayment, in whole or in part, with or without a premium as specified in the
Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, accompanied by a
written instrument of transfer duly executed by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Issuers
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Issuers
will not be affected by any notice to the contrary.

 

Exhibit A-1-1



--------------------------------------------------------------------------------

Under certain circumstances as specified in the Note Purchase Agreement, the
principal of this Note may be declared due and payable in the manner and with
the effect provided in the Note Purchase Agreement.

Notwithstanding anything set forth in this Note each Controlled Non-Profit shall
be liable only for that portion of the Obligations from which it derives a
direct benefit, and any Collateral of such Controlled Non-Profit shall only
secure, or be utilized to repay, such portion of the Obligations.

This Note shall be governed by and construed in accordance with New York law,
without regard to principles of conflicts of laws.

 

STONEMOR OPERATING LLC, a Delaware limited liability company By:       Name:  
Title: [SUBSIDIARY ISSUERS] By:       Name:   Title:

 

Exhibit A-1-2



--------------------------------------------------------------------------------

EXHIBIT A-2

[FORM OF SERIES B NOTE]

STONEMOR OPERATING LLC

(AND OTHER ISSUERS)

9.34% SERIES B SENIOR SECURED NOTE DUE 2012

 

No. RB-[__]    Original Principal Amount:    $[_________] Original Issue Date:
   August 15, 2007 Interest Rate:    9.34% per annum Interest Payment Dates:   
November 15, February 15, May 15 and August 15 of each year commencing on
November 15, 2007 Final Maturity Date:    August 15, 2012 Principal Prepayment
Dates and Amounts:    Entire outstanding balance due on the Final Maturity Date
PPN: 86186@ AA1   

FOR VALUE RECEIVED, the undersigned, STONEMOR OPERATING LLC, a Delaware limited
liability company (the “Company”), and each of the other undersigned, each a
corporation, limited liability company or a limited partnership, as the case may
be (collectively with the Company, the “Issuers”), hereby jointly and severally
promise to pay to [                                         ], or registered
assigns, the principal sum of [                                        ] Dollars
($[            ]) on the Final Maturity Date specified above in an amount equal
to the unpaid balance hereof, with interest (computed on the basis of a 360-day
year, 30-day month) (a) subject to clause (b), on the unpaid balance of the
principal thereof at the Interest Rate per annum specified above, payable on
each Interest Payment Date specified above and on the Final Maturity Date
specified above, commencing with the Interest Payment Date next succeeding the
date hereof, until the principal hereof shall have become due and payable, and
(b) following the occurrence and during the continuance of an Event of Default
(but only upon the request of the Required Holders), payable on each Interest
Payment Date as aforesaid (or, at the option of the registered holder hereof, on
demand) on the unpaid balance of the principal, on any overdue payment of
interest, and on any overdue payment of any Make-Whole Amount, at a rate per
annum from time to time equal to the greater of (i) 11.34% or (ii) 2% over the
rate of interest publicly announced by Citibank, N.A. in New York, New York as
its “prime” or “base” rate.

Payments of principal, interest hereon and any Make-Whole Amount payable with
respect to this Note are to be made at the main office of Citibank, N.A. in New
York, New York or such other office or agency in New York, New York as
designated by the Company.

This Note is one of the Series B Notes (herein called the “Note”) issued
pursuant to that certain Amended and Restated Note Purchase Agreement, dated as
of August, 15, 2007 (as amended, restated, supplemented or otherwise modified
from time to time, the “Note Purchase Agreement”), between the Issuers and the
institutional investors listed in Schedule A thereto, and is entitled to the
benefits thereof. As provided in the Note Purchase Agreement, this Note is
subject to optional prepayment, in whole or

 

Exhibit A-2-1



--------------------------------------------------------------------------------

from time to time in part, on the terms specified in the Note Purchase
Agreement. Capitalized terms used and not otherwise defined herein shall have
the meanings provided in the Note Purchase Agreement.

This Note is secured by, and entitled to the benefits of, the Collateral
described in the Security Documents. Reference is made to the Security Documents
for the terms and conditions governing the Collateral for the obligations of the
Issuers hereunder.

Payment of the principal of, and Make-Whole Amount, if any, and interest on this
Note has been guaranteed by the General Partner and Parent in accordance with
the terms of the General Partner/Parent Guarantee.

This Note is a registered Note and, as provided in and subject to the terms of
the Note Purchase Agreement, upon surrender of this Note for registration of
transfer, duly endorsed, or accompanied by a written instrument of transfer duly
executed, by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Note for a like principal amount will be issued to,
and registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Issuers may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Issuers shall not be affected by any notice to
the contrary.

In case an Event of Default, as defined in the Note Purchase Agreement, shall
occur and be continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make-Whole Amount) and with the effect provided in the Note Purchase Agreement.

Notwithstanding anything set forth in this Note each Controlled Non-Profit shall
be liable only for that portion of the Obligations from which it derives a
direct benefit, and any Collateral of such Controlled Non-Profit shall only
secure, or be utilized to repay, such portion of the Obligations.

This Note is intended to be performed in the State of New York and shall be
construed and enforced in accordance with the internal law of such State.

 

STONEMOR OPERATING LLC, a Delaware limited liability company By:       Name:    
Title:   [SUBSIDIARY ISSUERS] By:       Name:     Title:  

 

Exhibit A-2-2



--------------------------------------------------------------------------------

EXHIBIT A-3

[FORM OF SHELF NOTE]

STONEMOR OPERATING LLC

(AND OTHER ISSUERS)

SENIOR SECURED SERIES [        ] NOTE

 

No. R[__]-[__]    Original Principal Amount:    $[_________] Original Issue
Date:    [_________] Interest Rate:    [____]% Interest Payment Dates:   
[_________]* Final Maturity Date:    [_________] Principal Prepayment Dates and
Amounts:    [_________] PPN:    [_________]

FOR VALUE RECEIVED, the undersigned, STONEMOR OPERATING LLC, a Delaware limited
liability company (the “Company”), and each of the other undersigned, each a
corporation, limited liability company or a limited partnership, as the case may
be (collectively with the Company, the “Issuers”), hereby jointly and severally
promise to pay to [                                    ], or registered assigns,
the principal sum of [                                    ] Dollars
($[            ]) on the Final Maturity Date specified above in an amount equal
to the unpaid balance hereof, with interest (computed on the basis of a 360-day
year, 30-day month) (a) subject to clause (b), on the unpaid balance of the
principal thereof at the Interest Rate per annum specified above, payable on
each Interest Payment Date specified above and on the Final Maturity Date
specified above, commencing with the Interest Payment Date next succeeding the
date hereof, until the principal hereof shall have become due and payable, and
(b) following the occurrence and during the continuance of an Event of Default
(but only upon the request of the Required Holders), payable on each Interest
Payment Date as aforesaid (or, at the option of the registered holder hereof, on
demand) on the unpaid balance of the principal, on any overdue payment of
interest, and on any overdue payment of any Make-Whole Amount, at a rate per
annum from time to time equal to the greater of (i) [        ]% or (ii) 2% over
the rate of interest publicly announced by Citibank, N.A. in New York, New York
as its “prime” or “base” rate.

Payments of principal, interest hereon and any Make-Whole Amount payable with
respect to this Note are to be made at the main office of Citibank, N.A. in New
York, New York or such other office or agency in New York, New York as
designated by the Company.

This Note is one of the Shelf Notes (herein called the “Note”) issued pursuant
to that certain Amended and Restated Note Purchase Agreement, dated as of
August, 15, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Note Purchase Agreement”), between the Issuers and the
institutional investors listed in Schedule A thereto, and is entitled to the
benefits thereof. As provided in the Note Purchase Agreement, this Note is
subject to optional prepayment, in whole or

--------------------------------------------------------------------------------

* Payable quarterly commencing in the third month after the month in which the
Notes are issued, payable on the same day of such third month as the day of the
month on which the Notes are issued (or the last day of such third month if
there is no such equivalent day).

 

Exhibit A-3-1



--------------------------------------------------------------------------------

from time to time in part, on the terms specified in the Note Purchase
Agreement. Capitalized terms used and not otherwise defined herein shall have
the meanings provided in the Note Purchase Agreement.

This Note is secured by, and entitled to the benefits of, the Collateral
described in the Security Documents. Reference is made to the Security Documents
for the terms and conditions governing the Collateral for the obligations of the
Issuers hereunder.

Payment of the principal of, and Make-Whole Amount, if any, and interest on this
Note has been guaranteed by the General Partner and Parent in accordance with
the terms of the General Partner/Parent Guarantees.

This Note is a registered Note and, as provided in and subject to the terms of
the Note Purchase Agreement, upon surrender of this Note for registration of
transfer, duly endorsed, or accompanied by a written instrument of transfer duly
executed, by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Note for a like principal amount will be issued to,
and registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Issuers may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Issuers shall not be affected by any notice to
the contrary.

In case an Event of Default, as defined in the Note Purchase Agreement, shall
occur and be continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make-Whole Amount) and with the effect provided in the Note Purchase Agreement.

Notwithstanding anything set forth in this Note each Controlled Non-Profit shall
be liable only for that portion of the Obligations from which it derives a
direct benefit, and any Collateral of such Controlled Non-Profit shall only
secure, or be utilized to repay, such portion of the Obligations.

This Note is intended to be performed in the State of New York and shall be
construed and enforced in accordance with the internal law of such State.

 

STONEMOR OPERATING LLC, a Delaware limited liability company By:       Name:    
Title:   [SUBSIDIARY ISSUERS] By:       Name:     Title:  

 

Exhibit A-3-2



--------------------------------------------------------------------------------

EXHIBIT 2.4

[FORM OF REQUEST FOR PURCHASE]

STONEMOR OPERATING LLC

(AND OTHER ISSUERS)

Reference is made to the Amended and Restated Note Purchase Agreement (the
“Agreement”), dated as of August, 15, 2007, among STONEMOR OPERATING LLC, a
Delaware limited liability company (the “Company”), each of the other Issuers,
and the institutional investors listed in Schedule A thereto. All terms herein
that are defined in the Agreement have the respective meanings specified in the
Agreement. Pursuant to Section 2.4 of the Agreement, the Issuers hereby make the
following Request for Purchase:

 

  1. Aggregate principal amount

of the Shelf Notes covered hereby (the “Shelf Notes”) $_______________

Portion thereof allocable to Prudential (___%)

Portion thereof allocable to iStar (___%)

 

  2. Individual specifications of the Shelf Notes:

 

Principal Amount

*

  

Final Maturity
Date

**

  

Principal
Prepayment
Dates and
Amounts

***

   Interest Payment
Dates    Designated
Spread                                    

 

  3. Optional prepayment provisions: [                    ]

 

  4. Use of proceeds of the Shelf Notes:

 

  5. Proposed day for the closing of the purchase and sale of the Shelf Notes:

 

  6. The purchase price of the Shelf Notes is to be transferred to:

 

Name, Address and ABA

Routing Number of Bank

       

Number of Account

       

Name & Telephone No. of Bank Officer

                                          

--------------------------------------------------------------------------------

* Minimum of $5,000,000

 

** Not more than five (5) years

 

*** Average life of not more than five (5) years

 

Exhibit 2.4-1



--------------------------------------------------------------------------------

7. Each of the Issuers certifies (a) that the representations and warranties
contained in Section 5 of the Agreement are true on and as of the date of this
Request for Purchase, except as set forth on Annex 1 hereto and (b) that there
exists on the date of this Request for Purchase no Event of Default or Default
(both before and after giving effect to the issuance and purchase of the Notes
contemplated hereby).

Dated: _______________ _____, ________

 

STONEMOR OPERATING LLC, a Delaware limited liability company By:       Name:    
Title:   [SUBSIDIARY ISSUERS] By:       Name:     Title:  

 

Exhibit 2.4-2



--------------------------------------------------------------------------------

Annex 1 to Request for Purchase

Exceptions to Representations and Warranties

 

Exhibit 2.4-3



--------------------------------------------------------------------------------

EXHIBIT 2.6

[FORM OF CONFIRMATION OF ACCEPTANCE]

STONEMOR OPERATING LLC

(AND OTHER ISSUERS)

Reference is made to the Amended and Restated Note Purchase Agreement (the
“Agreement”), dated as of August, 15, 2007, among STONEMOR OPERATING LLC, a
Delaware limited liability company (the “Company”), each of the other Issuers,
and the institutional investors listed in Schedule A thereto. All terms used
herein that are defined in the Agreement have the respective meanings specified
in the Agreement.

[Prudential] [iStar] which is named below as a Purchaser of Shelf Notes hereby
confirms the representations as to such Notes set forth in Section 6 of the
Agreement, and agrees to be bound by the provisions of Sections 2.6 and 2.8 of
the Agreement.

Pursuant to Section 2.6 of the Agreement, an Acceptance with respect to the
following Accepted Notes is hereby confirmed:

 

I. Accepted Shelf Notes: Aggregate principal amount $                    .

 

  (A)   (a) Name of Purchaser:

 

  (b) Principal amount:

 

  (c) Final maturity date:

 

  (d) Principal prepayment dates and amounts:

 

  (e) Interest rate:

 

  (f) Interest payment dates:

 

  (g) Optional prepayment provisions, including prepayment compensation (if
applicable):

 

  (h) Payment and notice instructions: As set forth on attached Purchaser
Schedule.

 

  (B)   (a) Name of Purchaser:

 

  (b) Principal amount:

 

  (c) Final maturity date:

 

  (d) Principal prepayment dates and amounts:

 

  (e) Interest rate:

 

Exhibit 2.6-1



--------------------------------------------------------------------------------

  (f) Interest payment dates:

 

  (g) Optional prepayment provisions, including prepayment compensation (if
applicable):

 

  (h) Payment and notice instructions: As set forth on attached Purchaser
Schedule.

 

  [(C), (D) . . . same information as above.]

 

II. Closing Day: _______________ _____, _______

Dated: _______________ _____, ________

 

STONEMOR OPERATING LLC, a Delaware limited liability company By:       Name:    
Title:   [SUBSIDIARY ISSUERS] By:       Name:     Title:   [Prudential] By:    
  Name:     Title:   [iStar] By:       Name:     Title:  

 

Exhibit 2.6-2



--------------------------------------------------------------------------------

EXHIBIT 4.1(d)(ii)

FORM OF OPINION OF BLANK ROME LLP,

COUNSEL FOR THE CREDIT PARTIES

See attached.

 

Exhibit 4.1(d)(ii)-1



--------------------------------------------------------------------------------

EXHIBIT 4.1(d)(iii)

FORM OF OPINION OF EACH LOCAL

COUNSEL TO THE CREDIT PARTIES

See attached.

 

Exhibit 4.1(d)(iii)-1



--------------------------------------------------------------------------------

EXHIBIT 4.1(e)

FORM OF CONFIRMATION AND REAFFIRMATION OF

GENERAL PARTNER/PARENT GUARANTEE

See attached.

 

Exhibit 4.1(e)-1



--------------------------------------------------------------------------------

EXHIBIT 4.1(g)

FORM OF AMENDED AND RESTATED INTERCREDITOR AGREEMENT

See attached.

 

Exhibit 4.1(g)-1



--------------------------------------------------------------------------------

EXHIBIT 4.1(h)(i)

FORM OF CONFIRMATION AGREEMENT

See attached.

 

Exhibit 4.1(h)(i)-1



--------------------------------------------------------------------------------

EXHIBIT 4.1(h)(ii)

FORM OF MODIFICATION

Recording Requested By and

When Recorded, Return To:

Steven M. Regan, Esq.

Reed Smith LLP

435 Sixth Avenue

Pittsburgh, PA 15219

SUPPLEMENT TO MORTGAGE, SECURITY AGREEMENT,

ASSIGNMENT OF RENTS AND LEASES

AND FIXTURE FILING

THIS SUPPLEMENT TO MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES
AND FIXTURE FILING (this “Supplement”) is dated _________ __, 2007, by and
between ____________________________, a _____________________________
(“Mortgagor”), whose address is c/o StoneMor Operating LLC, 155 Rittenhouse
Circle, Bristol, Bucks County, PA 19007, to BANK OF AMERICA, N.A., successor by
merger to Fleet National Bank, as Collateral Agent (in such capacity,
“Collateral Agent”) for the Secured Creditors and all successor Collateral
Agents and permitted assigns (Collateral Agent and all successor Collateral
Agents, and permitted assigns, “Mortgagee”).

W I T N E S S E T H, That:

WHEREAS, on ________________, 200____, Mortgagor executed and delivered in favor
of Mortgagee a certain Mortgage, Security Agreement, Assignment of Rents and
Leases and Fixture Filing, recorded _______________, 200____, in the official
real estate records of ________________ County, _______________, as Instrument
No. _______________ (the “Original Mortgage”), in order to secure the Secured
Obligations;

WHEREAS, StoneMor GP LLC, a Delaware limited liability company (the “General
Partner”), StoneMor Partners L.P., a Delaware limited partnership (the
“Partnership”) and StoneMor Operating LLC, a Delaware limited liability company
(the “Operating Company”), together with various Subsidiaries of the
Partnership, including the Mortgagor (collectively, the “Borrowers”, and
together with the General Partner, the Partnership and the Operating Company,
the “Credit Parties”), entered into that certain Credit Agreement dated
September 20, 2004, with various lenders (the “Lenders”), and the Mortgagee, as
Collateral Agent and as Administrative Agent thereunder, as amended by a First
Amendment, dated November 12, 2004, a Second Amendment dated September 28, 2006,
a Third Amendment dated May 7, 2007, a Fourth Amendment dated June 29, 2007 and
a Fifth Amendment dated July 31, 2007 (as so amended, the “Original Credit
Agreement”), pursuant to which the Existing Lenders have provided to the
Borrowers aggregate financing commitments in the maximum principal amount of
Thirty Five Million Dollars ($35,000,000);

WHEREAS, the Credit Parties, including the Mortgagor, Mortgagee and the Lenders
are this day amending and restating the Original Credit Agreement pursuant to
that certain Amended

 

Exhibit 4.1(h))(ii)-1



--------------------------------------------------------------------------------

and Restated Credit Agreement (as the same may hereafter be amended from time to
time, the “Credit Agreement”), under the terms of which the Lenders have agreed,
among other things, to increase their aggregate maximum financing commitments to
Sixty Five Million Dollars ($65,000,000) with options to increase such
commitments to Ninety Million Dollars ($90,000,000) in the aggregate;

WHEREAS, pursuant to the Credit Agreement, the Borrowers have issued promissory
notes with aggregate original principal amounts of Sixty Five Million Dollars
($65,000,000), subject to the option to increase such financing commitments to
Ninety Million Dollars ($90,000,000) in the aggregate; and

WHEREAS, the Credit Parties and certain purchasers (together with any successors
or assigns thereto, the “Noteholders”) have entered in that certain Note
Purchase Agreement dated as of September 20, 2004, as amended by the First
Amendment to Note Purchase Agreement dated as of November 12, 2004 (as so
amended, the “Existing Note Agreement”), pursuant to which the Noteholders have
purchased certain 7.66% senior secured notes of the Operating Company due
September 20, 2009 (the “Existing Series A Notes”) in the maximum aggregate
amount of $80,000,000;

WHEREAS, the Credit Parties and the Noteholders are entering into that certain
Amended and Restated Note Purchase Agreement (as amended, restated,
supplemented, and/or modified from time to time, the “Purchase Agreement”),
pursuant to which the Noteholders have agreed to (a) exchange the Existing
Series A Notes for the Series A Notes (as defined in the Purchase Agreement) and
(b) purchase those certain Series B Notes (as defined in the Purchase Agreement)
due August 15, 2012 in the aggregate amount of Thirty-Five Million Dollars
($35,000,000), subject to the option to purchase additional secured notes in the
aggregate amount of up to Thirty-Five Million Dollars ($35,000,000) (the Exiting
Placement Notes and all other secured notes issued pursuant to the Purchase
Agreement being referred to herein as the “Placement Notes”);

WHEREAS, it is a condition of the Credit Agreement that Mortgagor execute,
deliver and cause to be recorded this Supplement to supplement the Original
Mortgage to secure the Notes and the other Secured Obligations; and

WHEREAS, it is a condition of the Purchase Agreement that Mortgagor execute,
deliver and cause to be recorded this Supplement to supplement the Original
Mortgage to secure the Placement Notes and other Secured Obligations.

NOW, THEREFORE, incorporating the foregoing recital of facts and in
consideration of the mutual covenants hereinafter set forth, the Mortgagee and
Mortgagor, intending to be legally bound, hereby agree as follows:

1. Recitals. The foregoing recitals are true and correct and are incorporated
herein as if fully set forth.

2. Capitalized Terms. Capitalized terms not otherwise defined in this Supplement
shall have the meaning given to such terms in the Original Mortgage.

3. Mortgage Supplements. The Original Mortgage is hereby supplemented as
follows:

3.1 Each reference in the Original Mortgage to the “Credit Agreement” shall be
deemed to refer to the Credit Agreement, as amended, restated, modified,
extended, renewed, replaced, supplemented, restructured and/or refinanced from
time to time.

 

Exhibit 4.1(h))(ii)-2



--------------------------------------------------------------------------------

3.2 Each reference in the Original Mortgage to the “Credit Document Obligations”
shall be deemed to include the Obligations as defined in the Credit Agreement
and each reference in the Original Mortgage to the “Purchase Document
Obligations” shall be deemed to include the Borrowers’ obligations under the
Placement Notes.

3.3 Each reference in the Original Mortgage to the “Intercreditor Agreement”
means that certain Intercreditor and Collateral Agency Agreement dated
September 20, 2004, among the Credit Parties, the Secured Creditors, the
Administrative Agent and the Collateral Agent, as amended and restated by that
certain Amendment and Restatement dated the date hereof, and as amended,
modified, restated and/or supplemented from time to time in accordance with the
terms thereof.

3.4 Each reference in the Original Mortgage to the “Mortgage” shall be deemed to
refer to the Original Mortgage as amended by this Supplement.

3.5 Each reference in the Original Mortgage to the “Purchase Agreement” shall be
deemed to refer to the Purchase Agreement, as amended, restated, supplemented,
and/or modified from time to time.

3.6 Each reference in the Original Mortgage to the “Security Agreement” means
that certain Security Agreement dated September 20, 2004, among the Credit
Parties, as debtors, and the Collateral Agent, as secured party, as amended and
confirmed pursuant to that certain Confirmation Agreement dated the date hereof,
and as amended, restated, supplemented, and/or modified from time to time.

3.7 Each reference in the Original Mortgage to the maximum principal amount
secured by the Mortgage in the amount of $120,000,000 is hereby deleted and
replaced with the sum of $240,000,000.

3.8 Each reference in the Original Mortgage to Secured Creditors shall be deemed
to include Cash Management Banks, each reference to Secured Obligations in the
Original Mortgage shall be deemed to include Cash Management Obligations and
each reference in the Original Mortgage to Lender Creditors shall be deemed to
include the Swing Line Lender and the L/C Issuer.

3.9 [Kentucky Mortgages Only] Section 9.5 of the Mortgage is hereby deleted and
replaced with the following: “Pursuant to Kentucky Revised Statute
Section 382.330, the final maturity date of the Secured Obligations is May ___,
2012.”]

Or

3.9. [Oregon Deeds of Trust Only] The statement regarding the Maturity Date of
the Notes, as described on the cover sheet of the Deed of Trust, is hereby
deleted and replaced with the following: “The maturity date of the notes
evidencing the Acquisition Loan, Revolving Credit Loan and Swingline Loan (all
as defined in the Original Deed of Trust) and the secured by this Deed of Trust,
exclusive of any option to renew or extend such maturity date, is May ___, 2012.
The final maturity date of the Purchase Document Obligations is September 20,
2009.”]

4. Limitation on Modification. Except as specifically supplemented and amended
herein, the terms and conditions of the Original Mortgage shall remain in full
force and effect as executed. This Supplement modifies and supplements the terms
of the Original Mortgage only as set out herein, leaving in effect all other
terms and provisions of the Original Mortgage.

 

Exhibit 4.1(h)(ii)-3



--------------------------------------------------------------------------------

Except as specifically set forth herein, nothing contained herein is intended to
constitute a waiver, release, limitation or modification of any right,
privilege, condition or event of default under the Original Mortgage or the
other Credit Documents (as defined in the Credit Agreement) or the Noteholder
Documents (as defined in the Intercreditor Agreement).

5. No Novation. Mortgagor and Mortgagee acknowledge and agree that (i) this
Supplement, the Credit Agreement, the Notes and the other Credit Documents do
not constitute a novation of the existing indebtedness of the Borrower owing
under the Credit Documents, but are intended to be amendments and modifications
of the Credit Documents and (ii) this Supplement, the Purchase Agreement, the
Placement Notes and the other Noteholder Documents do not constitute a novation
of the existing indebtedness of the Borrower owing under the Existing Purchase
Agreement, the Existing Placement Notes and the other documents executed in
connection therewith, but are intended to be amendments and modifications of
such documents.

6. Parties Bound. This Supplement shall inure to the benefit of and be binding
upon the parties hereto and their respective successors, and permitted assigns.

7. Governing Law. The provisions of this Supplement regarding the creation,
perfection and enforcement of the liens and security interests, if any, shall be
governed and construed under the laws of the state in which the Mortgaged
Property (as defined in the Mortgage) is located. All other provisions of this
Supplement shall be governed by the laws of the Commonwealth of Pennsylvania,
without regard to conflict of laws principles.

8. No Further Amendment. The Credit Documents cannot be further amended except
in accordance with the terms hereof.

9. Counterparts. This Supplement may be executed by the parties in separate
counterparts, all of which executed counterparts shall constitute one and the
same agreement.

10. [Local Law Provisions. ___________________________________.]

 

Exhibit 4.1(h)(ii)-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Mortgagee and Mortgagor have executed this Supplement as
of the day and year first above written.

 

WITNESS/ATTEST:     MORTGAGOR:             ,       a
__________________________________________________           By:            
Print Name: _________________________________________         Title:          
MORTGAGEE:       BANK OF AMERICA, N.A., as Collateral Agent           By:      
      Print Name: _________________________________________         Title:      

 

Exhibit 4.1(h)(ii)-5



--------------------------------------------------------------------------------

ACKNOWLEDGEMENTS

 

STATE OF ___________   )   ) ss COUNTY OF _________   )

On the _____ day of _________, in the year 2007, before me, the undersigned,
personally appeared ____________________________, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

   Notary Public

 

STATE OF ___________   )   ) ss COUNTY OF _________   )

On the _____ day of __________, in the year 2007, before me, the undersigned,
personally appeared ____________________________, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

   Notary Public

 

Exhibit 4.1(h)(ii)-6



--------------------------------------------------------------------------------

EXHIBIT 4.1(k)(iv)

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: ________, ____

Prudential Investment Management Inc.

The Prudential Insurance Company of America

Prudential Retirement Insurance and Annuity Company

Each Affiliate of Prudential Investment Management Inc.

which becomes bound by certain provisions of

the Note Agreement (as hereinafter defined)

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

iStar Financial Inc.

SFT I, Inc.

Each Affiliate of iStar Financial Inc. which becomes

bound by certain provisions of the Note Agreement

1114 Avenue of the Americas

New York, NY 10036

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Note Purchase Agreement,
dated as of August 15, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Note Agreement,” the terms
defined therein being used herein as therein defined), among StoneMor Operating
LLC, a Delaware limited liability company (the “Operating Company”), each of the
Subsidiaries of the Operating Company (each individually an “Issuer” and
collectively, the “Issuers”), StoneMor GP LLC, a Delaware limited liability
company (the “General Partner”), StoneMor Partners L.P., a Delaware limited
liability partnership (the “Parent”, together with the General Partner and the
Issuers, each a “Credit Party” and collectively, the “Credit Parties”),
Prudential Investment Management Inc. (“Prudential”), iStar Financial Inc.
(“iStar”) and each of the holders of Notes from time to time party thereto (the
“Noteholders” and, together with Prudential and iStar, collectively, the
“Investor Group”). Unless otherwise indicated, all capitalized terms used and
not defined herein shall have the respective meanings ascribed thereto in the
Note Agreement.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _______________ of the General Partner, and that, as such, he/she
is authorized to execute and deliver this Certificate to the Investor Group on
the behalf of the Credit Parties, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

 

Exhibit 4.1(k)(iv)-1



--------------------------------------------------------------------------------

1. The Credit Parties have delivered the year-end audited financial statements
required by Section 7.1(a) of the Note Agreement for the fiscal year of the
Credit Parties ended as of the above date, together with the report and opinion
of an independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

2. The Credit Parties have delivered the unaudited financial statements required
by Section 7.1(b) of the Note Agreement for the fiscal quarter of the Credit
Parties ended as of the above date. Such consolidated financial statements
fairly present in all material respects the financial condition, results of
operations and cash flows of the Parent and its Subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

3. The undersigned has reviewed and is familiar with the terms of the Note
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Credit Parties during the accounting period covered by such financial
statements.

4. The review described in paragraph 2 above did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
fiscal period covered by the financial statements described in paragraph 1
above[, except as set forth below].

5. The representations and warranties of the Credit Parties contained in Article
V of the Note Agreement and all representations and warranties of any Credit
Party that are contained in any document furnished at any time under or in
connection with the Credit Documents, are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.5 of the Note Agreement shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 7.1 of the Note Agreement, including the
statements in connection with which this Compliance Certificate is delivered.

6. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate for the fiscal period covered thereby.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,                     .

 

STONEMOR GP LLC By:     Name:     Title:    

 

Exhibit 4.1(k)(iv)-2



--------------------------------------------------------------------------------

For the Quarter/Year ended ___________________, ____ (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.       Section 10.11 (a) – Minimum EBITDA.

  

A.     Consolidated EBITDA for Measurement Period ending on above date (“Subject
Period”):

   $ ______

1.      Consolidated Net Income of the Parent and its Subsidiaries for Subject
Period:

   $ ______

2.      Consolidated interest expense of the Parent and its Subsidiaries for
Subject Period:

   $ ______

3.      Provision for income taxes for Subject Period:

   $ ______

4.      Depreciation and amortization expenses for Subject Period:

   $ ______

5.      Non-cash cost for Cemetery Property and real property sold for Subject
Period:

   $ ______

6.      Any extraordinary losses for Subject Period:

   $ ______

7.      Losses from sales of assets other than inventory and Cemetery Property
and real property sold in the ordinary course of business for Subject Period:

   $


______

8.      Other non-cash items (including, without limitation, one-time charges
associated with “cheap stock” compensation expense) for the Subject Period:

   $


______

9.      Reasonable fees, costs and expenses incurred in connection with the
Transaction and restructuring of the Existing Credit Agreement and the Existing
Note Agreement for the Subject Period:

   $


______

10.    Any extraordinary gains for the Subject Period:

   $ ______

11.    Gains from sales of assets other than inventory and Cemetery Property and
real property sold in the ordinary course of business for the Subject Period:

   $


______

 

Exhibit 4.1(k)(iv)-4



--------------------------------------------------------------------------------

12.    The amount of non-cash gains (other than as a result of deferral of
purchase price with respect to notes or installment sale contracts received in
connection with the sales of Cemetery Property) for the Subject Period:

   $ ______

13.    Other non-cash gains for the Subject Period:

   $ ______

14.    Balance Sheet Adjustments

   $ ______

15.    Pro Forma Basis Adjustments

   $ ______

16.    Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 – 10 –
11 – 12 – 13 +/- 14 +/- 15):

   $ ______

B.     $26,900,000

   $ ______

C.     Permitted Acquisition Step-Up (80% of Consolidated EBITDA)

   $ _______

D.     Minimum required: (Line I.B + I.C)

   $ _______

E.     Excess (deficient) for covenant compliance (Line I.A16 above – I.D):

   $ _______

II.     Section 10.11 (b) – Consolidated Interest Coverage Ratio.

  

A.     Consolidated EBITDA for Subject Period (Line I.A.16 above):

   $ ______

B.     Consolidated Interest Charges for Subject Period:

   $ ______

C.     Consolidated Interest Coverage Ratio (Line II.A ÷ Line II.B):

     ___ to 1.0

Minimum required:

     3.5 to 1.0

III.    Section 10.11(c) - Consolidated Leverage Ratio

  

A.     Consolidated Funded Indebtedness for Subject Period:

   $ ______

B.     Consolidated EBITDA for Subject Period (Line I.A.16 above):

   $ ______

C.     Consolidated Leverage Ratio for Subject Period (Line III.A ÷ III.B):

     ___ to 1.0

Maximum permitted:

     3.5 to 1.0

 

Exhibit 4.1(k)(iv)-5



--------------------------------------------------------------------------------

EXHIBIT 4.2(a)(v)

FORM OF SHELF OPINION

The opinion referred to in Section 4.2(a)(v) (the “Shelf Opinion”) shall be
substantially in the form of the opinion referred to in Section 4.1(d)(ii) (the
“Series B Closing Date Opinion”) except that (i) it will apply only to the Shelf
Notes being issued on the applicable Closing Day (and not the Transaction
Documents referred to in the Series B Closing Date Opinion), (ii) only
paragraphs 2 to 5, inclusive and 12 to 15, inclusive, of the Series B Closing
Date Opinion shall be included in the Shelf Opinion, (iii) there shall be an
opinion stating that the Shelf Notes being issued on the applicable Closing Day
are part of the obligations secured pursuant to the Security Agreement, the
Pledge Agreement and the Mortgages (as such terms are defined in the Series B
Closing Date Opinion) and (iv) appropriate modifications shall be made to the
assumptions and other portions of the Series B Closing Date Opinion not referred
to above to reflect the scope of the Shelf Opinion. This Exhibit 4.2(a)(v) does
not in any way limit the requirement in Section 4.2(a)(v) that the Shelf Opinion
address such other matters as a Purchaser may reasonably request.

 

Exhibit 4.2(a)(v)-1



--------------------------------------------------------------------------------

EXHIBIT 10.2(h)

FORM OF SELLER SUBORDINATION PROVISIONS

The provisions set forth below shall be included in any agreement evidencing
Seller Subordinated Debt. The terms used herein shall have the meanings set for
in the Amended and Restated Note Purchase Agreement dated August 15, 2007 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Note Agreement”), among StoneMor Operating LLC, a Delaware
limited liability company (the “Operating Company”), each of the Subsidiaries of
the Operating Company (each individually an “Issuer” and collectively, the
“Issuers”), StoneMor GP LLC, a Delaware limited liability company (the “General
Partner”), StoneMor Partners L.P., a Delaware limited liability partnership (the
“Parent”, together with the General Partner and the Issuers, each a “Credit
Party” and collectively, the “Credit Parties”), Prudential Investment Management
Inc. (“Prudential”), iStar Financial Inc. (“iStar”) and each of the holders of
Notes from time to time party thereto (the “Noteholders” and, together with
Prudential and iStar, collectively, the “Investor Group”).

1. Subordination of Payment. The payment of principal of and interest on any and
all Seller Subordinated Debt shall be expressly subordinated to the Obligations,
and there shall be no principal payments required on the Seller Subordinated
Debt at any time when the Obligations are outstanding. The Seller Subordinated
Debt may provide, however, that if no Event of Default or Default under the Note
Agreement has occurred and is continuing at the time any scheduled payments of
principal and/or interest on the Seller Subordinated Debt are payable, and such
payment would not give rise to an Event of Default or Default under the Note
Agreement, and the Issuers may pay such scheduled payments of principal and/or
interest as the same accrues.

2. Liens and Security Interests. The Credit Parties may not provide any
collateral to the holder(s) of the Seller Subordinated Debt.

3. Terms. The covenants and other terms of the Seller Subordinated Debt shall be
no more favorable to the subordinated creditor than the terms and conditions set
forth in the Note Agreement are to the Investor Group.

4. Moratorium on Remedies. The subordinated creditor shall agree not to
accelerate, demand, sue for, commence any collection or enforcement action or
proceeding, take, receive, accept or retain any payment or distribution of any
character, whether in cash, securities or other property, in respect of the
principal of, premium on, or, except to the extent permitted under Paragraph 1
above, interest on, the Seller Subordinated Debt, or any collateral security
therefor until the Obligations shall have been paid in full with interest,
including interest during any bankruptcy or similar proceeding involving any
Credit Party, from the date of the filing thereof to the date of distribution
(notwithstanding any statute, including without limitation the Bankruptcy Code,
any rule of law or bankruptcy procedures to the contrary).

5. Distributions on Insolvency, Etc. The subordinated creditor shall agree that
in the event of the institution of and in connection with any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceedings relative to any Credit Party

 

Exhibit 10.2(h)-1



--------------------------------------------------------------------------------

or its property, or of any proceeding for the voluntary liquidation, dissolution
or other winding-up of any Credit Party, whether or not involving insolvency or
bankruptcy proceedings:

(a) all amounts due under the Notes and Note Agreement shall first be paid in
full in cash before any payment or distribution of any character, whether in
cash, securities or other property, shall be made in respect of any Seller
Subordinated Debt;

(b) any payment or distribution of any character, whether in cash, securities or
other property, which would otherwise be payable or deliverable in respect of
any Seller Subordinated Debt (other than reorganization securities that are
subordinated to securities received by the Noteholders substantially the same
terms as those set forth in this Exhibit 4.1(k)(iv)) shall be paid or delivered
directly to the Noteholders, until all amounts due under the Notes and Note
Agreement shall have been paid in full in cash, with the subordinated creditor
retaining a right of subrogation to any remaining distributions payable on
account of the Notes and Note Agreement after the Noteholders have received
aggregate distributions in cash equal to all amounts due under the Notes and
Note Agreement, and the subordinated creditor shall irrevocably authorize,
empower and direct all receivers, trustees, liquidators, conservators and others
having authority to effect all such payments and deliveries; and

(c) the subordinated creditor shall agree to execute and deliver to the members
of the Investor Group all such further instruments confirming the authorization
referred to in the foregoing clause (b) and all such powers of attorney, proofs
of claim, assignments of claim and other instruments and shall take all such
other actions as may be reasonably requested by the members of the Investor
Group in order to enable each of the members to enforce all its rights hereunder
and all claims of such member upon or in respect of the Seller Subordinated
Debt, and failing execution of such instruments or taking of such actions by the
subordinated creditor, the members of the Investor Group shall be authorized and
empowered to execute and perform the same on behalf of the subordinated
creditor.

6. Unauthorized Distributions Held in Trust. The subordinated creditor shall
agree that, in the event any payment or distribution of any character, whether
in cash, securities or other property, is received by subordinated creditor in
contravention of the terms of subordination set forth in this Exhibit
4.1(k)(iv), such payment or distribution shall be held by subordinated creditor,
as trustee of an express trust, in trust for the benefit of, and shall be paid
over or delivered and transferred to the Noteholders for application to all
amounts due under the Notes and Note Agreement remaining unpaid until such
amounts shall have been paid in full.

7. Notation of Subordination. If the Seller Subordinated Debt is evidenced in
whole or part by any promissory note or other instruments, the subordinated
creditor shall note on the face thereof or otherwise adequately reference that
the same is subject to the subordination provisions required by this
Exhibit 4.1(k)(iv).

8. No Modification of Seller Subordinated Debt. The subordinated creditor shall
agree that so long as the Notes remain outstanding, subordinated creditor will
not modify or amend or permit modification or amendment of the terms and
conditions of the Seller Subordinated Debt without obtaining the Investor
Group’s prior written consent thereto unless, as amended, such Seller
Subordinated Debt would satisfy all requirements of this Exhibit 4.1(k)(iv).

 

Exhibit 10.2(h)-2



--------------------------------------------------------------------------------

9. Waiver of Notices. The subordinated creditor shall waive all notices with
respect to the Notes and Note Agreement, including, but not limited to, the
making of loans or advances to any Credit Party or any extensions, renewals or
modifications thereof, releases of collateral security or guarantors or other
indulgences of any character, or of the occurrence or declaration of any default
or the taking of any collection or enforcement action.

 

Exhibit 10.2(h)-3